Cee Hee spare

cas & youl

Fem VEE) keel S32 Sslell | 4 sl
opel WI (a YoY. dee dy VY) Gila (b) Xs

Yo YoY dy VY 5 (b) Ss V8 cal - Ges dl

Salts
ANI 33
SSL boll!

WWI soll!
dal JI50U!
Ww ..... SB Se Be. |S SLBA! LUI sUl!
MY 0 Sl... SE Bed GUA sy olla) Hebd soll
i WY! LS) OU yall, GNIS ola) LSU)
\e cee JpeW A Sle Beli toll
ra \ See ee, ee ct WI 52h
\te SN... OLS Y! alos SUI te SLI sll
vee SLL! < yay Jy cul idle Abs) te HUNTS!
V2 EES See ae AS pth Ok Gey) phe GW! soll)
TO ee... ol Sally ddl - old! sG> 9 Ae WSU!
Do oN... ON... Z.... Geil) pid CI) phe Let! Boll
rm SO... aah 4.. LSU ge geal Ae Lael Soll!
VoA SAW... Lo SAI ke wljlne! Gee Lolli soll!
NN. Rall pee Roger SLs ey Abell Gob te Le pall
AGN 3 NSA... QM CIM ol) Ae HAW sal
NE wee Ml ihe pint Kewl Soll
NE OLY Ge ot blll

ANT eee NR GR ee JES Sapa, Goll Soll
ViYe de dy VY 8 (Lb) SYA cull - esa dl £

i edad (Gail)

Arrtuall 3) Olgiall
VY eeeeeeeeeeee «WY! tbh, ASWIL DEY
VVE eeeeeeeeeseteeettteeeeeeeeeeeeeees ipWl 1a
NV kee ce cece eeeeeee ee ee ee eee predbokjul
WVA  ieceetacteeeeeeeeeeeeeees SLEW SsWl aod
\AX}......... hoes thc gical ob olly cy palo! oy.) glial
1A. SQy....... Sa Se TSW oy
) aan Sn - > aN legac
i. So Se be SA) olaze

polipildl deals! Ga dbo

Anauall ea) Olgiall
\At wD... SS plJY dbus spe is,
Vie... eh . gana. pl SU) dy 5
a ee ee Silgeallos
ee eee bY gkall Os
oo eee 8 BS hl AS AN) eel be
Vote eens NR ge Face eeeeee corledll Ue)
Séso Sa S.. pel nice gb GIG slo eel AT
Vora ae... .§ dye gill SLI aul bbs Ss de 5
ey, Ae SUS, IL bs 1b dS
MOGI Fee eee eS SEU I bbs dS

Salt
aptly RSW soll
ppt! WI alll
os phally del JI 50!
ppl] LecolLI 5olll
oy pially devoladl Soll!
Gapally Zayludl S3lll
coy phally doll aU

Gopal, el] sol

Gout
“it geal
‘gall

"Ve" Gull

"Ye" Goll
"3" oll
"a" gol
“3 geal

"\- 3 geal

"Y—3 geull

"y—3 geal
0 Ve Ys de did VV 8 (b) Se V8 sual - Laid

ARTICLE
ARTICLE I
ARTICLE II
ARTICLE III
ARTICLE IV
ARTICLE V
ARTICLE VI

ARTICLE VIE

ARTICLE VIIL
ARTICLE IX
ARTICLE X
ARTICLE XI
ARTICLE XII
ARTICLE XII
ARTICLE XIV
ARTICLE XV
ARTICLE XVI

ARTICLE XVII

ARTICLE XVIII
ARTICLE XIX
ARTICLE XX

ARTICLE XXI

INDEX
TITLE

DEFINITIONS

ANNEXES TO THE AGREEMENT ....

GRANT OF RIGHTS AND TERM ... ...
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE ....
RELINQUISHMENTS ...

OPERATIONS AFTER COMMERCIAL DISCOVERY .........

RECOVERY OF COSTS AND EXPENSES AND PRODUCTION

SHARING .....

TITLE TO ASSETS .....

BONUSES .....

OFFICE AND SERVICE OF NOTICES

SAVING OF PETROLEUM AND PREVENTION OF LOSS..

CUSTOMS EXEMPTIONS ...

BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS.

RECORDS, REPORTS AND INSPECTION .....

RESPONSIBILITY FOR DAMAGES .....

PRIVILEGES OF GOVERNMENT REPRESENTATIVES...

EMPLOYMENT RIGHTS AND TRAINING OF ARAB

REPUBLIC OF EGYPT PERSONNEL ...

LAWS AND REGULATIONS ...

STABILIZATION .....

RIGHT OF REQUISITION ...

ASSIGNMENT .....

PAGE

YoY. de de TY 5 (L) Se VA stall - ee iad! 4
INDEX
ARTICLE TITLE PAGE
ARTICLE XXII_ BREACH OF AGREEMENT AND POWER TO CANCEL 71
ARTICLE XXIII FORCE MAJEURE.... 75
ARTICLE XXIV DISPUTES AND ARBITRATION 77
ARTICLE XXV__ STATUS OF PARTIES 719
ARTICLE XXVI_ LOCAL CONTRACTORS AND LOCALLY MANU.
FACTURED MATERIAL... 81
ARTICLE XXVII_ TEXT OF THE AGREEMENT... 81
ARTICLE XXVIII GENERAL... 83
ARTICLE XXIX APPROVAL OF THE GOVERNMENT 83
ANNEXES TO THE CONCESSION
AGREEMENT
ANNEX TITLE PAGE
ANNEX “A” BOUNDARY DESCRIPTION OF THE CONCESSION 185
AREA...
ANNEX “B” MAP OF THE CONCESSION AGREEMENT ..........:3 189
ANNEX “C-1” BANK LETTER OF GUARANTEE..... 191
ANNEX “C-2” PRODUCTION LETTER OF GUARANTEE... 195
ANNEX “D” CHARTER OF THE JOINT VENTURE COMPANY 199
ANNEX “E” ACCOUNTING PROCEDURE .... 207
ANNEX “F” DEVELOPMENT LEASE ABANDONMENT COST AI
RECOVERY MECHANISM =
ANNEX “G-1” — MAP OF THE NATIONAL GAS PIPELINE GRID 251
SYSTEM
ANNEX “G-2” | MAP OF CRUDE AND CONDENSATE PIPELINE 53
NETWORK te
ANNEX “G-3” — MAP OF LPG PIPELINE NETWORK ... 255

Vio VY. ke dye YY Gb (Lb) Se V4 call — Lae ah

Vo¥s Aduud 108 Gay Ggild
Agana Bg iy Do stall asl Ged oily
Agsalal) Ci) AM Aca tal) Ay oa) AS dil) ee sdleill (48
wc} act TE ud et dag AS dig tha tila Ga os AS diy
Laghdiiciaal 9 alAN Cail y SUM Ge Gall cc} Al cud Ug stall gh As pci
dasa gall jaslly | tly ul lad Milate Gf

€.0-F
cant uals
A 9g0 uct
boU oh a3 5 dees SU gS WI LU! ple 53
( clo 13altt )

La WIL all Sal a sla GL owl Sd cdl pis e3)
TT cre! er! eas Sty teed Ws Ce WS Lb SIL
Lagden Bead SW gs Co sal el dy aU tos tye
ABIL SUV SDV Way Sy bea gill al Apel [pb plS Sled dibite (3
. pail dy 21,
(ALN Salt!)
6 op SWI 5, 5 LLL WY a sa kL eV bela 9 SG
A abe wb GP al ga EYL Lis,
(ASS sit)
ap LS DW pal Jad Lag Eg alll Mi ad
GIS ge BSUS Lies Ul iy og lis pay
> VEEV rad 55S GS Appel LU, ae
(eV Ye dae dy YY all )
cogil 7 CAN hus
VV. day diddy VY 5 (Lb) 1S VA oa) — Lew Jeu dl A
fal jell! Side
Las Saital g oa Cau fg jd pms Carll
Se jes td Oa ) pete
9
Reaseaalall Cal jE cece LNT Ges yuo GS yas
9
mlicl WD poe ot SS pal
9
wpe gt TT Cenc! pepe Jig Sat
9
+ le Galle ul Jy pall 8g 91 4S pt
v
Sal | pl glS Laat etlang
teugih! all
Ere
Hoyas Y. i ioe soll SESW oe oF
ISAs (RSL ST pec” ce Ld Genk Glass) Lal poe Sister Oy Leds
cls ty IB oe CAT RU as ty La hI! OW Le WI A all

woasy VAY A Voth aS oe by alsa PV V8 Sy eli

ESWy Renae ISS ty ted 2 Geo ky (lee! " ch Led ede Gh)
Ys de dy VY Os (b) Se VA cal - Lee al

CONCESSION AGREEMENT FOR GAS AND CRUDE OIL
EXPLORATION AND EXPLOITATION
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
BG DELTA LIMITED
AND
NOBLE ENERGY EGYPT II B.V.
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH CLEOPATRA OFFSHORE AREA
MEDITERRANEAN SEA

A.R.E.
This Agreement made and entered on this ------ day of ------ 20--, by
and between the ARAB REPUBLIC OF EGYPT (hereinafter referred to
variously as the “A.R.E.” or as the “GOVERNMENT”), the EGYPTIAN
NATURAL GAS HOLDING COMPANY, a legal entity created by the
Prime Minister Decree No. 1009 of 2001, as amended, and according to

Law No. 203 of 1991, as amended (hereinafter referred to as “EGAS”),
ViYe daddy VY 5 (b) Se V8 sal - ee ia dl 1

col trl he bs Ge th Las Lele de) AT owl Eb
eye ould Gb ASG, Linge topes Les Old LOG 8 ays I
dance 5 ots sh aad ol Joe Sad Sy (es Ql Lad ede Gh)
elles (Sa he Lad Gade es) gp. ¢ Ole Eb LAs Rae dpe
plac Ia dae gio JS ole ny “dl” gh, Lad aatrne “Sas “ss “Lee

J Jylat

tee

BS AEL, ell 5 doed Jacl Gd gold eae Ue Dl gh Ge
cof sally Ged Co pel poe IS LY LU US dK gee
sAyeY! LL we Ls

Soa Gabe ypeae sljall de Jypend de SL dl) ley aud 5 Galea! ghey
ASW 5aUl (8 Gul LAM dab) Gal Bs Gs lagna! LI codl, sll ge
AWN ASW ogy oN" Goll GS gee Sy ely T Gell SB eglly
(Rabat oh Ld Gl LE) Gs bee oS

Uahe opal pgilel ll Iplome ol he Wily “Sais” L85" eo" ol Ges
Bilans (gb solii]y eee y Jy sell pe Coed Slack park Lad Volis gris ob lad
teas all Spell Lib Ils

ASW ode Coye ol YI Me ae SB EFL SLI yl Coy

poe ol Abe VAOT RI VN Sy Spill GT Cost Jed pid jee sl Gees
Baal oda (5 Volk gale "58" 5 "es "Le ll eas bee ge pl Sl
rol ge Ge he AW os GILLI gel ws UH
VY VEY. kee dy YY 5 (L) Se V4 call - Laid

BG DELTA LIMITED a company organized and existing under the laws
of England (hereinafter referred to as “BG”), NOBLE ENERGY EGYPT
ILB.V. a private limited liability company organized and existing under the
laws of Netherland (hereinafter referred to as “NOBLE”) and THARWA
PETROLEUM COMPANY S.A.E. , a company organized and existing
under the laws of A.R.E. (hereinafter referred to as “THARWA”). BG,
NOBLE and THARWA shall be hereinafter referred to collectively as
“CONTRACTOR?” and individually as “CONTRACTOR Member”.
PREAMBLE
WHEREAS, all minerals, including Petroleum, existing in mines and
quarries in the A.R.E., including its territorial waters, and in the seabed
subject to its jurisdiction and extending beyond its territorial waters, are
the property of the State;
WHEREAS, EGAS has applied to the GOVERNMENT for an exclusive
concession for the Exploration and exploitation of Gas and Crude Oil in
and throughout the Area referred to in Article I, and described in Annex
“A” and shown approximately on Annex “B”, which are attached hereto
and made part hereof (hereinafter referred to as the “Area’’);
WHEREAS, BG, NOBLE and THARWA agree to undertake their
obligations provided hereinafter as CONTRACTOR with respect to
the Exploration, Development and production of Petroleum in NORTH
CLEOPATRA OFFSHORE AREA, MEDITERRANEAN SEA;
WHEREAS, the GOVERNMENT hereby desires to grant such concession
pursuant to this Agreement; and
WHEREAS, the Minister of Petroleum, pursuant to the provisions of Law
No. 66 of 1953 as amended, may enter into a concession agreement with
EGAS, and with BG, NOBLE and THARWA as CONTRACTOR in the
said Area.
NOW, THEREFORE, the parties hereto agree as follows:
ViYe de dy VY 5 (Lb) Se VA oul - esa VY

(slo! BA
Saal
WSN os “Lea Wlas” (1)
peel dle Slee! § lo LEY Usd! Wal peed oS dl -)
of ASW ole GID) BY 3 tle 22 5 le Ske Sal ole JL,
Spe QALY Ups Seal pee Ble at ol Bole IU GS Cll -¥
oh ASW ode GIST tol aged dhe ola!
peel le lee! Golo ELEY Usd) lal, peel oS al -Y
piel de Slee! SLs Y AEN SLI JU Gly gual AU! ods
ISN UG itd Byte ae gl Boke Ibe LEW! oda GIL) ge GL
ge Dhey ode al SIV ASI os "ZS!" (O)
cgi ae beer ae pe" (@)
sdk! OLYS OU IE ge Ede (£1) geanls Ol Ge Se "Geel" (0)
CF (GON) Cot gd eye Oe Byl> days de Yee WL WLS LSA
AbL de Ml Logi he Jb NEVA gol ee bis
Sig pl LY gpl a! Leal ee pt Le ll Ger" a (a)
4ii ixJ ( Platts Prices Dated Brent) i 345 (3 Adal! Syl
Coy any ISD Nal ate Lae cad pL GL heal gr Gill eld aa Le
de Lees) dee JU Yh ill aul! ae, (Dated Brent) "¢31/
2S GL pA EL ppl las le ty SE pa BT, del dees Ll
. (Platts Crude Oil Marketwire report) »1.5)4 Jus)
Sole Bays gb) Aylbll GLI go da ce (BTU) “Sale J 3) hI dues” (5)
Bye ee Bl > dye cee (GON) ag gd Bel day jade LI OLLI ys Jb,
bie see (GOW) ep Gees olde ey JI(G°V-) a
Hab Let Log be Jb) VES gla GU
VY VY. ke dy YY gg (L) Se V4 call - Laid

ARTICLE I
DEFINITIONS

(a)“A ffiliated Company” means a company:

(i) of which the share capital, conferring a majority of votes at
stockholders’ meetings of such company, is owned directly or
indirectly by a party hereto; or

(ii) which is the owner directly or indirectly of share capital conferring
a majority of votes at stockholders’ meetings of a party hereto; or

(iii) of which the share capital conferring a majority of votes at
stockholders’ meetings of such company and the share capital
conferring a majority of votes at stockholders’ meetings ofa party
hereto are owned directly or indirectly by the same company.

(b) “Agreement” means this Concession Agreement and its Annexes.

(c) “A.R.E.” means the Arab Republic of Egypt.

(d) “Barrel” shall consist of forty two (42) United States gallons, liquid
measure, corrected to a temperature of sixty degrees Fahrenheit (60°F)
at atmospheric pressure of 14.696 PSIA.

(ec) “Brent Price” means the simple arithmetic average of the monthly
average price of the Mid of Platts Prices Dated Brent for six (6)
months (t-1, t-2, t-3, t-4, t-5, t-6) immediately preceding the month
of delivery of the sold Gas expressed in U.S. Dollars/Barrel. “Dated
Brent” means the price assessment in US$/bbl (calculated using the
average of the mean of the daily highs and lows of Brent quotations)
as published in Platts Crude Oil Marketwire report.

(f) “BTU” (British Thermal Unit) means the amount of energy required
to raise the temperature of one (1) pound of pure water by one degree
Fahrenheit (1°F) from sixty degrees Fahrenheit (60°F) to sixty one
degrees Fahrenheit (61°F) at a constant pressure of 14.696 PSIA.
ViYe de dy VY 5 (Lb) Se VA call - esa dl VE

ce Nas sa pest ee La (VT) phe QUI bes “Le dl I" (5)
pone OA SII GLI Ss es 2 ge J
Ag) UW Sal 8 Gad! atl pla GLESYI" (¢)
2 Ay leall all (4)
de eee ele 5 Ghd A el bee “EG WI 2")
LIS Ano Ley (1) GUE le ws Sul Gale OL LEY «Lal
CY pad Lisy SoM erae Cs WS oS of te Lee Ws ol
ttle! Bat US ye Glos dep Lee ly All debt lnc!
Cache phe hawad oye ee gall 6 JR Y Jaas Cl de Bo KI
Ce O39 asd) SS pe Hl SK 2 (N02 )
U lig ILS1y cl le Gls ab 8"dyball jl! 4” GLEsI
om
Ce eile ASF SIS Ad) ble “edly A” -Y
Tl ee bey (We) GEE he ug Val We SLL ele! ae
pid Gay Se YI weer 8 WS oS ol de Use Us gl Ll
Bias US yo Gel ey ee, U pill Led celal @ley
SIG ge be gall 5 Jb Y Jane CY (de B98 Le) oe!
oesce dl A Se GE MS/S) asd Sed oe den (Pe)
LSI, sels LS! eb gs “LyGall agl A? GLESI ab
Gee U Sy
oF BBY sales glace ops gall Jad ie “kell ce" (y)
eh ee GL gh
ph pee get Ula he GU aL ae “weal ceyea — (W)
GW debe OL Ls Jol sl
\o

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(g) “Calendar Year” means a period of twelve (12) months from 1 January

to 31‘ December according to the Gregorian calendar.

(h) “Commercial Discovery” has the meaning ascribed in Article III (c)

(i) Commercial Well:

i- “Commercial Gas Well” means the first well on any geological

feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than fifteen million (15000000) Standard
Cubic Feet of Gas per day (SCFPD). The date of discovery of a
Commercial Gas Well is the date on which such well is tested and
completed according to the above.

“Commercial Oil Well” means the first well on any geological
feature which, after testing for a period of not more than thirty
(30) consecutive days, where practical, but in any event in
accordance with sound and accepted industry production practices
and verified by EGAS, is found to be capable of producing at the
average rate of not less than three thousand (3000) Barrels of Oil
per day (BOPD) in case of Oil well. The date of discovery of a
Commercial Oil Well is the date on which such well is tested and

completed according to the above.

(j) “Commercial Production” means Petroleum produced and saved for

regular shipment or delivery, as may be applicable for Oil or Gas.

(k) “Commercial Production Commencement” means the date on which

the first regular shipment of Crude Oil or the first regular deliveries of

Gas are made.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

Aly Ma Oy Soprrlls glad ge LI 9 Se Leb ow “OSUL

BLL Les DE ge teh! SUI ot I all gr PLS pans

wall,

(gM pce” ba dee ISS IS JI les) 257 oh 8S 5 oS 23 ULI”

i US peed i ISIS” yay "Ce co ts RSW ode 5 Joa

LES ode oye oy pally Bolt! Gol

(VY) (T) dagladl BUI 68 ed eal “GIISA! ols ee) Gael Jy cul”

ASW! oda ope

= 1.8 “eA aba”

GWE pte YI bE go pred [WI Gar yi ae UL GS-1
tJsllly Le! oy de

Abi! Qo LA abt gle LEY GW ae yl Gye Ub Us -1
13 GIS le Jy, olen) gis lle ABW ole SG deol!

abe gl pall GLY Gs WU GBI SWI a oi Gp de Us
Jolly polew! Oy Lele GLE pepe 2!

Ugele GLY pte EY abt gE OWES I/5 I JIE ot
ASW sigh WS, My Spal, Seagll/ ple! Oe

By MAS OLLI BES ead as JUN Jae le a I”

Hp Gla LS ASW ode JB 3 Bozell OUI Jou! eel,

Bel UI pegAs ILS ealy ALI Solely JL ats Grands tay i> -'
3 AN DE ps

Mguty b bbl, olaall Glos detdy OS yy Lily duties mons -Y
esl! GUI fees, clo Wa till SLL, oud, oI!
acigiy dcbleey a boy ae Jeatls Jo ed) clad 5,5!
Bolamuly aban Sole] dem platy dodec'y Uo pidl Jas UUSy an psy

poole eV LW CSV Sle yt, aiy9o

\N

(J)

()

as)
VV VY. ke dy YY 5 (L) Se V4 call - Laid

(J) “Condensate” means a mixture consisting principally of pentanes and
heavier hydrocarbons which is recovered as a liquid from Crude Oil
or Natural Gas in processing and separation facilities.

(m) “CONTRACTOR” could be one or more companies (each company
to be individually referred to as “CONTRACTOR Member”). Unless
modified in accordance with Article XXI herein, CONTRACTOR
under this Agreement shall mean BG, NOBLE and THARWA.

(n) “Cost Recovery Petroleum” has the meaning ascribed in Article VII(a)
(1) of this Agreement.

(0) “Delivery Point” is defined as follows:

i- In case Gas is sold or disposed of for export the delivery point
shall be agreed upon between EGAS and CONTRACTOR;

ii- In case Gas is sold or disposed of to EGAS, the delivery point
shall be the point specified by this Agreement, unless otherwise
agreed upon between EGAS and CONTRACTOR;

iii- In case Gas is sold or disposed of to third party within the Egyptian
Market, the delivery point shall be agreed upon between EGAS
and CONTRACTOR;

iv-In case of Crude Oil and/or Condensate, delivery point shall
be agreed upon between EGAS/EGPC and CONTRACTOR in
accordance with this Agreement.

(p) “Development” includes, without limitation, all the operations and
activities pursuant to approved work programs and budgets under this
Agreement with respect to:

i- drilling, plugging, deepening, side tracking, re-drilling, completion
and equipping of development wells and the change of a well
status; and

ii- design, engineering, construction, installation, servicing and
maintenance of equipment, lines, systems facilities, plants and
related operations to produce and operate said development
wells, taking, saving, treatment, handling, storage, transportation
and delivery of Petroleum, re-pressuring, recycling and other
secondary recovery projects; and
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

JES ghs LSU fd > sl desl of Jbel ch pall Jal -F
eee (1) 9 (V) Os Bal 8 Leb Ge pall
Jabs x (\) Grol ARGU Miles AS GW] Soles oy “Las pbs
Al oslo Y I UD Jbl, 2 ll bs Olt yo (1) iol,
PLS ASW) ode Guess col) LW LW spe oF Us gS) LS
och GML 3 bee
Jed (ly ASWYI 05g) Ww, OLIV, Geib) oe “pet (ashe) sie”
de Mis des sie J) Ded oles Gf pbs be la WDE oo
AS has gl gle ASW ode ge (9) WI SoU LS Jy al py disl ys
ES MabW gles ol ey Gilly clay de Io Leye LS 7 SLI
WS I Wh ose Ya La Eb ally Jbl bbs Olt gs
Cdl od! gle ASW ode bas (a LW ope Eb gh Sel
oT gol (3
ASV obs oo (Y) (2) ASI Bol OS cell el ad 35"
bel SL Ge or WY ob i ALU ee ob Eb"
ASEYG ob! gp Wl pro sy JoUill,
cod Cel I sG ett Cy da Ul! ball el aw gl”
Das ge dle Jo aT GE VAOA Gd VAY Sy gill
Wb ctl Biddle co alet! cull loch pots GUSY! /eoal”
rds Og poy Btozall OUI Joell eely cd Saylpll eall Jed ys
SUM fing heytl CLELY OLS Y «Lely olball cl Seely Cela!
SUN Cpl ge Lops Ly cl OGLE pet ol Jy ell GLY
laably Slat! Slagll, ololac Yl he Jyatl sl ely. Wa Label!
«Shara OUI, all gale Gd syle ge U Wis AS Wi, Wi Lo!
i BUSH" BIS Ley od Olbee LU! “Gon” Ladll 1a,
WSUS BE J bus

\A
VQ VY. Reedy YY 5 (L) Se V4 call - Laid

iii- transportation, storage and any other work or activities necessary
or ancillary to the activities specified in (i) and (ii) above.

(q) “Development Block” means an area the corner points of which have
to be coincident with one (1) minute x one (1) minute latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”.

(r) “Development Lease(s)” means rights and obligations under this
Agreement through which an area that covers the Development
Block(s) is converted to a development lease after the approval of the
Minister of Petroleum under Article III(d) of this Agreement. Such
area should cover the geological structure capable of production,
the corner points of which have to be coincident with latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”.

(s) “Development Period” has the meaning ascribed in Article III(d)(iii) of
this Agreement.

(t) “Effective Date” means the date on which this Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR after the relevant
law is issued.

(u) “EGPC” means the Egyptian General Petroleum Corporation, a legal
entity created by Law No. 167 of 1958, as amended.

(v) “Exploration” includes such geological, geophysical, aerial and
other surveys as may be contained in the approved Exploration work
programs and budgets, and the drilling of shot holes, core holes,
stratigraphic tests, drilling Wells for the discovery of Petroleum or the
appraisal of Petroleum discoveries and other related holes and wells,
and the purchase or acquisition of such supplies, materials, services
and equipment therefore, all as may be contained in the approved
work programs and budgets. The verb “explore” means the act of

conducting Exploration and the word “exploratory” means relative to
Exploration.
ViYe daddy VY 5 (b) Se V8 oul - ea dl Ye

EOE x gs (1) OLY dias ASN GW doles te” Cou ples” (os)
oe i lb Eb J bil) oll bobs Olt ge SEs (1)
SSUSYI ode uless cI LW ASW spe of. US gS) LIS Lu!
Tall 5 cen gn bs
AQSLEYI ods oe (7) Rel JI50Ul d eogll all "Lonll Ujlpea ee een” (2)
oe ge (YC R LI Soll GS Gad eel! “GUA sloeu) 2G" (3)
ASW!
e@ Clay cola) eb he SHI IU Bel as" LIL GL” (oo)
dell DD SU pelea BS Coal neyo Lal eel GLI ee GUI C11)
En Sotelo sll! cars (GLI LI coil 64) dahl 3 4 I yo
A des ol
cry (8) degledl Bala Ub cre hig Ke LST oss GW Glas LET)
62H lly (ge Abe) MEGS gh pleats (Coils) Jol of 7 ube!
hyd) ie ye GLE Olan LOW by ly yo peal he
"5° Goll, desludl Bold Wy Ga Ss pe DAS A (os "WS AMIS NN" (ee)
ASW! oda ope
ot Es op Sydd Gl oles “Gud of BEI ag PLT LI gl” (> 9)
Sl FBI ed Cole hol AU pL te Dp DE GS oS, tabu!
ode se lyty ell sah (3 OU nal pe Ged GLU! gh GW gs Geb
Sole br eke (GOV-) Cag dey Oe D> dee ee LI ULI
AS, ball Lat pas! ing. AHEM da Ml dog! de Jb, V£,044
col ek IL! 6s Ga eek SWI ue "LNG JL paebll 5" (2 2)
+ tl baccall ne(GNV. =) cgi gs days Ce le We I>
y\

(w)

(x)

(y)

@

(aa)

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

“Exploration Block” means an area the corner points of which are
coincident with three (3) minutes = three (3) minutes latitude and
longitude divisions according to the International Coordinates Grid
System, where possible, or with the existing boundaries of the Area
covered by this Agreement as set out in Annex “A”.

“Exploration Work Program and Budget” has the meaning ascribed in
Article IV(c) of this Agreement.

“Excess Cost Recovery” has the meaning ascribed in Article VII(a)(2)
of this Agreement.
“Financial Year” means the GOVERNMENT’s financial year

according to the laws and regulations of the A.R.E..
“Gas” means natural gas both associated and non-associated, and all
of its constituent elements produced from any well in the Area (other

than Liquid Crude Oil) and all non-hydrocarbon substances therein.

(bb)“Gas Sales Agreement” means a written agreement entered into

(cc)

pursuant to Article VII(e) between EGAS and/or CONTRACTOR (as
sellers) and EGAS or a third party (as buyers), which contains the
terms and conditions for Gas sales from a Development Lease.

“Joint Venture Company” is a company to be formed in accordance
with Article VI and Annex “D” of this Agreement.

(dd) “Liquid Crude Oil” or “Crude Oil” or “Oil” means any hydrocarbon

produced from the Area which is in a liquid state at the wellhead or
lease separators or which is extracted from the Gas or casing head
Gas ina plant. Such liquid state shall exist at sixty degrees Fahrenheit
(60°F) and atmospheric pressure of 14.696 PSIA. Such term includes
distillate and Condensate.

(ee) “Liquefied Natural Gas “LNG” means Natural Gas that has been

liquefied by cooling it to approximately negative two hundred and

sixty degrees Fahrenheit (-260°F) at atmospheric pressure.
Vi¥e de dy YY 5 (Lb) Se VA oul - esa dl oY

SLAM ghar aU sed! ce Lae HLA C5 ee "LPG JL Jy cdl Gk” G 5)
yi dl bial

CAV ad des Cou 3d Gate Ls i ee “OI Obl all ge aa aL!” (G 5)
oh eee ge LS Rall Cod DE WEL Ly ppl ll OWI g
LGW ode oye (GO) Leal Jl salu UL. Ghd jee LS

22 dpe Con Bad gabe lad td “Coed Jae Obl ll ge sa LI (¢ 0)
pe GS Kyte Cod 35 DE Blok Jol pth call Cad! Jlacl ge 52
ASW ode ys (G) dal J Bal Eb Yas jy LS si oye

131) Jobe Lael sob gi (Stel, 2546 oS 131) JU ee "olLial SI" (bb)
28 ANA OS pet at LS! ae Je ee (SS oe 2 [SS
ees ASW cdg, Mall Old gh Ad) OL US YI BU Gauls Grey Gl
LIL I eels plow! 5125} JE! be

SI, Sy LAY, GELS DESI le LI WI cogl ober aul (G @)
cS ASS I GPM Lay Sod! sll BS, OU nw ge Glbil!
ode (patito Up eine 5 5] day ale Jad ey of get Mab!
| ge Fees 8 all ANB Sy. RSW!

GLB ola ge (NV (G) Regal Goll Cd ee gl all "Gly -L!” (Ud)

Se pad a fh LeU SUN aS ee (Slice el) ela SLI pa” (J)
dedi Logdl he JL VE Cole oe bis xe Fla ye (N) ol
+ (BON) Cag 48 dee ee E> dye aie» dul

Gee C Clas Ol Eb (WN) pte S18 pr” al a!” (> 9)

Sl AAU Eb Let (VY) phe Gal fue Gow "LI!" (y 9)
Yr YoY. de dy VV 8 (b) Se V8 sual - Lai dl

(ff) “Liquefied Petroleum Gas LPG” means a mixture of principally
butane and propane liquefied by pressure and temperature.

(gg) “Minimum Expenditure Obligations” means, in relation to a
given Exploration period, the minimum amount of expenditure that
CONTRACTOR is obligated to spend during such Exploration period
as set out, or as may be adjusted, in accordance with Article IV(b) of
this Agreement.

(hh) “Minimum Exploration Work Obligations” means, in relation to a
given Exploration period, the minimum Exploration works that
CONTRACTOR shall undertake during such Exploration period as
set out, or as may be adjusted, in accordance with Article [V(b) of this
Agreement.

(ii) “Operator” means CONTRACTOR (if it is one company) or one of
the CONTRACTOR Members (if they are more than one company),
as the case may be, appointed by them to be the entity to which, from
which and in whose name all notifications related to or in connection
with this Agreement shall be made. CONTRACTOR shall notify the
name of the Operator to EGAS.

(jj) “Petroleum” means Liquid Crude Oil of various densities, asphalt,
Gas, casing head Gas and all other hydrocarbon substances that may
be discovered and produced from the Area, or otherwise obtained and
saved from the Area under this Agreement, and all substances that
may be extracted there from.

(kk) “Production Sharing” has the meaning ascribed in Article VII(b)(1)
of this Agreement.

(ll) “Standard Cubic Foot (SCF)” is the amount of Gas necessary to fill
one (1) cubic foot of space at atmospheric pressure of 14.696 PSIA at
a base temperature of sixty degrees Fahrenheit (60°F).

(mm) “Tax Year” means the period of twelve (12) months according to the
laws and regulations of the A.R.E..

(nn) “Year” means a period of twelve (12) months according to the
Gregorian calendar.
ViYe de dy YY 5 (Lb) Se VA oul - esa dl ve

ail Bal!

LY Gy

pleas AGW ole GSH, Ghee gl Hb Gos eile ”

ey lt dep dros Dike ded ye Ube
TSWV oe GSH, lets al Mibll oag (Vee ee ’)
TP Gedll oS Byeglly

iv ge

SS |

fhe oly Ly ath Cole gl Se gles GUS wine “(1/") @” Gell

Baral OLYM OLY s2 ge Waa (Vee Vogels phe BG
CF GU Ley SWIL I osW! pare wy LK
Jy, Jolt -La Gls Wd, AS ob le Jy cdl pis
LGW oie (8 dal) Col Jel olla! ge iol aI
DE 635 ole (1) GE LMU 9 Cod 3d
Lagee ES Sey I, SW Cod! 535 Jo Jo Ls! 151
(GS) WW soLU Gs, Sell le (Y) play olan (Me
Spal agent, Lar pica OE Glas lhe OU ASE ode ope
Sod GAS SoS a Jolill as Gol GU ag) QS Way
opSees ASW Codd hak Glell ghoall ls WL, AW

Sood OLYY! OLYss Ge oa (Vee oe ee ) roe Ce
(sll 5 Bj OG A) OWL IS (Bae paddy LL pI
Uplos Cpmaey lew! Go Wolecel iy ALI Col 5 DE

ASW ode ye IW 5 Ail (G) Lal J sl ED
Yo Vs¥. david VV (8 (b) Se V8 sual - Lai dl

ARTICLE II
ANNEXES TO THE AGREEMENT

Annex “A” is a description of the Area covered and affected by this
Agreement, hereinafter referred to as the “Area”.

Annex “B” is a provisional illustrative map on the scale of approximately
(1: 1000000) indicating the Area covered and affected by this
Agreement and described in Annex “A”.

Annex “C (1/2)” is the form of a Bank or Production Letter of Guarantee
to be submitted by CONTRACTOR to EGAS for the sum of
thirteen million U.S. Dollars ($ 13000000) after the issuance of
the relevant law and before the date of signature by the Minister
of Petroleum of this Agreement, to guarantee the execution of
CONTRACTOR’s Minimum Exploration Work Obligations
hereunder for the first Exploration period of three (3) Years. In
case CONTRACTOR elects to enter the second Exploration
period and third Exploration period each of three (3) Years and
two (2) Years respectively in accordance with Article III(b) of
this Agreement, two (2) similar Letters of Guarantee shall be
issued and be submitted by CONTRACTOR on the day the
CONTRACTOR exercises its option to enter the second and third
Exploration periods. The Letter of Guarantee which is related to
the second Exploration period shall be for the sum of sixty million
U.S. Dollars ($ 60000000) and the Letter of Guarantee which is
related to the third Exploration period shall be for the sum of sixty
million U.S. Dollars ($ 60000000), less in both instances any
excess expenditures incurred in the preceding Exploration period
permitted for carry forward in accordance with Article IV(b) third
paragraph of this Agreement and approved by EGAS.
ViYe de dy YY 5 (Lb) Se VA sal - ead!

CLM gs GeV abl oe GA! s29) gre Gl apy UG Us,
het Ql OU Shel, Coe as ul ge JW ol!
BBLEYG Col 358 Ga ge Gln! Lsaerels Jyll eioy
of AL Coll 555 ge ole! ge Hane db Mle ol
Lanad Dy pall a dad BLS Split! lea! bs (se,
Lad ee lll 2b US La Bol ge Ley (V0) te
spell Lie Lad ops Jolla  l U5 woes] Clee Gl paul
UES Jed HY Gee Fy SUll Ley (10) pie Ladd JOG
soul gles

(N) dee Bab Syma Gols glad OLLES oye CUES JS jars
Ugly gleall GUS joo) i A cod LY ae etl
PU Eb iy ci all Hla Jud rhe Gee ob jee ail YI
sole ole, ale 2 pate

cers GI le che CL at ol 8 AI Ju
ASU) sLelall ples sgl Ue Beegl/ olew! Gal Jul] Olin
wits BUI Col 33 ye dul!

Uy Ye SS ANN aS all IS I el aie ds ge Ue”

ASU ole 5 dol] Goll (3 aphe Wo pate gh

* jt!

scoetledl pla! "5" gl

ped aie pg hs GIG ol hil geale "5

we \

JU BiB gs le” 5” Galt!

ye ill GW CU) bibs IL-1
WSs LI bbs IS) -¥
SEE sg) bbs Qi -7

ASE ole ge Ire Vee a" "" "32's PM aes

LABWWYI ods Gopai Spates 35 CIS Ga aid oS,
VY Ye Ys de dy VV 8 (b) 5S V8 sual - Lai dl

In case of any shortfall (the difference between the amount of
CONTRACTOR’s Minimum Expenditure Obligations for any
Exploration period and the total amount of expenditures actually
incurred and paid by CONTRACTOR and approved by EGAS
for the same Exploration period plus any carry forward amount
approved by EGAS from the previous Exploration period, if
any), EGAS shall notify CONTRACTOR in writing by the
value of such shortfall. Within fifteen (15) days from the date
of this notification, CONTRACTOR shall transfer the amount of
the shortfall to EGAS’s account and if CONTRACTOR did not
transfer the amount of this shortfall within the mentioned fifteen
(15) days, EGAS has the right to liquidate the concerned Letter
of Guarantee.
Each letter of the three (3) Letters of Guarantee shall remain
effective for six (6) months after the end of the relevant Exploration
period for which it has been issued, except as it may expire prior
to that time in accordance with its terms.
The CONTRACTOR has the right to submit a letter that entitles
EGAS to solidify an amount, from the CONTRACTOR’s dues
at EGAS/EGPC, equal to the financial commitment of the then
current Exploration period.

Annex “D” is the form of a Charter of the Joint Venture Company to be
formed as provided for in Article VI hereof.

Annex “E” is the Accounting Procedure.

Annex “F” is the Development Lease abandonment cost recovery
mechanism.

Annex “G” is current maps of:
1- The National Gas Pipeline Grid System.
2- Crude and Condensate Pipeline Network.
3- LPG Pipeline Network.

Annexes “A”, “B”, “C”, “D”, “E”, “F” and “G” to this Agreement are

hereby made part hereof, and they shall be considered as having equal

force and effect with the provisions of this Agreement.
ViYe dd VY 5 (L) Ss VA sual - eels! YA

aT Balt
Sed Gp! Qe
Babel (3 Lede Laie Lill Jol, bey 156 oie park LSU a
ode (8 Lad) by ly Olygadly eye Wy W556 C5 T” Ce (3 Byogll
pS cel ee ee ayes ol He LS WISE W oS AL ASW
tad VOOM RIV 65 ili)
Line of LB SU) cae, Ld ade Gogeate gh Le god gle i ircanty Le SLI lee (1)
Biba oye ay Leica, ell Jy Ad LS pe gern ge (V+) BUI (8 te Ley
BUY oe olee! arty wove gf ole Yl tae WS 3 Lawl 5d
282 ke Sw Vip dee ple ISIE 6 JWI Le ph Y Gadny
J 9B Canty 9 BUS peel OLLW Gabe!

Spall 92s s CLIP LS) ye tea oe oe sl Sas Joli LEE Sy
cele pbs of Lott he oe i Sayed pip Mile le Jat ty Ell
Yi hey Cenday gabre| pate ally Jy ell US ge Mined HUW Lyle Lhe
volo gedU LU GWU! 5UY! odd Jul slaw poe
of Ia ite « LST Ld) oe deed Oe ee oh JS prax Jolill sdb 3
tie oF DoW he Coe Sa tll nis dlp de Jp atl aap ales! as
cells Jolt duly Spread! CLAS ge dime SU Lyles dle Way
ol OU UG Gl) 5,6 Y! aig Jo slaw je Yi dey aby Hobe! ie
5x3 Loli gy oh mall GLU gee Co gte (1) COU Ugiates IAI Coll 5 fans ()
M5 96 (V) gles Grey ASU Coe 3d ole (MIGIU Ugitey LSU Cou
JS ee! JI Jol abe y Gane 26S UES) Coe Sold GUS! de ele
iy Lose py Leer JEU le Ley (PY te AU oli LG
(pass GLIIL Jol «Gy ve ba Gl oso esy (1) Laue 53H Aces
AE SLEST SF gee pd IS) BWV ode Qeety Faull ell ge ASW ode
Lar toll Moye ye (A) Sel La UG Us GU i GL yi WU
YA VAY da dy VV 8 (b) Se V8 sual - Laid

ARTICLE IT
GRANT OF RIGHTS AND TERM

The GOVERNMENT hereby grants EGAS and CONTRACTOR, subject
to the terms, covenants and conditions set out in this Agreement, which

insofar as they may be contrary to or inconsistent with any provisions

of

Law No. 66 of 1953, as amended, shall have the force of law, an exclusive

concession in and to the Area described in Annexes “A” and “B”.

(a) The GOVERNMENT shall own and be entitled to, as hereinafter

(b) A first Exploration period of three (3) Years shall start from the

provided, a royalty in cash or in kind of ten percent (10%) of the
total quantity of Petroleum produced and saved from the Area during
the Development Period including its extension, if any. Said royalty
shall be borne and paid by EGAS and shall not be the obligation of
CONTRACTOR in case EGAS buys CONTRACTOR’s share, The
ayment of royalties by EGAS shall not be deemed to result in an
income attributable to the CONTRACTOR.

n case CONTRACTOR disposes all or part of its share of Production
Sharing, by itself to local market after obtaining the Minister of
Petroleum’s approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of such Petroleum,
the payment of such royalties by CONTRACTOR shall be deemed to
e non-recoverable cost.

n case CONTRACTOR export all or part of its share of Production
Sharing, solely or jointly with EGAS after obtaining the Minister of
Petroleum’s approval, CONTRACTOR shall pay to EGAS an amount
equal to the royalty to be paid by EGAS in respect of the quantities
exported by CONTRACTOR, the payment of such royalties by
CONTRACTOR shall be deemed to be non-recoverable cost.

Effective Date. Second Exploration period of three (3) Years and third
ploration period of two (2) Years, shall be granted to CONTRACTOR
at its option, upon written notice given to EGAS not less than thirty (30)
days prior to the end of the then current Exploration period, as may be
extended pursuant to the provisions of Article V(a), and subject only
to CONTRACTOR having fulfilled its obligations hereunder for that
eriod. This Agreement shall be terminated if neither a Commercial
Discovery of Oil nor a Commercial Discovery of Gas is established

yy the end of the eighth (8") Year of the Exploration phase, as may be

Vive de ddy WY 5 (b) Se YA sal - esa dl

Tee La lee LSI le ae Ys (1) LI LU WS bee
sds Gl dhe SLI gh could 5 c5 ae obi (¢) La Coe Hol BY QD aul!
JG Qk R5wY!
1 gla) Litdssy) (¢)
Be () eh old oe oshe 8 SAW ga M abe oysleall GLESYI" (1)
SUS oy LF Get of ee ally teal OUI gs Legere I
7 WS IE de Gin pl Les age Juli! oi 5UU G) QW a4
poy HS) GUST ped Cod eb areal gone «2S ph ob ele!
GLSY! Nie glf 13) Le pad Se UM ge ASI I (1) Bel
rath Se SLL A lee oF SY aay LF Gat of Gee
Bad oll JTL, ald Bll Olpegrll, HU bbs, clo yl, We
ered dle sa Roles Vly Lill ola! BUG Jy ell
LEST (pe gplie patil ae oy 2 ab TSW ode 3 day) SY oF
ot 6 5 Cal he tage JS GBI Gyn dpatsl aiey Weel
U3 DE Je vowl
SE GES gf op B o8 Ge GES ple! USL JW yb (1)
Ad hell Ue ga Je GL SUSY lie bly Yi ba, UE ee
STW a call AI ILS) eal ye Ley (1) OSE ge dbl yl

Y)

Su GSM hE leall Cal Ay GLI GU ge Leb WN) pe
GU ge Led (VE) cps dad ge Lyle WI AI Al of ogee
Baill ode sliced jle he He! ah NY) a ad WI 2 Gls!
BU SEW OS ol de (abel SWI ad ol Ryle ag! Ad Le
SV RE ole GESYL SUI US YI Le bee Ube of 3 Lal
Pe Lge eye Ugale Sygied GLYN I UI iS G15) WS OLS SI ol ols

eles! Mile de Ae at) Go dete Ugh plac! Se Jylill
Y\

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

extended pursuant to Article V(a). The election by EGAS to undertake
a sole risk venture under paragraph (c) below shall neither extend the
Exploration period nor affect the termination of this Agreement as to
CONTRACTOR.

(c) Commercial Discovery:
(i) “Commercial Discovery” whether of Oil or Gas may consist of one

(ii)

(1) producing reservoir or a group of producing reservoirs which
is worthy of being developed commercially. After discovery of
a Commercial Oil or Gas Well, CONTRACTOR shall, unless
otherwise agreed upon with EGAS, undertake as part of its
Exploration program the appraisal of the discovery by drilling
one (1) or more appraisal wells, to determine whether such
discovery is worthy of being developed commercially, taking into
consideration the recoverable reserves, production, pipeline and
terminal facilities required, estimated Petroleum prices, and all
other relevant technical and economic factors.

The provisions laid down herein postulate the unity and
indivisibility of the concepts of Commercial Discovery and
Development Lease. They shall apply uniformly to Oil and Gas,
unless otherwise specified.

(iii) CONTRACTOR shall give notice of a Commercial Discovery

to EGAS immediately after the discovery is considered by
CONTRACTOR to be worthy of commercial development, but
in any event, with respect toa Commercial Oil Well, not later than
thirty (30) days following the completion of the second appraisal
well or twelve (12) months following the date of the discovery of
the Commercial Oil Well, whichever is earlier; or with respect to
a Commercial Gas Well, not later than twenty four (24) months
from the date of the discovery of the Commercial Gas Well (unless
EGAS agrees to extend such period either for a Commercial Oil or
Gas Well). CONTRACTOR shall also have the right to give such
notice of Commercial Discovery with respect to any reservoir(s)
if the well(s) thereon, in its opinion, considered collectively could
be worthy of commercial development after EGAS’s approval.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

Jo LS DE 5 Lal 5AM! (1) LeeDI Ball Gop DEY ate eo
Sag LS Codd 55 RUS YS jUW gf Ca Le ge GLI ui,
hed ele! A) MSY Moe peat Jolt dhe Gare ET 5, SMI Bal ye
dds Joli old poe De iy Ley (P) OD BM call LS
Sh al BY AL all olde Lal ley gow Sal ods JIB US YI Lie
cola! he ped! gs GLI Jo 5% ol gay dere Ube! ly dab
Cyl phar gl “] leryeyy of clas S| lee yi gl Ab,

LAG SW sed GLESYL Lbs) cba gl 3 Lal gti J WU,
GLH yi BEY py Be ab ol Cs OS) |S

OLLI BS GWU ged! GLESYL HUI LY! gees ol Lany
ILWI jWI olbls! le byodl GLU Lob, GLSW Lai!
UY beds 5 Jey Jat ney CSI Janey LL pai cl sand
Soa dead LAY, Lead ISG ol pay Le CY ges
ce pole! Gilg od Le) Uy Mila GAY Solas Ys Ladl Jolyall US
(es DE

cele! Joli as bbe sll Gull ae“ F GLESL GLB Y! eb”
shold SUA 2 4) (1) ol BUA 2 OWE Srey (1)
Kpatll Gonet UGT JyLall 8 Lees Go Laas jet OUI ye Le ee
ball

By SAU sf ey LAA BLES 1AM pe by Es! BE 5 LEST 15
5 LAE) te pny Ge HE (g) Lal ade (3 De] 5, SALI ISU
Uae Sola cacy IIE 5 cally eT Sosendl all  sl ge (1) sols
Lee (VY) pte BU Labl ae gl GLU IW wba GLESYL U5]

Lge (10) oy phe ydaad Lata ho Malle es Y AILS) ae

ry
ry

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

Without prejudice to the provisions of Article (V)(a) fourth (4")
paragraph, if CONTRACTOR achieves a Commercial Discovery
either for Oil or Gas within a period less than the period mentioned
above and before the end of the last Exploration period, the
CONTRACTOR should submit to EGAS such notice thirty (30)
days before the end of the last Exploration period, and in case
CONTRACTOR didn’t submit such notice within such period,
EGAS shall have the right to exercise the sole risk venture by
any other means deemed to be appropriate by EGAS and the
CONTRACTOR has no right to have recourse against EGAS for
compensation or expenditures or costs or any share in production.
CONTRACTOR may also give a notice of a Commercial
Discovery of Oil in the event it wishes to undertake a Gas
recycling project.

A notice of Commercial Discovery of Gas shall contain
all detailed particulars of the discovery, especially the area
containing recoverable reserves, the estimated production
potential and profile, field life, Gas analysis, the required pipeline
and production facilities, estimated Development costs, estimated
Petroleum prices and all other relevant technical and economic
factors (unless otherwise agreed upon by EGAS).

“Date of Notice of Commercial Discovery” means the date on
which CONTRACTOR notifies EGAS of (i) the existence of a
Commercial Oil Well or a Commercial Gas Well; or (ii) with
respect to any well(s) in a reservoir if, in its opinion, the reservoir
or a group of reservoirs, considered collectively, could be worthy
of commercial development.

(iv) If Crude Oil or Gas is discovered but is not deemed by

CONTRACTOR to be a Commercial Discovery of Oil or Gas
under the above provisions of this paragraph (c), EGAS shall
one (1) month after the expiration of the period specified above
within which CONTRACTOR can give notice of a Commercial
Discovery of Oil or Gas, or thirteen (13) months after the
completion of a well not considered to be a Commercial Oil
Well or twenty five (25) months after the completion of a well
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

BS SB Grats ey et ol GLU AE I te YA ILS) ae
He AN ad Oe SU etl Sal oe Gall 5WI GI LI al
Ua Led | oye Lage (V-) open hay Wy Bo he glen! olnry dy) piney Abdi
CM Sov oLU wad UES La gees of crus RLS Ui Joli!
Dey AF Sy ISU aed OLN atl Sl Us bs
Jabba Sou y UN de SU) GSI olen! patiy ol Gee ll cY!
AUS Hees ELS jboe gh GURY W3 WEL gs Ly (1) OSE DE
SLES oe 5 Ub 3 LSWY ode ode yall WOW Eb LI
Fel Uptedas poten ASW oe Gop err GU UL! ole 3s gil

sbodod| doLudl og)
US ass (coll Hose de Lal gL cdo Lad ey Aad aake Sola LSI [51
ol de elu! Bat dsl AY Leal lb oF ould Sal
Hee dl Ral JpeSU Wy Jslily Glee) Oy SoLaLl oda le GY! pe
els UG Sof CULL pt ol HY Su yall ele
bead cle, sal aS zt AS AU seed ob LY Gow aS nll 4!
SHI ch sl Sods ole) Glo A) cue dis dey ale! Ld
pea tal 8 Gulee! SG Lees CLAS lds Ladle Gabe! Ly
Ugsead (5 Sales Joell gps Hee Soda dela! alls po ge J ll
(Ais +) BUS BLIG (¢) YL Soll 35, Stl ell uaa WS,
SE ol BY A pal olden Lal of ple! elt I GIS! 5
Re lee ye ttl 5 US te DLE ol 5 LI Ly oe
(A) ++) SSW BBs ple gia ol oles foal HLM AG (5 cl
YI gl Uda SoU gS VI dhe pln! led I GIGI lb eyo
abl Ils BT WSs Sb Jie 14 5K sh SLES ol g UG

Ye
Yo

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

not considered to be a Commercial Gas Well, have the right,
following sixty (60) days written notice to CONTRACTOR, at its
sole cost, risk and expense, to develop, produce and dispose of all
Crude Oil or Gas from the geological feature on which the well
has been drilled. Said notice shall state the specific area covering
said geological feature to be developed, the wells to be drilled,
the production facilities to be installed and EGAS’s estimated
cost thereof. Within thirty (30) days after receipt of said notice
CONTRACTOR may, in writing, elect to develop such area as
hereunder provided for in the case of Commercial Discovery. In
such event all terms of this Agreement shall continue to apply to
the specified area.
If CONTRACTOR elects not to develop such area, the specific
area covering said geological feature shall be set aside for sole
risk operations by EGAS, such area to be mutually agreed upon
by EGAS and CONTRACTOR on the basis of good Petroleum
industry practice. EGAS shall be entitled to perform such
operations or, in the event the Joint Venture Company has come
into existence, to have the Joint Venture Company perform such

operations for the account of EGAS and at EGAS’s sole cost, risk
and expense or by any other means deemed to be appropriate by
EGAS for developing such discovery. When EGAS has recovered
from the Petroleum produced from such specific area a quantity
of Petroleum equal in value, pursuant to the valuation principles
set forth in Article VII(c), to three hundred percent (300%) of
the cost it has incurred in carrying out the sole risk operations,
CONTRACTOR shall have the option, only in the event that
there has been a separate Commercial Discovery of Oil or Gas,
elsewhere within the Area, to share in further Development and
production of that specific area upon paying EGAS one hundred
percent (100%) of such costs incurred by EGAS.
ViYe de dy VY 5 (Lb) Se VA sal - esa oN

slo) U3 jody Regal (ZV. -) GU 3 BU lb Jol oe Vy
gale Red aie I Gay Jee ol (1) Ge} doe) BL ale gb
ABW ode Goya Lb WS ay Ghats yp pus ASW ode Jb OS
WITS gael ol Hoe! SW I LE UE (8 SE Wa Jas (1) Gl
Us le LU es Rat Ole Ca WS GS ag LL
Jos LW GB oldadk pla! LS ps ob be! Gl boy
SUD oh pL) aU CLSY! pL ge ed Li JW Gey doe
Spell GLE gh 6B 5 ea pty RL Soll ge () Bail LG Saved!
cy LIN Bll ge (g) Bal 5 de ell BIL SL wY
OB AMI SU ge (GS) Sal WG) Co ASW odd Lgl Gi IE
Rol oles! Slbad Ea gl all os AS ge ates EW ode
oa <Labll oye pb JI cle Why ASW oe Coe Ral AY! Gad ens
ASD! FU ge (OG) 5 fall ST Coe JU Ql ine 25WYI
7 Age ae Gt) dust) (2)
PD) (¢) IW soll go LSS Eb a ole Glas yi Lie (1)
CUS] lesa! Ae 5 LE Gln) bey yt! Joli Gebel Jie
Wig) SSL) SSIS 15) Le pea 2 de Uli olen! art WS ey cay
byl Eb aI lily dees Goa Wh dbs ES bl long
ede UL dead
UT) (q) RIL) ol ge BSN) LU LE GLU oF SLES gi Cae (1)
cbs] Glas! de 526 LES Ghal obey atl GoW, wea! Jas
LESLEY a ge (\) Sel de DE JU ole! be, oll
Spell Jabs lel GU SLUT US CLE oben! CIS 13 L GLU gl4
V3] be meh Gory Jolibly olen! Garé WS dey GLI Me tb) pl

VV YAY ee dy VY (LS) Se V4 oad - Lee dl

Such one hundred percent (100%) payment shall not be recovered
by CONTRACTOR. Immediately following such payment, the
specific area shall either (i) revert to the status of an ordinary
Development Lease under this Agreement and thereafter shall be
operated in accordance with the terms hereof; or (ii) alternatively,
in the event that at such time EGAS or its Affiliated Company
is conducting Development operations in the area at its sole
expense and EGAS elects to continue operating, the area shall
remain set aside and CONTRACTOR shall only be entitled to
its share of Production Sharing percentages of the Crude Oil or
Gas as specified in Article VII(b). The sole risk Crude Oil or Gas

°

oe 2

f Article III (b), this

all be valued in the manner provided for in Article VII(c). In the
vent of any termination of this Agreement under the provisions

Agreement shall, however, continue to

pply to EGAS’s operations of any sole risk venture hereunder,
though this Agreement shall have been terminated with respect
to CONTRACTOR pursuant to the provisions of Article III(b).

(d) Conversion to a Development Lease:
(i) Following a Commercial Discovery of Oil pursuant to the last

Ss!

tl

paragraph of Article
all endeavor with diligence to find adequate markets capable
of absorbing the pro
CONTRACTOR shall meet with a view to assessing whether

e outlets for such Oi

Il(c)(iii), EGAS and CONTRACTOR
uction of Oil. Thereafter, EGAS and

and other relevant factors warrant the

Development and production of the Oil in accordance with and
subject to the conditions set forth in Article VII.

(ii) Following a Commercial Discovery of Gas pursuant to the last

S|

tl

paragraph of Article
all endeavor with diligence to find adequate markets capable
of absorbing the production of the Gas. EGAS shall notify
CONTRACTOR within
Commercial Discovery

e local market, and tl

I(c)(iii), EGAS and CONTRACTOR

one Year (1) from the Date of Notice of
of Gas if EGAS requires such Gas for

ie expected annual schedule of demand

for such Gas. Thereafter, EGAS and CONTRACTOR shall meet
with a view to assessing whether the outlets for such Gas and
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

ceeded SW pees bs WE de Lg SY LL WU! gd BLL ol
coke Le pee cLall jLall Ide oG GW DE (Sy Gl! cll das
dps pele We iy Rell! UG deel byt) Wy |W Sloe LW
agtl Jol oi /y pee! Jae WU! Mes Gland le Selb be Glel
Ae pad! aay WU cls! Clee de 13 dos Leb Glad abe
Jo Adl pip diilys

ae ed (1) 5 (N) oe Bal 3 BSL SL gl Col Gaps Abd Wb
Det) Miao pages aS Rea cate Lately Les! ol pa of Jolill be
pall WSS al Ok lel pad Y JW ee ude Jas Gall
ANSE sland AT BAS."9" Gabel Lb GUIS ally ole tal Al g Sy
Ade lb Lay) Jolt! pai, US paiall sie by Gold Lats)! aie pags
coll LEY he 59 So LMI BSUS Gs le Je of Gru Gil, Leal
MSs soled CY eu ybs Aye olble Vy duet! rie br
Jolly ple! Oy adhe GY As UL ub

2835 GM BLEYL BI! yaa oF Coe SAU as aie GIL
Reybdl Soll Gab Jolly pelea! oy ake GUY oF col JWI jaw aly
(SU LI lly JF Ip ad py UI Lael sie eae.) (g)
Sey erat al GAL RISE tal cl jae! J! UN gy9 Ras aie J
dic Ab Sod pip ad tote ill ull go Letall tie olacel ab
yell

ce le (1) COU DE Lat ie GUD ait US Jylall GIB! DL US
Bs IL) BU sh aM wll GLEE ybe! JU Us} ab
Sa) MS SLbLel ye Jj Jot he cues (WS GE he Golbe|
-ytlne! JI SWI 5!

YA
ra

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

other relevant factors such as Gas price warrant the Development
and production of the Gas and, in case of agreement, the Gas
thus made available shall be disposed of to EGAS under a Gas
Sales Agreement in accordance with and subject to the conditions
set forth in Article VIL In case of unavailability of local market
capable of absorbing such Gas; EGAS and/or CONTRACTOR
shall endeavor with diligence to find adequate markets abroad
capable of absorbing the production of such Gas subject to the
Minister of Petroleum’s approval.

Based on the scheme of disposition of Oil or Gas in (1) and (ii) above,
the CONTRACTOR should submit to EGAS the Development
Plan including abandonment plan of the Development area which
shall be contained, for example, but not limited to, abandonment
procedures and estimated cost. The mechanism for recovering
such costs shall be according to Annex “F”. The Development
Lease abandonment cost recovery mechanism shall be annexed
to the Development Lease application. CONTRACTOR should
also submit the Development Lease application, which should
comprise the extent of the whole area capable of production to be
covered by the Development Lease, the Petroleum reserves and
the Commercial Production Commencement date, in accordance
with what was agreed upon by EGAS and CONTRACTOR.

In case of requesting a Gas Development Lease, the application
should include in addition to what stated above, the Gas price
which was agreed upon by EGAS and CONTRACTOR pursuant to
Article VII(c)(2). Then the Development Lease should be subject
to the Minister of Petroleum’s approval and such area shall then
be converted automatically into a Development Lease without the
issue of any additional legal instrument or permission. The date
on which the Minister of Petroleum approves the Development
Lease Application will be the “Development Lease Approval
Date”.

In case CONTRACTOR failed to submit the Development Lease
application within three (3) Years from the Date of Notice of
Commercial Discovery of Oil or Gas made by CONTRACTOR
to EGAS (unless otherwise agreed upon by EGAS), the
CONTRACTOR is committed to surrender such Oil or Gas
reserves to EGAS.

Viv. de ddy VY 3 (L) SOKA sl - Laing! ot.

Sl Be A Saved LL Ab es Sd  gles HRY os

So gab) ly 554M Syed LLL AW de godll elt!

BUA 99S Vy dailde Gey! Wy Mb sh Lec aie Wb gat

Da Se gh apes gf ols gh olen gi le be! le wl

Ce hee Gl

mt hy LS Aya she fst "A paitl) Bad" G55 (1)

(Ye) gape del as SS OW geal GLESYL gla Ls (11)
cee gt LS) shaze'Y 5,5 Lge) Uliae detall tie olanel Fa 8 yo
pire Ayetall she a BE GLAST Sail bats (bal
de M35 LEW ole Cage pred yf Lees aolabcal gS of
seats dil) die Ba ol et aie SOW oF GES bo
US oye gala "LPG" JL Jy eal je, SLI igh Zeal Leas
Bal SLU) GUS pe gets Ges JRE OS ye Gl LI ugly sul
5 US GLESY ley Joli US! a6 oye ate (1) ga pte
del up Vi Lpieg (bal ye ge LS) sleet 53 Gd] Glee
(We) OSE he GW oF GST he Qeugll Ln Lun! aie
Se Gyo II GLAS Nig) Seas ade olan EAU ye de
(les 350 od AS, SLU GUEST Gi ge Lad oe! Jolt! bee
2 SW US gly tue Qua ie Gly nail

aa (V6) cp pie droid a5 y SS GLU oF GLE gles Ld (UY)
(ol cae go LS) olan YI 5 2) BL SVL ral ade slanel AU ge
ais JI GWU G4 GUEST LF Cael 1) LUG (3 al das
US oe Joli dee gl data! tie O15 (3 6 5 GEST gl das
£) VAY. da dy VV C8 (b) 5S V8 sual - Laid

EGAS can freely elect to develop such specific area covering
said geological structure containing the said Petroleum reserves
that the CONTRACTOR failed to submit the Development Lease
application by any other mean deems to be appropriate by EGAS.
The CONTRACTOR has no right to have recourse against
EGAS for compensation or expenditures or costs or any share in
production.

(iii) The “Development Period” of each Development Lease shall be

as follows:

(aa) In respect of a Commercial Discovery of Oil, it shall be twenty
(20) Years from the Development Lease Approval Date plus the
Extension Period (as defined below); provided that, if after the
conversion of a Commercial Discovery of Oil into a Development
Lease, Gas is discovered in the same Development Lease and is
used or is capable of being used locally or for export hereunder,
the period of the Development Lease shall be extended only with
respect to such Gas, LPG extracted from such Gas and Crude Oil
in the form of Condensate produced with such Gas for twenty (20)
Years from the Date of Notice of Commercial Discovery of Gas
made by CONTRACTOR to EGAS plus the Extension Period (as
defined below); provided that the duration of such Development
Lease based on a Commercial Discovery of Oil shall not be
extended beyond thirty (30) Years from the Development Lease
Approval Date of such Commercial Discovery of Oil.
CONTRACTOR shall immediately notify EGAS of any Gas
discovery but shall not be required to apply for a new Development
Lease in respect of such Gas.

(bb) In respect of a Commercial Discovery of Gas, it shall be
twenty (20) Years from the Development Lease Approval Date,
plus the Extension Period (as defined below); provided that, if
after the conversion of a Commercial Discovery of Gas into
a Development Lease, Crude Oil is discovered in the same
Development Lease, CONTRACTOR’ share of such Crude Oil

ViYe de dy WY 5 (Lb) Se VA sal - esa dl eY

"LPG" JL Jad) 5 ) Spal the ge gel (LI cal
Rpts CUS cs JRE Se GU I aI ol GW ge Gabel!
Bee ele Y LS oy Boe pL Co WU Coal jWUI, (GWU! as
SLESTL ple Jo US! Ab ge ee (To) gape Leal
Coat cage 8 GS) sla ee 5d I) BLE YL ALI CW bel
wg ol JE GU jee Y ABW! ode (3 WY DG oy Le bil oe
dee (Ye) GUE he SLU 4 GLEST he jugll Laced wie Bue
SAN gla GLESY| UD dal ade slate! ALU ys
29 oh Ay pI a W GEST sh ge Lyd ules! Jota bbu
op El CoS Md Saal daar Leach ade Clay pil) WJUae
SLES) le page dpa ade (5 jE GLESL Le UB YI (¢-¢)
Baill oleghall JS gees of coe Sl Sl] OW G4
ee] LILI BSL oye (1M) 5 (N) (¢) cg Al 5 5 Sal
Sore, Ally le (0) aad [pie 3nd” shane 58” a te (20)
dee Sele! SI ol ala, Sb cost els! Joli)
dacde deal aes (Te) gp pball dae ela! auld aL esl (1)
Bad all CLSY! Oars CY Ls pe eee al OL UL
gall Doles yl oblee ly Uylill Olly she! Gd GE
Ja pdl 25s Mile Lay ode sles oS,
AE GSI Ll he Gis head aie slosh ie Ib dal olde [as ()
Lal! nel a Wi, U3 Jo Ql AS AN IS a WS, GLU gi a
Sb es pad ol J! Hpi aN Leg! sels Jo cdl Ie Ss hed
SoUiy ole! ol Co Lall sl pad J Le ail a ygill gos LIL ce
Glas Gi, Lb cUY ML] Ged Hey Jasl gla Lo jee glo
LLY
EY VAY. dd VY 8 (b) Se V8 sual - Leia dl

from the Development Lease (except LPG extracted from Gas
or Crude Oil in the form of Condensate produced with Gas) and
Gas associated with such Crude Oil shall revert entirely to EGAS
upon the expiry of twenty (20) Years from the Date of Notice of
Commercial Discovery of Crude Oil plus the Extension Period (as
defined below). Notwithstanding, anything to the contrary under
this Agreement, the duration of a Development Lease based on
a Commercial Discovery of Gas shall in no case exceed thirty
(30) Years from the Development Lease Approval date of such
Commercial Discovery of Gas.

CONTRACTOR shall immediately notify EGAS of any Crude
Oil discovery but shall not be required to apply for a new
Development Lease in respect of such Crude Oil.

(ce) The notification to EGAS of the discovery of Gas in a Development
Lease based on Commercial Discovery of Oil, or vice versa,
should include all technical information mentioned in Article
TII(c)(i) and (iii) above.

(dd) The “Extension Period” shall mean a period of five (5) Years
which may be elected by CONTRACTOR upon six (6) months
prior written request sent by CONTRACTOR to EGAS prior to
the expiry of the relevant twenty (20) Year period supplemented
by technical studies, including the evaluation of production
period, the expected levels of production during the Extension
Period, CONTRACTOR’s obligations and relevant economic
considerations. The Extension Period is subject to the Minister of
Petroleum’s approval.

(e) Development operations shall, upon the issuance of a Development
Lease granted following a Commercial Discovery of Oil or Gas,
be started promptly by the Joint Venture Company and conducted
in accordance with good Petroleum fields’ practices and accepted
Petroleum engineering principles, until the field is considered to be
fully developed. It is understood that if associated Gas is not utilized,
EGAS and CONTRACTOR shall negotiate in good faith on the best
way to avoid impairing the production in the interests of the parties.
ViYe de dy VY 5 (Lb) Se VA cull - esa dl

SW Le eas ae gl ge SLAM ge gh ad ge Ge CY ey pe DE
Lagd I5GaH oll phe Cou crit datdl sie (3 Fated op by 5QU GI
Gilg 4) call atl aie ge Welly Jn zd olbbel oe pbs! J!
Cab] SG ypee Li sla ol IN Js doe ol oso (US DE be Le |
OLN Ay pa Ae OlbLSY ly Gls claw Ui ol das
of de BWI Soll 5 RG 5 UI Be ola gas Ge ball
ses

debits Gladbs of Col ye dite Clad oF clu) GF pre UL
CE) gest IU SU of CoM <a Sea ae oT os Lat pA Gol ge Gall ys
eH ot Ii ab I eh SB Po oll cBY eae ole
ot CY 5 Wylde OS gd Lads Olen (£) aul 35 Hg ae Me Lal)
dys deel po ol he al ae OS 5 GU I OW SI ol GSI
ES gi bla! oa ell aie OW Qa DE OL (£) aul dS
gst)! sie OIL CY 3 Lbs nt gl ee nt Las

de Lad be JE GLY Sole! a ols UST Gel ge LW UHL
2H heat) aie (SLE LLS) LBS dels gs a pl le BAU ye (\) Hels
MY) Resell he 8 ye CY 3 IF Lbs all (OLELLal!) PLM ge Ll
(Gal Us sled je le bau! call, 131

Basia Ash oul Sip heat de gente) shay bd IS poe,
heh ad) LEM glad GLO LS ply ail lis Lat) aie

af pL Cadl ob eben! i Sl, Jalil nodes Ib he ey of olen! obs) 15)
g Ws ASW ods OLE Ge oe GLE ope are SE sl ree gre SWI
coed! ples ol ST Ly sf J WU SID ub tales plpll dibs (3 as

CULT GS leg ail pete ob ee te rd ge Gee ol ate rel gre Gl
£0

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

In the event Commercial Production Commencement of Oil or Gas
has not started from any Oil or Gas Development Lease in accordance
with the items specified in the granted Development Lease, the
CONTRACTOR shall immediately surrender such petroleum
reserves to EGAS and relinquish the relevant Development Lease
(unless otherwise agreed upon by EGAS); without any right to
CONTRACTOR to claim for recovering any expenditures spent by
CONTRACTOR or any compensation relevant to such Petroleum
reserves. Such relinquished area is considered to be contained of the
CONTRACTOR’s relinquishments obligations at the end of the then.
current Exploration period, if any.

n the event no Commercial Production of Oil, in regular shipments
or Gas in regular deliveries, is established from any Development
Block in any Oil or Gas Development Lease within four (4) Years
from the Commercial Production Commencement for Oil or Gas,
CONTRACTOR shall immediately relinquish such Development
Block at the end of these four (4) Years, unless it is sharing in
production with another Commercial Discovery of Oil or Gas in the
same Development Lease. A periodical revision shall take place every
four (4) Years during Development Period of the same Development
Lease, in order to relinquish any Development Block not producing or
not contributing to production in the same Development Lease.

In case the production has stopped from any well, and the reproduction
asn’t started within a period of maximum one (1) year from the date
of such stop, a revision for the Development Lease block(s) will take
lace in order to relinquish the Development Block(s) not contributing
to production from such Development Lease (unless EGAS agrees to
extend such period).
Each Development Block in a Development Lease being partly within
the radius of drainage of any producing well in such Development
Lease shall be considered as participating in the Commercial
Production referred to above.

f EGAS deems, or upon application by CONTRACTOR, it is
recognized by EGAS that Crude Oil or Gas is being drained or might
drained from an Exploration Block under this Agreement into
a development block on an adjoining concession area held by the

Vi¥e de dy YY 5 (L) Se VA sul - esa dl £4

wc SN ae Come 5 Gell Coed GABE Jey call dpetll ¢ Lb geal
oh ob al eal ge Lynne) CLS) GUI eis ge WS eG we
spl Yeats Oy WSs (LEY gS Oba Ll sh poe! Lis Soe GLU
UN Hl pat old ALT ISI ED op SAM CY, GIS G5 os
eed GU cadet eS alld lade Spotl oS dlolble dy (hs
Ve ope Ugehe Spatl Se ol ol bln ¢ pore dl! alll diets |S oF aie
Hh JU Jacdll OY pas pty pl Yl ths We ISIS AI
abel ls (SF Gall sl IY ASW WS, oll
pljaY! Silas (63 Joli! ao GLY) § RELY ode (3 oUt GI UL LS,
JS 5 ode Dak See)! aphe he SY 3/4 ANS 595 He Sle
ce lagi GY oy nd ge LS Mealy DI US pes py spl all dake
B hes LS) asl! he Willis, Bas ol wba Gus tl!
Shela] pte Gap etl Ia Eb Cod IU LL De > J) Cig al
sAasl sel Syme pl US OU Sle eae Cds Ge tos aod dole
taba I LB) Leas Co Us pally GIS IS abu Jol Joes (5)
ede ws OP Loss Y OU yall, GI) ode ol .f LEW) ode Coy
ce Uspally GIS ode slo ae Jolt al) lke Lb path, LLY
Banal, ANSI ole Qpady ASU ode Ub Sot ye bi sin
ole ae LET Sy RL Ball QS abe Gopal pall Cle sland ALU
Oy pk, Load ode 5 tlbe Gye AEE oe GU ELOY dled gb ASW! abe
chgldh Gall Go gcd Wy Joli pole!
(3)
lait pith LS png ad pall Bul bs oy ld UWI ease (1)
(ey heme y dey pal ayy dee AN OUI SY! pty Garde, Lad Ou! wl ode
MS DE le SWI Gas oJ Ls Lie Dees SUI!
£Y

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

same CONTRACTOR or another contractor, such Exploration Block
being drained or which will be drained from shall be considered as
participating in the Commercial Production of the Development Block
in question and the Exploration Block being drained shall be converted
into a Development Lease with the ensuing allocation of costs and
production (calculated from the Effective Date or the date such
drainage occurs, whichever is later) between the two concession areas.
The allocation of such costs and production under each concession
agreement shall be in the same portion that the recoverable reserves in
the drained geological structure underlying each concession area bears
to the total recoverable reserves of such structure underlying both
concession areas. The production allocated to a concession area shall
be priced according to the concession agreement covering that area.
In case of failure by the CONTRACTOR in this Agreement and the
contractor in adjoining concession area to agree on the allocation of
costs and/or production for such separate Development Leases under
each concession area, such disagreement shall be resolved by expert
determination, the expert to be agreed upon by the two contractors.
EGAS shall have the right to interfere and induce the contractors to fully
cooperate and resolve the drainage matter in expedient manner as per
the expert decision, such that neither contractor shall be unjustifiably
enriched. The cost of the expert shall in no event be recovered.

(f) CONTRACTOR shall bear and pay all the costs and expenses required

(g)

in carrying out all the operations under this Agreement, but such
costs and expenses shall not include any interest on investment.
CONTRACTOR shall look only to the Petroleum to which it is
entitled under this Agreement to recover such costs and expenses.
Such costs and expenses shall be recoverable as provided in Article
VII. During the term of this Agreement, the total production achieved
in the conduct of such operations shall be divided between EGAS and
CONTRACTOR in accordance with the provisions of Article VII.

(1) Unless otherwise provided, CONTRACTOR shall be subject to
Egyptian income tax laws in A.R.E. and shall comply with the
requirements of such laws with respect to the filing of returns,
the assessment of tax, and keeping and showing of books and
records.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

AY pay ol Js! le, vcen ral IBY) ole! ge Yoeee Joli oS
AS el LEY ett cold! Guu LS be! Ol) Eel
PBI oles UA de beg (10) ghey Lady Ly all lL!
eleel 8 GEN ples Apne dy Il be Sil ol) oe I SY! Lele
Mis Deed ayU ge Ley (V0) phe dad DE SY Mie le elas
eA ope Votes Sul Ss Se eee dy lil Ge Ge al Lay
iW) Gl Eb dn aI OLLLY 5 al 189
ati ee Bh pall Bul dye IAT LW cal Bula Ss
DU gold che are Lele SUEY ols
BS GSI dy Spel ol cdl ge Joli! elon (I) WU! gpa
SoU gee (GS) 9 (1) oe AUN SEY Udy Jolt ake Joe ill Ja all IS
fener]

rUgee Lagaies

5 Soll Gatto Os pall, AISI (1

Ugads coldly tes) AIST slo eal 5G C3 Lu! Lae das (1

AL SoU Way ot LS Lee sl a Ley

(Y)

£A

ool;

Dare Jol Qe tet pe cd Spall Goal Lad Lubes Ge
we Ged je LoL) Soll (5 Ll de LIL

pe WW ASW a Gb ale deat CL all gee Jolill oL3 UL OS

SU CLD Doll (bed!) B39 Bley) ee Y(£)(5) YU sal!
pall al yo 2IEY LU seul
£4

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(2) CONTRACTOR shall be liable to prepare the income tax return

statement. CONTRACTOR shall submit the tax return statement
to EGAS at least twenty five (25) days prior to the due date of
submitting thereof to the tax authority. EGAS shall have the
right to review the tax return statement in order to approve the
tax calculation therein. EGAS shall provide comments on such
tax return statement within fifteen (15) days from the date of
receiving the tax return statement from CONTRACTOR. In any
case CONTRACTOR shall be responsible for submitting the tax

return statement to the tax authority within the legal due date.

(3) CONTRACTOR’s annual income for Egyptian income tax in

A.R.E. purposes under this Agreement shall be an amount

calculated as follows:

The total of the sums received by CONTRACTOR from the sale

or other disposition of all Petroleum acquired by CONTRACTOR

pursuant to Article VII(a) and (b);

Reduced by:

(i) The costs and expenses of CONTRACTOR; and

(ii) The value of EGAS’s share of the Excess Cost Recovery, if
any, to be paid to EGAS in cash or in kind as determined

according to Article VII;

Plus:

An amount equal to CONTRACTOR’s Egyptian income taxes
in A.R.E. grossed-up in the manner shown in Article VI of
Annex “E”.

In case CONTRACTOR pays its own taxes pursuant to the second
or third paragraph of Article III(g)(4), the last addition (gross-up)
shall not be applied to the equation to calculate CONTRACTOR’s

annual income for Egyptian income tax for such taxes.
Viv. ddd WY 3 (L) SOYA sl - Laing! oe

Crt hey ke a) 8 SU WL Lyall OL LiL YI ol ZY,
Oars OU spells ANSI Ged Ql RL 5alll ge (1) 5 aul
ce JAI BAM! (8 Sosedl Ql) ALL olace Yl g yo LB DL YI
Sle Aiba Splat OU coey GIS pases (1) (7) ay de Ll Soll
Boll ye (1) 5a as Soe Y Gly LEW ode Cais OLLI
Bye Osh IY Way pad ALG 9550 edly Rod oll de LI!
pall [oul

Ryall Jol iyo ate BLss Jol ely sandy hy ple) los
rts

robig ty Tatty dl Jy el ope pln) ham po WS Sola! he diel!
peer py RL) Soll aed Sy) Slidell Seen!
dl es pee we Blsy Jolt eb be! Lats Gl Lal
wJoid

oh CLSY plus ge aad ge ee oh IS Gar Jolill 5 UE 3,
He ae Side dl pis Mil ye he Jpadl ae dbl Gp 02 dt aes
Bpall Jal da) Lyles be be ores dy fare of Joli!
odkg) JUL olan pre Vy Iya! US dap Glen Lod ale Abell
vals OU LE GW pad VOSS RAL Gs Sal

Iaydte «LEY placid oye recat gee al IS peas Jalal LS UE (5
OF Isa dhe ore ii Sy tl ps Miilye Ue pat te elew! ge al
oly Joa ge Aameadl pall Jo Cola) Gules Gls ln ain
Yi dey JyUill deal Sell CLAS ye Mis Yada oleu! psi
volo UG GU) pee Y US Ses dy peall odd slat! ola pee

(£)
Cay

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

For purposes of above mentioned tax deductions in any Tax
Year, Article VII(a) shall apply only in respect of classification
of costs and expenses and rates of amortization, without regard
to the percentage limitation referred to in the first paragraph of
Article VI(a) (1). All costs and expenses of CONTRACTOR in
conducting the operations under this Agreement which are not
controlled by Article VII(a) as above qualified shall be deductible
in accordance with the provisions of the Egyptian Income Tax
Law.

(4) EGAS shall assume, pay and discharge, in the name and on behalf

of CONTRACTOR, CONTRACTOR’s Egyptian income tax in
A.R.E. out of EGAS’s share of the Petroleum produced and saved
and not used in Petroleum operations under Article VIL. All taxes
paid by EGAS in the name and on behalf of CONTRACTOR
shall be considered as income to CONTRACTOR.

In case CONTRACTOR disposes of all or part of its share of
Production Sharing, by itself to local market and after obtaining
the Minister of Petroleum’s approval, CONTRACTOR shall
bear and pay to EGAS an amount equal to the CONTRACTOR’s
Egyptian income tax in respect of the value of such Petroleum,
the payment of such tax by CONTRACTOR shall neither be
considered as income nor as recoverable cost to CONTRACTOR.
Incase CONTRACTOR exports all orpart ofits share of Production
Sharing, solely or jointly with EGAS and after obtaining the
Minister of Petroleum’s approval, CONTRACTOR shall pay
to EGAS an amount equal to the CONTRACTOR’s Egyptian
income tax in respect of the value of the quantities exported by
CONTRACTOR, the payment of such tax by CONTRACTOR
shall neither be considered as income nor as recoverable cost to
CONTRACTOR.
Vi¥e dade VY 5 (Lb) Se VA cull - esa dl oF

289 Ce ll decal Hee VLE Jolt pee Glu! a (0)
DE 5 he Le JS gs Jol DL gp 9.¢ Ss Spall Bul as
Bed pe Js en pall SIS bes! ee! ie Lew (42) Cran
Bay pa LLL) gue ols OV LEY ode 9 SS gl Coes LI Ly all
ode Lee Stale 27 I ULI gps apts p sSall ll Le Caeey Lact
ole!

Als 9S ASW ode 5 Gh LS pe od Ryall ule (V)
Bee AU BW) ges bill eee ABU Leu
cde Lapel, Dat WA Gas ge Jou le Re alll es (Zu all
CUI | Joa) bee ol iL ea) WAS del Heeleall dbl CLI
ee Le oe ere bey eel Clu] obeigd Qror US EW LI
ESS ge Loy lll Lal ge WS pe tle Gre gle ull
Chal aT bo ge wrists Jol pubs bs he rant

oT Se peed Lede Rey dll oa ILS Glee il! pls we (Y)
Spall Joa) cil os de SHI od! olen! Leads Ga OLY Gear pads
Jolt ge GW ple! Gedo Al Uli de

Gaul yl Bald!
ell ha yo ci aly asl! aati
jal Y de ge 3 ASW ode peaks Co oLbes Jay ol Jolt le en, (1)

tee placed Soli ee ol Gebre! les ob nll QU ge eel (NV) ae

Codl Lob! LLY! po bey JUVE Do! OLLI 65s dee OLLI

his 3 HI Le of WS tab WL
oF VAY. de dd VV 8 (b) Se V8 sual - Laid

(5) EGAS shall furnish to CONTRACTOR the proper official receipts
evidencing the payment of CONTRACTOR’s Egyptian income
tax in A.R.E. for each Tax Year within ninety (90) days following
the receipt by EGAS of CONTRACTOR’s income tax return
statement for the preceding Tax Year. Such receipts shall be issued
by the proper tax authorities and shall state the paid amount and
other particulars that are customary for such receipts.

(6) As used herein, Egyptian Income Tax in A.R.E. shall be inclusive
of all income taxes payable in the A.R.E. (including tax on tax)
such as the tax on income from movable capital and the tax
on profits from commerce and industry and inclusive of taxes
based on income or profits, including all dividends, withholding
with respect to shareholders and other taxes imposed by the
GOVERNMENT of A.R.E. on the distribution of income or
profits by CONTRACTOR.

(7) In calculating its income taxes in A.R.E., EGAS shall be entitled
to deduct all royalties paid by EGAS to the GOVERNMENT
and CONTRACTOR’s Egyptian income taxes paid by EGAS on
CONTRACTOR’s behalf.

ARTICLE IV
WORK PROGRAM AND EXPENDITURES DURING
EXPLORATION PHASE
(a) CONTRACTOR shall commence Exploration operations hereunder
not later than six (6) months from the Effective Date. EGAS shall
make available for CONTRACTOR’s use all seismic, wells and other

Exploration data with respect to the Area as EGAS is entitled to do so.
ViYe de dy VY 5 (b) Se VA sual - esa dl of

35 Jp do SUS! HLA jy ole (MEW QA Colds Be (CV)
BOW) Coed ed ole (7) COU cones (1) sd ol (1) Bly
cde ly Mh; (G) 5B WWI Ws WWI CIs ew (1) gk,
BI co LG Ls ales JOT le Ley (1) GD Gas ol
Ll ge GV LL Jol By le lee! lye be Gebel! J) dee
Ry Coll 335 ge LS ode Gass Col oles GS
dade pe BE ye J YG IN coll 35 8 Gi ob Soll ph
Cod oles le LV Beall OLY OLYa2 ge Ye (Vee ee )
AN Coll iad CUI SLI ye GoW tl Je Il, ly dial das,
SoM gle Coe Gl God Jee! GLI go Gal Lg ol be
All apd SLA SU ei Gee Gan La] ot Baw! db DE Le LUI
lye (P) EOE Lge ASI Coa AIL SV) gaye pad
Ob! ge GaY tl gl IY Cod i ae Wes LW ee ll,
LYS OLYa> ge Ygo (Veo ee ) Sao Cee gh op] UI oad
A Cod! Je! Obl ge GaN tly See ol be LS Bead!
SSUES (NV) Bel de oe Baill lb DE Ly LM! Jol le Cay
Bad ae Woo UM bse ly (0) gles Lge, WW Col 5) Gy
pce Ce ge os A OU OL ye Gal atl gb WI Cod!
See gh byte RS AY Sed OLY OLYa9 Qe Ua (Vee )
AUS JIE Uy LA SoM he ae I Cod Jee! SUI go GaN 2!
ABLES eel (V) baoly 2 p> gb Sail]
GA SUI bel SI ges Sod atl ee aS J LAN gail 13) UG
ALI es ST (Lee cys Banas) Jive! Le, 4 13) 5) 5G] AL
CS dabB ols Coeds ul DES Ged! Joel Lala! ge G34)
9/9 I Lal Il ops GANT A ops ad Gp JL YW I/y Laz)
«She ee UG Coe 3d BI DG Cod Jel OL al ye Coa I
000 Ve Ys de dd VV 8 (b) Se V8 sual - Laid

(b) The first Exploration period shall be of three (3) Years. CONTRACTOR
may elect to enter one (1) or two (2) successive periods, three (3)
Years for the second Exploration period and two (2) Years for the third
Exploration period, in accordance with Article II(b), each of which
upon a written application to EGAS at least thirty (30) days before
the end of the then current Exploration period, subject to EGAS’s
approval on CONTRACTOR’ fulfillment of its minimum Exploration
obligations hereunder for the then current Exploration period.

For the first Exploration period, CONTRACTOR shall spend
a minimum of thirteen million U.S. Dollars ($ 13000000) on
Exploration operations and activities related thereto, which shall
be the Minimum Expenditure Obligations for the first Exploration
period of three (3) Years; provided that the Minimum Exploration
Work Obligations of CONTRACTOR in such period shall be to
acquire one thousand square kilometers (1000 km?) of 3D seismic
program. For the second Exploration period of three (3) Years that
CONTRACTOR elects to enter after the first Exploration period,
the Minimum Expenditure Obligations shall be sixty million U.S.
Dollars ($ 60000000), provided that the Minimum Exploration Work
Obligations for the CONTRACTOR in such period shall be to drill
one (1) exploratory well. For the third Exploration period of two (2)
Years that CONTRACTOR elects to enter after the second Exploration
period, the Minimum Expenditure Obligations shall be sixty million
US. Dollars ($ 60000000), provided that the Minimum Exploration
Work Obligations of CONTRACTOR in such period shall be to drill
one (1) exploratory well.

In case CONTRACTOR spends more than the Minimum Expenditure
Obligations required to be expended or performs works (approved
by EGAS) in excess of the Minimum Exploration Work Obligations
during any Exploration period, the excess expenditure and/or works
shall be subtracted from the Minimum Expenditure Obligations and/
or the Minimum Exploration Work Obligations for any succeeding
Exploration period, as the case may be.

Vi¥e de dy YY 5 (L) Se VA sual - esa dl 0

Jas pe DE BWI Colas LS Joli Wb de BBL LY je
Jee BWI Coll 35 DE Cod Je! OI al oe GNI AL gs Ui soul
: BA US ge OUI Ol ye a LL OU; by
lll ge Sa LL GU y op IW! Coll 55 Spa Joba eae? 151
OL ye sa LI ge a Gl Joli! we ed GU etl oW could Je
US peti Jol aah of le WII Coll pid dhe 5 te Coll Jee
GIy ced! Slee SLelgl ge ial Ll ge IWS dad faite glo
Ub Lis gla! US ais ae Vy WWI Co LG Ge Lyle
ey GU) old WS Gato Y gpl ols

eet pele Gee Jed pla Las ue VY) gluall Os 2, jeu
BAW Col 2G sce Jol IYI Las par Ue 3 glee Us
US GLESan! CUES Oli! ode slazul od GLI Js oS J ULI oe
ied GY DL (5 Le LI ol Eb ale Go pate ys

Cell al (gle ASW! oda peasds Cod 3 dg ge Jylll ou UL 3,
Le Cod Slee He Gil iy I cod 8 ole we yl Jo le
259 Joli ke Ge ace Sill ody) OE SLL all ge aa Hl ye Jb
Ball 5 OI) OU ll go BI aL) WS oy Ga Lgl GLY Le
ob he ole DU ELE GIGS olen! itezely Cod gle atl GU! Ll!
SAL oe 48) (V) See wae 5 ol Aol te ley All Nd 5
whe ue JAI Cod 3

WL CLA MY Gay 3S LISS wee Jol Gis I OUANI S pre Gi
SW ole Ub Uy jel US bey Jol! aie ol AI JL say, SUI
UU cls ye UF see oh Sou ol gb Joli Ral edt aL
geal CLAY We (3 MyLI) Sal Cs Gedke Gopal BIL doy ORS
ov

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

EGAS may approve CONTRACTOR’s request to enter the succeeding
Exploration period in the event the CONTRACTOR has failed to
fulfill any of its Minimum Exploration Work Obligations of the then
current Exploration period subject to its fulfillment of the Minimum
Expenditure Obligations for such period.

f CONTRACTOR is allowed to enter the succeeding Exploration
period without having fulfilled all of its Minimum Exploration Work
Obligations, the part of the Minimum Exploration Work Obligations
which has not been fulfilled shall be carried forward to the succeeding
Exploration period and CONTRACTOR shall submit a separate letter
of guarantee with the value of the part of such Minimum Exploration
Work Obligations which shall be valid until the end of the succeeding
Exploration period. Such letter of guarantee cannot be reduced by
any other expenses that do not relate to the specific obligation(s) it
guarantees.
Such letter of guarantee shall not be returned except after the
execution of the carried forward obligation. EGAS shall have the
right to liquidate the letter of guarantee in case the carried forward
obligation is not executed by the end of the succeeding Exploration
period. In such case, CONTRACTOR shall not be entitled to recover
such values as Exploration expenditures in the manner provided for
under Article VII in the event of Commercial Production.

In case CONTRACTOR surrenders its Exploration rights under this
Agreementas set forth above before or at the end of the first Exploration
period, having expended less than the total sum of the Minimum
Expenditure Obligations for such period on Exploration operations, an
amount equal to the difference between the said Minimum Expenditure
Obligations and the amount actually spent on Exploration and approved
as recoverable cost by EGAS shall be paid by CONTRACTOR to
EGAS at the time of surrendering or within six (6) months from the
end of the first Exploration period, as the case may be.

Any expenditure deficiency by CONTRACTOR at the end of any
successive Exploration period for the reasons stated above shall
similarly result in a payment by CONTRACTOR to EGAS of
such deficiency. Provided that this Agreement is still in force as to
CONTRACTOR, CONTRACTOR shall be entitled to recover any
such payments as Exploration expenditure in the manner provided for
under Article VII in the event of Commercial Production.

Ve. dew idy VY 8 (L) Se V8 cal dain dl 0A

CW GF GEST BHF pre WE 8 SE (GS) WI FUL DEY pte ee
ade ty Loge (A) Reel Red LG Gs GU oF GLE LEY nate sl
HS RSW) ods Cog Wb ye Jol oe UE 3 ol (1) LoL! Soll Ly
Jo gS all SHUN WL OU spall go UT pba! oes etl Us
Gaal as
acl ll 8 oh JBM le etl (£) dayk IL Re JS Sly Ls Lolita (e)
Usles Jae qolz sae Wl ule! oy Ge GW A Gs
Bead) J Uy aL SoU Cn I Cod oer Laged ine diel) Coed!
Sod! Biles oe gel,” WLI
Gey ASE oe ob ww UU te Jolilly ole! eds aS ats dd Yani
odd EL" hy Ls Cea Gls oll nal ole gy Sty oe! Bila Joe
(1) BGs abe! peters egte (MY) BE ce Leh (N) dee ye” SLE
cel Lec oy ope ALE Coed! dh ety aleu) Cay Jo genes
Ope sill coed! Ujlpey Joe Galiy Gand Le Sol dd 9 iy pgttne
Sel Bh Bi ag pal ge EY day Oly Lele oly ll Gil ats
Lagontiiy Hoel Bijlses foe Gelin dhe Order! foe Jslille a Lenny
slasolcd wba
5 sled) fan wey Aa) Leal gle gall Gay

oll Bilas Le eebx bre bre Jae ol nt ol UU se Y-1
oelee| MBL ys yoy BjI ll 8 Faeeal OW! Yaibe gl Ys Gey Sill
SE ed lee! oe LDU OWL! le Jat! Joli le cow 1
SBN Obl ayy reli Eb Manco! iles doc Goby S dell

sla! lis 33
o4

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

Without prejudice to Article III (b), in case no Commercial Oil
Discovery is established or no notice of Commercial Gas Discovery is
given by the end of the eighth (8") Year, as may be extended pursuant
to Article V(a), or in case CONTRACTOR surrenders the Area under
this Agreement prior to such time, EGAS shall not bear any of the
aforesaid expenses spent by CONTRACTOR.
At least four (4) months prior to the beginning of each Financial
Year or at such other times as may mutually be agreed to by EGAS
and CONTRACTOR, CONTRACTOR shall prepare an exploration
work program and budget for the Area setting forth the Exploration
operations which CONTRACTOR proposes to carry out during the
ensuing Year “Exploration Work Program and Budget”.
The Exploration Work Program and Budget shall be reviewed by a
joint committee to be established by EGAS and CONTRACTOR after
the Effective Date of this Agreement. This committee, hereinafter
referred to as the “Exploration Advisory Committee”, shall consist
of six (6) members, three (3) of whom shall be appointed by EGAS
and three (3) by CONTRACTOR. The Chairman of the Exploration
Advisory Committee shall be designated by EGAS among the
members appointed by it. The Exploration Advisory Committee shall
review and give such advice as it deems appropriate, with respect
to the proposed Exploration Work Program and Budget. Following
review by the Exploration Advisory Committee, CONTRACTOR
shall make such revisions and submit the Exploration Work Program
and Budget to EGAS for its approval.

Following such approval, it is further agreed that:

(i) CONTRACTOR shall neither substantially revise or modify said
Exploration Work Program and Budget nor reduce the approved
budgeted expenditure without the approval of EGAS;

(ii) CONTRACTOR should obtain EGAS’s approvals needed for
executing the items included in the approved Exploration Work
Program and Budget, in accordance with the rules and procedures
applicable in that issue.
Vi¥e daddy VY 5 (b) Se V8 sul - ee ia dl 1.

Ll of chy glad Bd he bs a BI Gy We Gay -1
Byte Lily MU Gye of UW jor oU RW 5 Gl
ee sp opall oh Bb Me be shy GB EY oS 8 AL ULM
SoU oped ay Wools cul 9 Sy Coy OU oe dl UU gs Sli) oda
ASW ode GLI

SLAM 95h Holy lala Sldally sf Ll SU LaDUI WLM anor Jol aa ( 2)
af ak ope Ute plea 95 Vy Coed! ilpey orl! eal I Wy olla,
«SN LY GNSS ope gl sla
coe GUL coll Bihyes Jae pally Listy shied ge Vous Jylall oS (2)

odd delve (65 Lee Ml LL Jel eo ota: Uy le US vas

ode Ji diheze Sl OLuls LI WS, Lap Ly Led tl OL WI

Lead Lith Lede! Cll lel peed ud Ww

Ge dase Sle 8 Wile! GY of oS Aly Laat Ly ball,

+ ke! Mile dey 8 aay

pled apts Us alall apes I gee Gd Coad oles Hlol Joli! agers

LS pale eles SDI Lbs) Law USUI 98 ge US of nee Gull

cabal) pall CSU Lis oll pall Joli oops Magness 33 ails oll pall

Coll ABS kee, Ly5 Les, of yo LGR SLLLY pL pall OLE we

ASWEY ode SY Way lr of SI ge RLS Leg wet QE Sw!

ode Jb f MELU, hat sf ope a SW! SW IS Joli be gos

cUges Qos Y, ASW
\\

(d)

(e)

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(iii) In the event of emergencies involving danger of loss of lives or
property or damage to the environment, CONTRACTOR may
expend such additional unbudgeted amounts as may be required
to alleviate such danger or damage. Such expenditure shall be
considered in all aspects as Exploration expenditure and recovered
pursuant to the provisions of Article VII hereof.

CONTRACTOR shall advance all necessary funds for all materials,

equipment, supplies, personnel administration and operations pursuant

to the Exploration Work Program and Budget and EGAS shall not be
responsible to bear or repay any of the aforesaid costs.

CONTRACTOR shall be responsible for the preparation and

performance of the Exploration Work Program and Budget which

shall be implemented in a workmanlike manner and consistent with
good Petroleum industry practices.

All geological and geophysical studies, as well as any other studies

related to the performance of this Agreement, shall be made in the

A.R.E., except as is appropriate for the specialized geophysical,

geological, engineering and development studies thereon, that may

be made in specialized centers outside the A.R.E., subject to EGAS’s
approval.

CONTRACTOR shall entrust the management of Exploration

operations in the A.R.E. to its technically competent General Manager

and Deputy General Manager. The names of such General Manager
and Deputy General Manager shall, upon appointment, be forthwith
notified to the GOVERNMENT and to EGAS. The General Manager
and, in his absence, the Deputy General Manager shall be entrusted
by CONTRACTOR with sufficient powers to carry out immediately
all lawful written directions given to them by the GOVERNMENT
or its representative under the terms of this Agreement. All lawful
regulations issued or hereafter to be issued which are applicable
hereunder and not in conflict with this Agreement shall apply to
CONTRACTOR.
vy

Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

Be ey SRL LG Ley (P-) I DE 5 Len Joa
Sid we pL 6 Al ed ole Ghall Cod bls UL La
Leash I BIE ey Led ake I he I pe
By pall Sl NE We Jol cass SIM ll ay DE Loli!
Globe Wl ya) 5 Ged pL! Ger el!
Soe BLED gly LS I eb oe tl (1) BG sal LS All!
orb p38 Sod BLE le JS pl eb oe eB (1) BE se bs
1 gsel [3] BUS Jol! USL
oh Gere ad AI oly gI-'
EU) Grell glad ge pte Y Saygll CLL! oF lad! ANG gi-¥
obs ay C5, WL ay by ty tod! 6 LY Obl i lew
A obad Sk all of glall Me Gs Gely ol gle lat | vlad
ls apa Raoldd Gol OY acaba ogee g LEIS oe ele Jpatl
oh Wylead es ee LSY Joli) boas Gall ot UG gf -th
LLM Dine abe, Les cod Clee all AISI git
ol gee ol ches ule! Ole Cle ELS a)! Jol Ge Gan,
ARAM gle 8 ple! eo lee oly Sap Sle) Shall GLY!
LIS Seo ye pei I Ipod! Yobe ol og All dey oral) Ie 5 ls
ode 5 ede epeall 28) (1) BIW Gas 6 Jol alee! i od H5Ly
Maree pte Sel We oli ole cide Golzek Lal
ASW ode cate gg shld LDU PW IS sy LW
eS ood dpa sled eld Sobel Sous these LG GLI pe ae
rae hy sh of deg! ol ple ge Td SUL LAU OLE Wi,
eA DT Syl ae Gye yee UI eI Seely Lal (5 2 SH ge
oF Seed ad lds pee! Sleds ae Eedll sl Glee! oe ball a!
Gall MeV cell ge Mall lb «LS Gel

(3)
WY. ka dy YY 5 (L) Se V4 sal - LJ dl

(f) CONTRACTOR shall supply EGAS, within thirty (30) days from
the end of each calendar quarter, with a Statement of Exploration
Activity relating to Exploration operations which has been conducted
in any portion of the Area not converted into a Development Lease,
showing costs incurred by CONTRACTOR during such quarter.
CONTRACTOR’s records and necessary supporting documents
shall be available for inspection by EGAS at any time during regular
working hours for three (3) months from the date of receiving each
Statement of Exploration Activity.

Within the three (3) months from the date of receiving each Statement
of Exploration Activity, EGAS shall advise CONTRACTOR in
writing if it considers:
(1) that the record of costs is not correct; or
(2) that the costs of goods or services supplied are not in line with the
international market prices for goods or services of similar quality
supplied on similar terms prevailing at the time such goods or
services were supplied; provided however, that purchases made
and services performed within the A.R.E. shall be subject to
Article XXVI; or
(3) that the condition of the materials furnished by CONTRACTOR
does not tally with their prices; or
(4) that the costs incurred are not reasonably required for operations.
CONTRACTOR shall give written notice on EGAS remarks which
include the reasons and justifications and supporting documents
and shall confer with EGAS in connection with the problem
thus presented, and the parties shall attempt to reach a mutually
satisfactory settlement.
If within the time limit of the three (3) month period provided for
in this paragraph, EGAS has not advised CONTRACTOR of its
objection to any statement, such statement shall be considered as
approved.

(g) CONTRACTOR shall supply all funds necessary for its operations
in the A.R.E. under this Agreement in freely convertible currency
from abroad. CONTRACTOR shall have the right to freely purchase
Egyptian currency in the amount necessary for its operations in the
A.R.E. from EGAS or EGPC or from any bank authorized by the
GOVERNMENT to conduct foreign currency exchange. Priority shall
be given by CONTRACTOR to purchase the Egyptian currency from
EGAS or EGPC, at the discretion of EGAS, at the same applicable
rate and date as such currency may be purchased from the National
Bank of Egypt.

Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

A OUL aN Slat! 2 pall Dall JL pa ob SF gly we! Jose
SLY 99 ge Lyles Laie Iolill go plas ol elie A5W ob Coe GF
oe gos ol be ee el Gpall ee BRAY Beall OLY!
cae) Re ol ele! Cle Ss BS 4 Beall SLAY OLY WU
pees fee e LAWL Grell He LW fale de ca GUI Ls (le)
(Se me) Seg at eben) Olere ged CLL! lie ge Ob pel
edad) 59 Bil yo boty AIO ye Lg WI OWI,
ded IIE shee peat Jo cdloe ube Wola Gree Mle ai
Glare ley poi de Ii Bolen cree SF GLE of GLE! I! Jes!
(AYO) GSU gb aang SLSl al) Uline igre pee aly, Mama SU Lgl
(ULL) Aad ads as Coe IS Gill esl oye fas Aw ye Sy Le
LGW oie ge eT Gell (V) (7) SLU LU Eb ped GL Loe
coos (MU Me SE) IK shel ole ead GLU ge bel Gi)
Bae Stet ENT Ti JI Lee Gall syed ee Lets oll a
Ce OL (gels LD) Ga ees JE ly SI je JL WI
Se dey WOM Soe Bly 48 tal Lead! SS oY Yl Ghd!
Bee OS UI ELI oy ail 8 IS pe (V0) phe eel oe JSS oat
sched) sled es ple DU! Joes (OLIN) gall ais

hs ltl asd 8 2 JUL be 8 oad pe ae UL
pe he LSM gi SU ad de Bg SW LY et sl ge (V0)
Me oe Cd Leet GAM a eal sl ce tee tos GH ye
AN) ely 48 bal SRW WE wlodl oe oad dt Oy dey

Soe Bagel ad Joes ay GB (V0) phe eolEl a pell US Sy 13
pel se parcel sped ae GS coud Ise Oy Lays dL Jol!
ge Bde Yarn dab ot GH I asl od Joell

ME

(0)
ay)

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(h) EGAS and EGPC are authorized to advance to CONTRACTOR the

(i)

Egyptian currency required for the operations under this Agreement
against receiving from CONTRACTOR an equivalent amount of U.S.
Dollars at the official rate of exchange in A.R.E., such amount in U.S.
Dollars shall be deposited in EGAS’s or EGPC’s account abroad (as
the case may be) with a correspondent bank of the National Bank of
Egypt, Cairo, A.R.E.. Withdrawals from said account shall be used to
finance EGAS’s or EGPC’s (as the case may be) and their Affiliated
Companies’ foreign currency requirements, subject to the Minister of
Petroleum’s approval.

Any reimbursement due to EGAS out of the Cost Recovery Petroleum,
as a result of reaching agreement or as a result of an arbitral award,
shall be promptly made in cash to EGAS, plus simple interest at LIBOR.
plus two and half percent (2.5%) per annum from the date on which
the disputed amount(s) would have been paid to EGAS according
to Article VII(a)(2) and Annex “E” of this Agreement (i.e., from the
date of rendition of the relevant Cost Recovery Statement) to the date
of payment. The LIBOR rate applicable shall be the average of the
figure(s) published by The Financial Times of London representing
the mid-point of the rates (bid and ask) applicable to one (1) month
U.S. Dollars deposits in the London Interbank Eurocurrency Market
on each fifteenth (15") day of each month occurring between the date
on which the disputed amount(s) would have been paid to EGAS and
the date on which it is settled.

If the LIBOR rate is available on any fifteenth (15") day but is not
published in The Financial Times in respect of such day for any reason,
the LIBOR rate chosen shall be that offered by Citibank N.A. to other
leading banks in the London Interbank Eurocurrency Market for one
(1) month U.S. Dollar deposits.

If such fifteenth (15") day is not a day on which LIBOR rates are
quoted in the London Interbank Eurocurrency Market, the LIBOR
rate to be used shall be that quoted on the next following day on which
such rates are quoted.
Vi¥e de dy YY 5 (Lb) Se VA sal - ead! oN

Satie! Ball!
lai!
: bay! (i)

Le Sod Jol! dae L5WY! oe ol ab ae (Y) WWI Lae 3
Dll Ges gb LOY iba ge (10) BUI i oy ptey Lead dhol ye
BS Bell lia oS ol de ded (ose) aie J! Jee Uh pe J al
ee pl Se SLES ys Sal elel gl GUIS Soy OLEH Sel, Bey JRE
o> Das (MS DIE he alee! GIG dL) Kad (opie) sie I
AM ay de bed) oWlbs GJ! cue
Je SoU Dold foes 25 cde glo Gul dey (Vd LI ole GS
Ge ALE dal ge Lalo! (V0) BUI 8 gape y dad Mel ye
coe Ne oS gl de des (opie) ate I dee GL pe J lok al
pl coe SLES ys HLT ell 4) GLK Con SLE Bol, Boy JS US
(o> MSs (M3 DE He alee! Gils pe) Les (apie) ade I! Gh
BN dey be Qo OUbs GI gas
ode ge LS COW OL Al tell, WH, WW op sUl DEY nse es
ce (A) Rol REY ace hae gt Slat de gun (I) Leet all!
Haass (syie) sie JI es baat a gl Il dala Ge aU ge Cou! deo
(oie) ade JI Ub coll OGL ob oe Gl cay 3 al pill ge
(3) I ol Wy ati Jo zd pis ND We pa oS lp eas
es ( opie) die JI Ole WIS BI LI ody, Lay ew
spe Joa Coe LeU gl US iol go es ol Jalil ge Lyles oS
cole! Sele oe GWU ph Wd BE SLES LIB! pny Le ate Jl
DEY pre wey (¢) WW GLY Wy CLF GEST op de MILI 3
« (2) IL oll olen
Wo OYeY. ke dy VY 5 (L) Se V4 sal - LJ ud

ARTICLE V
RELINQUISHMENTS
(a) MANDATORY:
At the end of the third (3) Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT a total of
twenty five percent (25%) of the original Area on the Effective Date,
not then converted into a Development Lease(s). Such relinquishment
shall be in a single unit of whole Exploration Blocks or originally
existing parts of Exploration Blocks not converted into Development
Lease(s) (unless otherwise agreed by EGAS) so as to enable the
relinquishment requirements to be precisely fulfilled.
At the end of the sixth (6") Year after the Effective Date hereof,
CONTRACTOR shall relinquish to the GOVERNMENT an additional
twenty five percent (25%) of the original Area on the Effective Date,
not then converted into a Development Lease(s). Such relinquishment
shall be in a single unit (unless otherwise agreed by EGAS) of
whole Exploration Blocks or originally existing parts of Exploration
Blocks not converted to Development Lease(s) so as to enable the
relinquishment requirements to be precisely fulfilled.
Without prejudice to Articles II] and XXIII and the last three
paragraphs of this Article V(a), at the end of the eighth (8") Year of the
Exploration phase, CONTRACTOR shall relinquish the remainder of
the Area not then converted into Development Lease(s).
It is understood, that at the time of any relinquishment the areas to be
converted into Development Lease(s) and which are submitted to the
Minister of Petroleum by application(s) for his approval according
to Article III(d) shall, subject to such approval, be deemed converted
into Development Lease(s).
CONTRACTOR shall not be required to relinquish any Exploration
Block(s) in respect of which a notice of Commercial Discovery of Oil
or Gas has been given to EGAS, subject to EGAS’s right to agree on
the existence of a Commercial Discovery pursuant to Article III(c)
and without prejudice to the requirements of Article III(e).

ViYe dd VY 8 (Lb) Ss VA sual - esa! OWA

3 IR CS LS YI oI Atl ot Ss GU Ge] GS I GU Cs
oe Sad gil (V) dee de wg Yak Jol poe i Coll ols
cee de LE GES gis SI GWU OW 2 Gl gat
Se pel (V) ed 5d yl YG Let Lin ye olazel Gi gl Che Le!
pd de Ga As ule Koay | HUW Cod 5d aad glad ade
Wades bs
Ba Gre Leal ol LAG bie gl Jo edl p5y Milpe we JU pyre
BW Codd LW LS LY obS Ob tin poh ol he WWI co!
desl oblply GhIG busy! Clul Lesy JW le gal (1) dey
webu) iLL ED dad all Obie, GIS! y ASLSY! Cou)
Coed AEH Seca GW ble dae rane gle OlLs Jy Lill ae
glo

7 SY! (4)
cee Shad IS gt lS! at oe of Con ht Gl DE Iola jae
Cog SELES oye elied gl DLS Coy OLLI ye Sel, Suey JRE GH Tabd|
blll ge G3 LG GLY Gell Me eb i Sl oS ol bay
Mo) diel FU Goss Rhoda ye Col
ce paill gle) ball Glee ge pate LEW Cot LE! bs yl
(US GUE he oles! ily pb LG) del (1) lL Soll 5 age
obs! oy Deal GWYL Le Al ge bl Ss Ged! GLY te
ce pall Coll ol ad Mle! AUS ate oe, gill all Ll eS Joli,
Adley Ge
AE NS) Sool bao S Mahl ge LS! de of Gard 5 DE Uglied jee
bpd JEW Ao Golesd! 2 dbl 5 Wy dl OL! gi
WAY. ka dy VY 5 (L) Se V4 sal - LJ dl

In the event, that at the end of any Exploration period, a well is already
under drilling or testing, CONTRACTOR shall be allowed up to six
(6) months to enable it to discover a Commercial Oil or Gas Well or
to establish a Commercial Discovery, as the case may be. However,
any such extension of up to six (6) months shall reduce the duration

ie.

of the next succeeding Exploration period, if any, as applical
by that duration.Subject to the Minister of Petroleum’s approval,
CONTRACTOR may retain the area supposed to be relinquished
for the following Exploration period (if any), by submitting at least
six (6) months pre-written request, before the end of the then current
Exploration period, to EGAS stating the reasons for such retaining,

a commitment to perform additional Exploration activities, their
relevant estimated costs and expenses subject to EGAS’s acceptance.
CONTRACTOR shall submit a separate Letter of Guarantee with an
amount equivalent to the accepted costs of such additional activities.
(b) VOLUNTARY:
CONTRACTOR may, voluntarily, during any Exploration period
relinquish all or any part of the Area in a single unit of whole
Exploration Blocks or parts of Exploration Blocks; provided that at
the time of such voluntary relinquishment its minimum Exploration

obligations under Article V(b) have been fulfilled for such period.
Such voluntary relinquishment shall be credited toward the mandatory
relinquishment provisions of Article V(a) above (unless otherwise
agreed by EGAS).

Following Commercial Discovery, EGAS and CONTRACTOR shall
mutually agree upon any area to be relinquished thereafter, except
for the relinquishment provided for above at the end of the total
Exploration periods.

CONTRACTOR. may, voluntarily, during the Development Period
relinquish the Area as a single unit if it deems the Petroleum operations
in the Area to be un-economic to CONTRACTOR; provided that:
YoY. daddy TY 5 (b) Se V8 oul - ein! ve

cells LBW odigy Saylll cleles alll BG ssl 8 Joli oS of (1)
Digs Jeol pape Mila lb - pat Y JU ee he - ats
Wb Blea ata sh Jol, le! oy Gale ize pbs Us 2Y Ww,
ll gIY lly «Bl (JU, ee! Oy eosds WISE cle GW px)
a clelsls
cele) Dae ole LEY ESL LS U5! wade, Jylall U5 (Y)
eb asa oI lel CLI dy 34) a GU of LLs as gy gi
AQUI SLadl
UB YI Lis ae
— Cobol ac elu k of stab Le LS Iylall ley! bee wll
dl JU LEY edhenl eta (VA+) sleds BL 5d UE
BU 53 ell age UL oS Mahl ge LU oe gall Ge
al tae (VA-) Ov
Sle ae (VA+) ELL BU Es DG LUE JUL lel obs ist (Y
Blas pi 3 ol ASW oid BL slely lll Qi 25 JyUl gi
Cpeed ae, Lyle Gyo dab! oe Jglil 55 gl «peleu! ge duets IL
oh ASI UD Jolatl Deal ab ge ley (8-)
AY = pe (VAs) Sell BUSS DE - LS LGU wlaho Bs 1st (¥
Bs he ole! ASE pe Ot gee od ll OB eee else!
go ete Wh Bla ane PAS W dg Eb Gleb sblgJl Joli!
Lae (9) cyan ey Gols Mabel pe LE VG GUS 9S ube!
eles) ASU JW Dead EE ge
be J) BBA) Ue Solel oth apes SE MM eee ol IS Ge Sola! tbs ae
Wp doles 5 Khe My LaLadl SU Wb Ui, Ug aden! aie ale Cult
AMS DE le Jylilly pla! casl,
VY YY. kee dy YY 5 (L) Se V4 sual - LJ ud

(1) CONTRACTOR has fulfilled its obligations and commitments
under this Agreement including, but not limited to, those
concerning abandonment of the assets and facilities, in accordance
with the latest abandonment plan agreed between EGAS and
CONTRACTOR, or provides financial security (in form and
amount as to be agreed between EGAS and CONTRACTOR) to
fulfil such obligations and commitments; and

(2) CONTRACTOR has submitted a written notice of voluntary
relinquishment to EGAS, requesting EGAS confirmation in
writing that CONTRACTOR has fulfilled such obligations and
commitments, or provided such financial security.

Following such notice:

i)if EGAS does not notify CONTRACTOR in writing, either to confirm
or to raise a reasoned objection, within one hundred and eighty
(180) days from EGAS’s receipt of CONTRACTOR’s notice to
relinquish the Area, then the CONTRACTOR’s relinquishment of
such Area shall be effective as of the end of the one hundred and
eighty (180) day period; or

ii) if EGAS notifies CONTRACTOR in writing within the one hundred
and eighty (180) day period to confirm that CONTRACTOR has
fulfilled its obligations and commitments under this Agreement, or
provides financial security approved by EGAS, the relinquishment
of the Area will be effective ninety (90) days from the date of
CONTRACTOR’s receipt of such confirmation; or

iii) if EGAS notifies CONTRACTOR in writing within the one
hundred and eighty (180) day period to raise a reasoned objection,
the relinquishment shall not be effective until EGAS confirms that
CONTRACTOR has fulfilled its obligations and commitments
under this Agreement, or provides financial security approved
by EGAS. The CONTRACTOR’s voluntary relinquishment
of the Area will be effective ninety (90) days from the date of
CONTRACTOR’s receipt of EGAS’s confirmation.

At the time of relinquishment of all or any part of the Area, in (a) and (b)
above, CONTRACTOR shall undertake and be committed to restore the
Area as it was by the time CONTRACTOR had received it, in accordance
with good Petroleum industry practices (unless otherwise agreed upon
between EGAS and CONTRACTOR).
Vi¥e de dy YY 5 (Lb) Se VA call - ee iba dl VN

Gea dhead! Sah!
Gylell aLASYT ass Cast

Eee Cd Leek oF Jolly lee! de coe Lad ake Jal de I we (1)
ae Led Ugle Glens) "2" Gaull roll Sol eb Ollidl pal is2
dasa oh hes Lpanel gle Las Slit pele! Oy GUY tay (" AS ell AST"
abs ob GLEE hanks 155 SF Bye SI olny ee WS Jo el is
Cpl! ode Ge a SY Il etl 8 ogee BS aol SWI os
Acgepelll aie) 2S BL) SSN oli ate gh ASW ode opi ee Wy
oe hiss ASW ole LEY Jolt, Spt) Sg We al cle,
plows low Lay Rhea FIL eae ASV IW Cail gall aISST Gear
ld ol Ls os
pla) gaa Oy Cuol al pL yi look VAVA IEA ash -
Beg WS py doplll OSS ygiB lack VAAY dn N04 BS ysl -

bagel Agel! 13 Os QL

BS Sy oll pail oles gs J as8 plas VATE AV Sas -

spl Je pls OS oil jlool VAN EYP asl —

Ye Re AA 65) GI oe Gall OWI Ge SWI ail GI -

pees oles ppc daily Spall Gly GSM dal o56 Jl

ee Waal Jol

3S al AS aN) La 5" Ge LW lg Gh yo AF AMES Gl ae (U)
SCM ope dpe ate SOV Jo cdl pip slezel LU oe gal (M) BW DES
Land Bibl Joell Gays iaarall Gall abd Eb deta! Jock Lav 5LU
BSS NBG peel ake 99S deetall (2580) ie Ge CY) Leased) Cou!
Sodlid JF, gpl oklel Gi Mb oss Sib Was 5 AF ph aS I
aie I ht oe ol call take BU ge Shall bl we ALLY
gett (ogi)

vy

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

ARTICLE VI
OPERATIONS AFTER COMMERCIAL DISCOVERY

(a) Upon the approval of the first Development Lease, EGAS and

(b)

CONTRACTOR should form in the A.R.E. a company to carry out
operations pursuant to this Article VI and Annex “D” (hereinafter
referred to as the “Joint Venture Company’), which company shall
be named by mutual agreement between EGAS and CONTRACTOR
provided that such name shall be subject to the Minister of Petroleum’s
approval. Said company shall be a private sector joint stock company,
subject to the laws and regulations in force in the A.R.E. to the extent
that such laws and regulations are not inconsistent with the provisions
of this Agreement or the Charter of the Joint Venture Company (the
“Charter’).
However, the Joint Venture Company and CONTRACTOR shall, for
the purpose of this Agreement, be exempted from the following laws
and regulations as now or hereafter amended or substituted:
- Law No. 48 of 1978, promulgating the law on the employee
regulations of public sector companies;
- Law No. 159 of 1981, promulgating the law onjoint stock companies,
partnership limited by shares and limited liability companies;
- Law No. 97 of 1983, promulgating the law concerning public sector
organizations and companies;
- Law No. 203 of 1991, promulgating the law on public business
sector companies; and
- Provisions of part 2 of chapter 6 of Law No. 88 of 2003, organizing
dealings in foreign currencies in accordance with Central Bank of
Egypt and the A.R.E. banking system law.
The Charter of Joint Venture Company is hereto attached as
Annex “D”. The Joint Venture Company will be established within
three (3) months from the date of the Minister of Petroleum’s
approval of the first Development Lease whether for Crude Oil or
Gas, to carry out the Development operations in accordance with the
approved Development Plan and the work program and budget for
the Exploration, Development and production from the Development
Lease(s), the Charter shall take effect and the Joint Venture Company
shall automatically come into existence without any further
procedures. The Exploration Advisory Committee shall be dissolved
upon the final relinquishment of all portions of the Area not converted
into Development Lease(s).

VV. dey didy VY 8 (Lb) Se V8 cal - dating! VE

ep) Lat, Col Lee gue taal Bjleey Joe gully Sail 25) we (¢)

A 5 Ma pe eo sl gd Lyell ake Ups ose! oll IU ad ge el
Cb AS pbb ISON LS GLU ge Lag (A=) peed ey Sy est ade ol
SIAL) lal oUiny wre cla) qabiy SpA 2 ay del (GO) 3a
Bab oye ese cl CS Lely Cod oles ge aye Le Y IW AU
SLs LS etl (£) deal jylee Y te ge ob Why Raw aie I ab os
(6) da cbs (Sully olen! Oy ale Gass ST dese Gl Us sl) WI IU
ade Gis BT tee cl G3 of) US te IG UL Be YS lad ELT gl
BS pA Syn] sucked ish fell wens CLOY Goliy airs (Jolly He! on
sLagale Lisl pal) IS atl

Cad oles ope jal Cod djlyoy foe Gay Leidiy he dis deel» airy
Halsall Way das wie Nabe pa ol ll go ee ul

pet IS oe (Fe) cepted asad GRY te ge 8 IS AN ASI gs
Gall § oli! bhi Gail Weel ppg Ud oes 228
AS jock! OLY OLY bbe JWI 4! Ge SW Gall, JN!
Bf pAb)! Ws Sloe C5 Joa gly Baal BIL Jol! geliy ee Leteres
WS Sl Wilh Sn Has

SUN 65 SIM Le LN) gl US oo Sod SWRI VU adsy
13s cel he (NO) pe eel ashe (V) JM) asell go Sy soba! (4)
hh, SI Leal ose Gd pee Gall OB CLI LI ge iw sted! pall oS
he sll Cpthe Dlr GE EI i Gi pe OF hit Bb iS pS AU Ce
ee AIL J Goats SOUL pip eo AW spall de dU Joe
pal ee Gt Obadh Shad! gla BU OLLI le ye Ob pel peasy
Ol Bell ogee od hee es I) Ae DU DUM rps DEI Lf Lede
ASW ode 8 Lede Gopal Gebsl gly gall atl Saat ISI

(>)

»)
Vo Y-V. kev ddy VY 5 (L) Se V4 sual - Lew JI ud

(c) Ninety (90) days after the date the Joint Venture Company comes into
existence in accordance with paragraph (b) above, it shall prepare a
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
remainder of the Financial Year of the Development Lease approval.
And not later than four (4) months before the end of the current
Financial Year (or such other date as may be agreed upon by EGAS and
CONTRACTOR) and four (4) months preceding the commencement
of each succeeding Financial Year thereafter (or such other date as
may be agreed upon by EGAS and CONTRACTOR), the Joint
Venture Company shall prepare an annual production schedule and
work program and budget for further Exploration and Development in
any portion of the Area converted into a Development Lease for the
succeeding Financial Year. The production schedule, work program
and budget shall be submitted to the Joint Venture Company’s Board
of Directors for approval.

The Exploration Work Program and Budget for further Exploration
operations in any portion of the Area not converted into a Development

Lease shall be reviewed, approved and implemented in accordance

with Article IV.

(d) Not later than the twentieth (20") day of each month, the Joint Venture

Company shall furnish to CONTRACTOR a written estimate of its

total cash requirements for expenditure for the first half and the second

alf of the succeeding month, expressed in U.S. Dollars consistent
with the approved work program and budget. Such estimate shall take
into consideration any cash expected to be in hand at month end.

Payment for the appropriate period of such month shall be made to

the correspondent bank designated in paragraph (e) below on the first

(1") day and fifteenth (15") day respectively, or the next following

usiness day, if such day is not a business day.

(e) The Joint Venture Company is authorized to keep at its own disposal

abroad in an account opened with a correspondent bank of the

National Bank of Egypt, Cairo, A.R.E., the foreign funds advanced

y CONTRACTOR. Withdrawals from said account shall be used

for the payment for goods and services acquired abroad and for

transferring to a local bank in the A.R.E. of the required amount to
meet the expenditures in Egyptian Pounds for Joint Venture Company
in connection with its activities under this Agreement.

Vi¥e de dy VY 5 (b) Se VA sul - eal VI

ALAS td AS pi pas Als de JSG AI Ley (0) Geel DE Sy
be heals Ss ys tebe Gres Ula gp cp hed IU ol,
aoe pad) MUU GLE! UH Shall LI (GS Socal DLL Cpe vay Gare
IW le 3 tall ned,
ISBN SEY Il aged! (5 I BL eV oles 525 DE Suey Ii]
co Seb 15) FasL JT BURN US place) LY Gow Ub golatbenel 2S all
BS pth SS 21 of Jo Lea shal sf Ls « Led LF go Ws
Maula! Salt)
QUEM lui! 9 Silay wa! g ehslSit af ayia!
TAILS) ha)
ANSI sla zed Goes Jy edd)
he gy IS Ip oe LEW ode SG LeAL ROW opal lel as
Lo! OI, OU pall, AIS BS go ole! Ubaly solezel ov L
FAST ole Cost (gy dibecl| Olea, Lerally Cod olbes ror
Seized y ll Jy el IS ge (E+) BU 5 ted Las ge Leah one
ily SW ole packs Ubi! oye (blo dull ole eee Ge
Jad!” Sole hb ad Jy edd Me J ley Ady a) lel ob parte
ASE oho zed paca
OUT! OU spells AISI IS Gras wut 2 2 Woe il gb,
2 pola ae
oe pay bey Cod GU paey HII IS pad "GUS! Oli” -1
Aap goals SLSY Ay) Y OUs nally SUL! nf OG, pal!
Gg pero e Ltewl) dyer) Gy pre p BIS IS ci “Reet oli” -¥
AY OWypralls LAU pb SUypall ge Wa, Ly « (atl
Ae gerdly LSLSY!

(5)

()
VW YAY. kee dy VY 5 (L) Se V4 sual - LJ ud

Within sixty (60) days after the end of each Financial Year, the Joint

Venture Company shall submit to the appropriate exchange control

authorities in the A.R.E. a statement, duly certified by a recognized

firm of auditors, showing the funds credited to that account, the
disbursements made out of that account and the outstanding balance
at the end of the Financial Year.

(f) If and for as long during the period of production operations, there
exists an excess capacity in facilities which cannot during the period
of such excess be used by the Joint Venture Company, EGAS shall
have the right to use the excess capacity, if it so desires, without any
financial or operational disadvantage to the CONTRACTOR or the
Joint Venture Company.

ARTICLE VII
RECOVERY OF COSTS AND EXPENSES AND
PRODUCTION SHARING
(a) COST RECOVERY:

(1) Cost Recovery Petroleum:

Subject to the auditing provisions under this Agreement,
CONTRACTOR shall recover quarterly all costs, expenses and
expenditures in respect of all the Exploration, Development and related
operations under this Agreement and which was approved by EGAS to
the extent and out of forty percent (40%) of all Petroleum produced and
saved from all Development Leases within the Area hereunder and not
used in Petroleum operations. Such Petroleum is hereinafter referred to
as “Cost Recovery Petroleum”.

For the purpose of determining the classification of all costs, expenses

and expenditures for their recovery, the following terms shall apply:

1. “Exploration Expenditures” means all costs and expenses for
Exploration and the related portion of indirect expenses and
administrative overhead and general expenses.

2. “Development Expenditures” means all costs and expenses for
Development (with the exception of Operating Expenses) and the
related portion of indirect expenses and administrative overhead
and general expenses.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

ae CE (all OW OU yall BIL IS oe "et OU ae”
Sole AW nb GUAT, SU all, GIS ey seul CLEY ey
WLW
Us dpe Bless CMels UY CMs! Peed Oy pas Jats Wi ae
py stl dalel, (Sidetracking) .3UI 21: bk LU] fey
GLY; bel gs ee ol Jeol Jamel J pl aalls eyb UL
hel joe bs U ned J pally Olydrall Omolly
ala BAY peed Sy 2 pe PRR Oy ey dep Co OU oe
I spell le AISI
gdb! CW ey Jad ee SLs Le WS SE GES Oi (Y
See pall el Gl fas be (/Y-) BU QS pte Jue seas
Gyed Dae Gg hae pea) Re 8 of OLA ode GS day Cle QI
BY 9S Os WI gl geal ey
afi e gylol CLY eay fed te pL GS (3 atl OLB" (1
col kee a a OS GI fas Le (70) BU GS ate Jur
CUEY! Ged Dae all dae aI a! Os gl OA ods Qs Cardy Chee
BY 9S OS UI gl eg bull
vga (SY ety ae Corday Clee GN etl ogee” (IF
AINSI cde Gd Cday Chee Coll de eI) I OS Ge} oat Gye
Shige! CY Ged Ia Cal ke all Ga Gs ul OU ypall,
HY 95S Gee UI!
oli sf Gy pall oF GI as gf Qe ka Bl OS Sue Ii! (£
ce ae ARLIN TS (1) (NV) SL Aall Sh Gee Leal aul Coll
WG Ray ead I US CF GSI lo etd Geel Jy el JS a
of od) WI Ll (GLa GI) Bl (8 bole ned Jou soll
oda Lab] ae Jie ge Je 2b ws po Vi de hI os
Jo Ah 25

VA
V4 YAY. ee dy VY 5 (L) Se V4 sual - LJ dl

3. “Operating Expenses” means all costs, expenses and expenditures
made after the Commercial Production Commencement, which
costs, expenses and expenditures are not normally depreciable.

However, Operating Expenses shall include work over, repair and
maintenance of assets, but shall not include any of the following:
sidetracking, re-drilling, change of a well status and plugging and
permanent abandonment of a well, replacement of assets or a part of
an asset, additions, improvements, renewals or major overhauling that
extend the life of the asset.

Exploration Expenditures, Development Expenditures and Operating

Expenses shall be recovered from Cost Recovery Petroleum in the

following manner:

(i) “Exploration Expenditures”, including those accumulated
prior to the Commercial Production Commencement, shall
be recoverable at the rate of twenty percent (20%) per annum
starting either in the Tax Year in which such expenditures are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later
date.

(ii) “Development Expenditures”, including those accumulated
prior to the Commercial Production Commencement, shall be
recoverable at the rate of twenty percent (20%) per annum
starting either in the Tax Year in which such expenditures are
incurred and paid or the Tax Year in which the Commercial
Production Commencement occurs, whichever is the later date.

(iii) “Operating Expenses”, which are incurred and paid after
the Commercial Production Commencement, shall be
recoverable either in the Tax Year in which such costs and
expenses are incurred and paid or the Tax Year in which the
Commercial Production Commencement occurs, whichever
is the later date.

(iv) To the extent that, ina Tax Year, costs, expenses or expenditures
subject to recoverability per preceding paragraphs (i), (ii) and
(iii), exceed the value of all Cost Recovery Petroleum for such
Tax Year, the excess shall be carried forward for recovery
in the next succeeding Tax Year(s) until fully recovered,
but in no case after the termination of this Agreement, as to
CONTRACTOR.
Viv. ddd VY 3 (L) SOYA sal - Leia dl Ae

Cire Le gal) LAM ON ee Ly og pall AISA sla eel (0
Ba US eng hee Gy SSI Qe dpeaie) eli diy ey IS dle
Lat Opre dee ay id Wools pul ay Y ol ae ALG OU yo) HIS
aah, GUI deed ay id bolo ed Joy carigtll Lig)
SAD, Le Ll Sal ope (1) (1) 5a GS adhe Gopeae ge Lee Leal (¥)
toy JS dllety le fare ol dt Gow Jolitl ob Rag Ldl BUI ge (V) (2)
Syaslls he Joa! et Gil GANS slo ed Gaal Jy all IS
JS Aag5 wy Lacey (oe) 55 Lull SoLW WS, dood! LEE as
Ball ope Ce) SI GS stall gad he) AISI slo Waetll Jy a)
3 Usk ael eogly slo e0U AY! Lew) Oli, GIS! ge (iL!
CE) (VD (1) 588 Seg SLU ED Joy BL WS 5 eS Re,
slot! GIG" AISI sled Gaede Jet ge Sob] Ab dad gl
CUS oes) td Lib olay pale! Oy pds Bye AISI
olny a ol Sela he Cray (VV (G) dell Soll 3 ores gp LS
Ugerhe pe peal LIL US, agi (V) Lol GIL so el GIG eye ei
ge (Y) Landy s” Gaeell 5 Bayh ll ceed LAI oye del! Galles
20) (1) AL LU Ws,
2S | Corot LSU ol ele Gey ley (80) yaa Legh ee Sey LIU
ee AMIS sl eel 2G oye ie ola bs gf JU alg OL"
Ca Mh 3S sel lay. Lye del (Y) 54a Eb, (71. -) BU BL
gabe Gis oil pels ARE Gl ge ol pred GRE G8" Lab ye LI
Bee gel i Lee ole! Lede at dl BI SES ag Vb
ad Gpat Ul Wes 3 5U) AI sl Gadd LI ed das le
eben! Gl lS ISLy GL ga IS MAb gue Bo dts Ay Jolt!
EN LI lads Lee GI slo eal 2tU ye Lea sla ole
aE gb Gey Mie ge SW OG 0,83
AV YAN. Ree dy YY 5 (L) Se V4 sal - LJ ud

(v) The recovery of costs and expenses, based upon the rates
referred to above, shall be allocated to each quarter
proportionately (one fourth to each quarter). However, any
recoverable costs and expenses not recovered in one quarter
as thus allocated shall be carried forward for recovery in the
next quarter.

(2) Except as provided in Article VII(a)(3) and Article VII(e)(1),
CONTRACTOR shall, each quarter, be entitled to take and
own all Cost Recovery Petroleum, which shall be taken and
disposed of in the manner determined pursuant to Article VII(e).
To the extent that the value of all Cost Recovery Petroleum as
determined in Article VII(c) exceeds the actual recoverable costs
and expenditures, including any carry forward under Article
VIl(a)(1)(v), to be recovered in that quarter, then the value of
such excess Cost Recovery Petroleum (“Excess Cost Recovery”)
shall be split between EGAS and CONTRACTOR according to
the Production Sharing percentages specified in Article VII(b)
(1). EGAS’s total share of such Excess Cost Recovery shall be
paid by CONTRACTOR to EGAS either (i) in cash in the manner
set forth in Article IV of the Accounting Procedure contained in
Annex “E”, or (ii) in kind in accordance with Article VII(a)(3).

(3) Ninety (90) days prior to the commencement of each Calendar
Year EGAS shall be entitled to elect by notice in writing to
CONTRACTOR to require payment of up to one hundred percent
(100%) of EGAS’s Excess Cost Recovery entitlement and
according to (2) above in kind. Such payment shall be in Crude
Oil from the Area F.O.B. export terminal or other agreed delivery
point; provided that the amount of Crude Oil taken by EGAS in
kind ina quarter shall not exceed the value of Cost Recovery Crude
Oil actually taken and separately disposed of by CONTRACTOR
from the Area during the previous quarter. If EGAS’s entitlement
to receive payment of its Excess Cost Recovery in kind is limited
by the foregoing provision, the balance of such entitlement shall
be paid in cash.
YoY. de dy VY 3 (L) Se VA sad - dee sa dl AY
5 GUY! aludil (Q)
yp Maal yo ty Dal call Jo el IS gue Leal (V0) BW Soe (1)
JS Solis ole! cy pe Weed OL 4g pads pill, LEW ole
=:(glSYI Lac") WW al Wi, iy GoW Eb dee,
reldistall g aLal) Gu jth (1
ical, ell I cag
polly MSLEY) o> Com go ay
tpl SLL pas

(5/5 2) pe [Sai enn 1 Spl Ys
(gan Gay daw pee) dear

BosWstes | Sosusvl | copes dees el
Pan) wu Os Gyles gl oye Sul
IVA) (ANN) hie

Cbs aS sl oe AIL

0 ele St
BW SGaiy | BW Gas, | cy“ ii
(ZA, 0) (Z1\,0) ve Ble aloe BI >
whe

OPW AS ose ely

gh] LS lin iL
\. tog Sl
Yon e gales of ge Sal 5

whe

Pete | osesolll | clef des sit Ll
BW § aay | SU 3 Gas, Yess ge 2st
(Z¥,0) (JY 0) hie

AY YAY. ke dy YY gb (L) Se 14 sal — La ab

(b) PRODUCTION SHARING:
(1) The remaining sixty percent (60%) of all Petroleum produced
and saved from the Area hereunder and not used in Petroleum

operations shall be divided quarterly between EGAS and the
CONTRACTOR based on Brent value and according to the
following shares (“Production Sharing”).
i)Crude Oil and Condensate:

BRENT
PRICE
USS$/bbl

Less than or
equal to 40
US$

Crude Oil produced and
saved under this Agreement
and not used in Petroleum
operations. Barrel of Oil
Per Day (BOPD) (quarterly
average)

That portion or increment
less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD and

less than or equal to 10000
BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

EGAS’s
SHARE %

Sixty one
percent
(61%)

Sixty one and
half percent
(61.5%)

Sixty two
percent
(62%)

Sixty two and
half percent
(62.5%)

CONTRACTOR’S.
SHARE %

Thirty Nine
percent
(39%)

Thirty eight and
half percent
(38.5%)

Thirty eight
percent
(38%)

Thirty seven
and half percent
(37.5%)

BU b Gai,

(ZA, 0)

ose oly
HUI (3 aay
(ZN, 0)

ch] AS sie At
Ose ces gl ge QI

whe

Boy Ob!
wu
(74)

CUS] AS of ioe Teh
Ones ge pel
Vives gales sh ge Sul,

whe

SU 3 ais

(ZV, 0)

oes obi!
HUI § Gedy
(Z1¥,0)

Cbs) eS hoe IL
Vea. Gepst
» gahent sl ope Jal

whe

FOP Ws dae
aul
(ZY)

OPW AS
Hitnys
(Z¥A)

Foe BG
aul

Cbs] Sy) ie TL
6/50 Ne oes ge ZI

Us] dS of i RL
Ons sles sl ge Jul
“hie

OFWs daw
GU g Gai,
(ZV, 0)

(/N¥,0)

ge] AS sie Ak
0. - spe BSI
Ve nes goles sh ge Sal
wie

OPH dae
perl]
(ZY)

Foe BG
aul
CZ")

Cbs) eS sl doe LIL
ye tnt ge SSI
+ Ga sl ope El s

whe

OFWs dew
SUI (3 tay

(ZN, 0)

Og BG
BUI 3 Gals
(AA¥ 0)

cl) eS she El
sb Yee ge I

ode dye VY Gs (L) Se VA sal - ees Sadl AL

Da bg 3st
shoe Bl Sxl
Jie Ve gale

Sel

No VV. Ke dye YY Go (L) 9 Se 14 sal — La ub

More than
40 USS and
less than or
equal to 60
US$

More than
60 USS and
less than or

equal to 80
US$

That portion or increment
less than or equal to
5000 BOPD

That portion or increment

more than 5000 BOPD and

less than or equal to 10000
BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

That portion or increment
less than or equal to
5000 BOPD

That portion or increment

more than 5000 BOPD and

less than or equal to 10000.
BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

Sixty one and
half percent
(61.5%)

Sixty two
percent
(62%)

Sixty two and
half percent
(62.5%)

Sixty three
percent
(63%)

Sixty two
percent
(62%)

Sixty two and
half percent
(62.5%)

Sixty three
percent
(63%)

Sixty three and
half percent
(63.5%)

Thirty eight and
half percent
(38.5%)

Thirty eight
percent (38%)

Thirty seven
and half percent
(37.5%)

Thirty seven
percent
(37%)

Thirty eight
percent
(38%)

Thirty seven
and half percent
(37.5%)

Thirty seven
percent
(37%)

Thirty six and
half percent
(36.5%)

OFWs dae
SU (3 aay
(ZY, 0)

oes I
BUI 3 Gas,
(ZN¥,0)

ch] AS sie At
One Ge gl ge Ql
whe

FOP dae
pel]
(ZY)

Foe BW
aul
(A419)

cul as si Jou acl,
Oe psi
+ sales sl ge Jul
whe

OFWs daw
BU 6 Gay
(79%, 0)

Og BW
GUI 5 Gey
CAF, 0)

Cbs] 5 shin TL
\o es
» alent sl oe Jl 5

whe

SoA ee
aul
VAm)
FOP Ws dae
aul
(ZY)

oy dey)
wu
(/%8)

Foe BG
wUI
(ZN)

Cbs) des sl doa LL
agli Vege a8

Zbs) 2S sl EL
Oe gles gl ye Ql
whe

ae yin
UU ys Gay
(ZN, 0)

Op BG
BU 3 Gals
(A419, 0)

gb] ES fine At
Ores pe SI

Vee giles shige Lal
whe

Sophyies
aul
(799)

OPW s dead
SU (3 aay
(/¥0,0)

Fopeg del
&Ul
(/%E)

Ose desl
BUI 3 Gay
(/,0)

ch] So et
\. bas ge SI
gals le ls
whe

Cbs] oS of ioe ah
be Yon ge i

ode dye VY Gs (Lb) Se VA sal — ee Sad! AN

Yao Ae ge ASI
slo Bl Syl
oY Ves sole

zi

MV YY. Ke dye YY bb) 9 Se 14 sal — Lad

More than
80 US$ and
less than or
equal to 100

US$

More than
100 US$ and
less than or
equal to 120
US$

That portion or increment
less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD and
less than or equal to 10000

BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than

20000 BOPD

That portion or increment

less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD and
less than or equal to 10000

BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

Sixty two and
half percent
(62.5%)

Sixty three
percent
(63%)

Sixty three and
half percent
(63.5%)

Sixty four
percent
(64%)

Sixty three
percent
(63%)

Sixty three and
half percent
(63.5%)

Sixty four
percent
(64%)

Sixty four and
half percent
(64.5%)

Thirty seven
and half percent
(37.5%)

Thirty seven
percent
(37%)

Thirty six and
half percent
(36.5%)

Thirty six
percent
(36%)

Thirty seven
percent
(37%)

Thirty six and
half percent
(36.50%)

Thirty six
percent
(36%)

Thirty five and
half percent
(35.5%)

OFWs dew
Ub das,
(70.0)

oe BG
BUI 3 Gai,
(Z¥,0)

ch] AS sie At
Os Silas 5! ge Jl
wsl5e

Foy de
Pet)
(ZN)

FB opey dey)
wUI
(JME)

ge] ES si ee A il
Ore oye 2S
+ sales sl ge Jul
“sl5e

OFWs danas
SUI 3 ha’y
(/%o,0)

Ope del
BUI 3 Gai,
(/%€,0)

gle] Aye of doe Ly
Vee ye AST
+ gs shes Ls
“sie

OFWs Lana
BU
(/¥o)

Foy de
aul
IV Am)

Peg Ra
aul
(70)

Boy dey)
aul
(NE)

Cpa of dee Hl
g/5ONe os ge SI

CUS] AS of doe Tey
Os Giles! oe Ll
“wslhie

OFWs dana
BU 3 Gay
(70,0)

Ostey dey!
BU 3 Gai,
(JE, 0)

ch] fin Ait
Oss pe SI
Ve es gels shige Jul

whe

OFWs danas
BUNS
(7%)

cet ood
aul
(70)

ch Sse AL
Ven ge AST

gals le Lis

whe

OFWs dey!
UI 4b Geis
(/¥£,0)

Ogg ha
BUI 3S Gals
(70,0)

CUS! oS of ioe ah
Yee ge psi

whe

ode dy VY Gs (b) Se VA sal — ee Sad! AA

Ya We ge psi
slo Bh Sel
oie VEs Gila

Hal

Dat: ye asi
shoe Bh Sel
wie VV Gilby

Hel

AQ YAY. Re dy YY 5 (L) Se V4 sual - Lew ud

More than
120 USS and
less than or
equal to 140

US$

More than
140 US$ and
less than or

equal to 160
US$

That portion or increment
less than or equal to
5000 BOPD

That portion or increment

more than 5000 BOPD and

less than or equal to 10000
BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

That portion or increment
less than or equal to
5000 BOPD

That portion or increment

more than 5000 BOPD and

less than or equal to 10000
BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

Sixty three and
half percent
(63.5%)

Sixty four
percent
(64%)

Sixty four and
half percent
(64.5%)

Sixty five
percent
(65%)

Sixty four
percent
(64%)

Sixty four and
half percent
(64.5%)

Sixty five
percent
(65%)

Sixty five and
half percent
(65.5%)

Thirty six and
half percent
(36.5%)

Thirty six
percent
(36%)

Thirty five and
half percent
(35.5%)

Thirty five
percent
(35%)

Thirty six
percent
(36%)

Thirty five and
half percent
(35.5%)

Thirty five
percent
(35%)

Thirty four and
half percent
(34.5%)

OFWs dana
BW § dais
(Zo, 0)

opus de)
BUI 3 Gas,
(7,0)

cS sie At
One Ge gl ge Ql
w/e

OFWs Laas
BU
(/¥o)

Py Ra
aul
(70)

sl aS oi dou A GB
Ores pe SI
Vee s giles al ge Lal
whe

OFWs des!
BU 3 daly
(Zt, 0)

Ong aad
BUI § Gass
(40,0)

CUS] AS shin EL
i Ry
» sake sl oe Jil 5

whe

oes du)
aul
(A)

Fore ee
aul
(749)

Cbs) eS sh doe dL
gl5 Ne oo ge pS

gh AS link
0 ee cshus gh ope BT

whe

OFWs de)
BUI b Gay
(/¥£,0)

Oey Led
BUI 5 Gals
(70,0)

Cbs) R55) ie HL
Oe ge sl

Ve ves goles sh Se Sal

whe

oF dy)
pe]
(76)

FO ee
aul
(749)

Cl 8 of i Jk
she Jag Ve ge pi
SON ole

Opes BG
SU 3 tay
(7,0)

Oy hw
BUI 3 Healy
(ZN, 0)

CUS] AS of ioe ah
sb Yee ge I

ode de VY GS (L) Se VA call elon! 8.

Da Ve ge asi
slo Bl Syl
ae VA ssl

Hal

Yaa VAs ge 2
Jl o Bhs Kel
wie Yes Gilby

Hel

QV YAY Re dy VY (LS) Se V4 oad - Lee dl

More than
160 USS and
less than or
equal to 180

US$

More than
180 US$ and
less than or
equal to 200
US$

That portion or increment
less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD and
less than or equal to 10000

BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

That portion or increment

less than or equal to
5000 BOPD

That portion or increment
more than 5000 BOPD and
less than or equal to 10000

BOPD

That portion or increment
more than 10000 BOPD and
less than or equal to 20000
BOPD

That portion or increment
more than
20000 BOPD

Sixty four and
half percent
(64.5%)

Sixty five
percent
(65%)

Sixty five and
half percent
(65.5%)

Sixty six
percent
(66%)

Sixty five
percent
(65%)

Sixty five and
half percent
(65.5%)

Sixty six
percent
(66%)

Sixty six and
half percent
(66.5%)

Thirty five and
half percent
(35.5%)

Thirty five
percent
(35%)

Thirty four and
half percent
(34.5%)

Thirty four
percent
(34%)

Thirty five

percent
(35%)

Thirty four and
half percent
(34.5%)

Thirty four
percent
(34%)

Thirty three and
half percent
(33.5%)

YoY. dew did TY 8 (b) Se TA sul - dein dl ay

opty ead | clo] eS gle LL
BUS Geis] 0. cyl ol ye BI
(70,0) Whe

Cbs) RS of de EL
Ores ge pi
\q ye lal yl,

“lie

Cbs! head sf dead Seely
Ve es ge SSI
+ esha ol yo Lal,

lie

Oey ee
GUI 3 ay

(ZN, 0)

Cbs) oS oh de EL
Yess ge psi
lie

Ay Ye. kde VY 5 (b) Se V4 call - Le ad!

That portion or increment
less than or equal to

5000 BOPD

That portion or increment
more than 5000 BOPD and
less than or equal to 10000
BOPD
More than
200 US$
That portion or increment
more than 10000 BOPD and
less than or equal to 20000

BOPD

That portion or increment
more than

20000 BOPD

Sixty five and
half percent

(65.5%)

Sixty six
percent

(66%)

Sixty six and

half percent

(66.5%)

Sixty seven
percent

(67%)

Thirty four and
half percent

(34.5%)

Thirty four
percent

(34%)

Thirty three and
half percent

(33.5%)

Thirty three
percent

(33%)

Ve. Leddy VY 5 (L) Se VA cal Latin dl Mt
1(LPG) Stovall Js ill jE 5 uatl (
gp BES LaF J (LPG) JLab Jy td 5 OLAS IS ot ae

pba] clam po) AY Mila oye decid SW OLS II ile] gs LUI

lel es lz (LPG) JLab Jy sul jy jl ge cS

JM Sop jes jl!
wet 4 boll gall (LPG)

A pds pul, LEW ode

eS od Ly dolled! / Supl Noo
dase) (5/"S) pe [geld

Jeex
(ogee fad)

FOS dad | bose oly

Cbs) ded sh iow Hal
Gade Ve giles sl ge Jal
asl"
OPEL | ose el | cll essi ee Lh
BU Saas | BW Gay | Bic /Gank)-- ye at
(/¥A, 0) CLNV 0) | gE agele 10+ ssl sl oe

aisle

Sosesolll | cls! eS slew Rel
oul ily 5/S Bede TO. ge Si
(LY |g /"B opto gpl sl ge

wus
Ay)

OFWs dae

syiey ll .

ies Pha) aeeS gl dow td dey
SU 8 ei, | SUI § Gai, ~ "
(ZY ,0) (7%, 0)

GIS nade 0+ ge Si

Qo Ye VY GS (b) Se VA sal - Gee sad

ii) Gas and LPG:
For the purpose of calculating Production Sharing of Gas and
LPG and the purpose of Production bonuses, all quantities of
LPG produced shall convert into equivalent quantities of Gas and
to be added to the quantities of Gas produced from the Area.

Gas and LPG produced
and saved under this:
BRENT Agreement and not used
PRICE in Petroleum operations.
USS$/bbl Standard Cubic Feet per
Day (SCFPD)(quarterly
average).

EGAS’s CONTRACTOR’S
SHARE % SHARE %

That portion or y, .
Thirty Nine

percent
(39%)

increment less than or Sixty one percent
equal to 100 Million (61%)
SCFPD

That portion or

increment more than Sixty one and half Thirty eight
100 Million SCFPD and percent and half percent
Less than or | less than or equal to 250 (61.5%) (38.5%)
equal to 40 Million SCFPD
USS

That portion or
increment more than . Thirty eight
> Sixty two percent
250 Million SCFPD and 62% percent
less than or equal to 500. (62%) (38%)

Million SCFPD

That portion or Sixty two and half | Thirty seven and
increment more than 500 percent half percent
Million SCFPD (62.5%) (37.5%)

aesisle
BW 3 Gay

(AYA, 0)

ose ely
UI (3 Gass
(ZN, 0)

Cbs} oS of ioe ah
ache Ves soled sl ope SEI
«lS

aPyisle
BU
(ZA)

Bool
wu
(74)

cbs eS gh te EL
Ss S/S aes V+ ge SI
S/S Ogdbe YO+ gale sl eye

OFWs dae
BUI § Gai,

(ZY, 0)

oes Ul
BUI 3 Gai,
(ANY, 0)

Cbs] 5 sh i TL
Sis s/S pds YO. ge psi
GIG oye 0+ + Gales sl ge

BoP tae
aul
(ZY)

assists
BU 3
(Z¥A)

Fe BE
aul
(A419)

Bool
wu
(ZN)

Cpe sf doe al
1 g/"G Ggdle 0+ + eye 251

Cbs} 5 of ie ay
Oxeke Ve soled shige Jal
asl"S

OP Ws daw
SUI 3 ais
(ZY, 0)

BOD; tae
aul
(Z¥¥)

oes El
BUI (3 Gai,
(ZN%, 0)

Fo BG
aul
(Z41¥)

cs) RaSh SEL
ils S/S orks Ver ge SSI
1g/"S cake VO+ Salus sl ge
Cbs] Ry) oe Th

JISC Forsle VO oe ASI

asl "B ade 0+ st ul gs

OFWs dew
BU bai,
(APN, 0)

Oe BG
BUI 3 Gly
C/N 50)

2S) aS of oe Th
16/3 ode 0+ ge 2S!

ode ade VY GS (b) Se VA sal — ee Sad! AN

Ae ts oe Ai
shoe Bh Sel
JY Ve gale

Hal

Ya Ve ge ai
slow bly Spl
Jie A+ gale

Hel

AY YY. ey VY GS (b) Se VA sal - Gee sad

More than 40

USS and less

than or equal
to 60 US$

More than 60

USS and less

than or equal
to 80 US$

That portion or
increment less than or
equal to 100 Million
SCFPD

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD

That portion or
increment more than
250 Million SCFPD and
less than or equal to 500
Million SCFPD

That portion or
increment more than 500
Million SCFPD

That portion or
increment less than or
equal to 100 Million
SCFPD

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD
That portion or
increment more than
250 Million SCFPD and
less than or equal to 500
Million SCFPD
That portion or
increment more than 500
Million SCFPD

Sixty one and half
percent
(61.5%)

Sixty two percent
(62%)

Sixty two and half.

percent
(62.5%)

Sixty three
percent (63%)

Sixty two percent
(62%)

Sixty two and half

percent
(62.5%)

Sixty three
percent
(63%)

Sixty three and
half percent
(63.5%)

Thirty eight and
half percent
(38.5%)

Thirty eight
percent (38%)

Thirty seven and
half percent
(37.5%)

Thirty seven
percent
(37%)

Thirty eight
percent
(38%)

Thirty seven
and half percent
(37.5%)

Thirty seven
percent (37%)

Thirty six and half
percent
(36.5%)

OFWs dame
BU basi,

(ZY, 0)

oes I
BUI 3 Gas,
(/N¥,0)

Cbs] RS of ioe eh
dade Ve giles al ge Jal
«lS

FOP dae
eu
(ZY)

Fore BG
eu
(A419)

Cbs eS gh te aL
51s 5G dle Ves ge SI
1GI"B ade YO set al gs

OFWs ew
UI 3 es,

(79,0)

Oy BE
BUI gb Gals
(71,0)

bs) aS sl oe LL
J S/S ycke VO ge ASI
lS agele 0- + gular sh oye

Foe Wyte
aul
(ZN)

FOP Ws dae
wu
(ZY)

PL ronre]
aul
(78)

Fo BE
aul
(Z")

Cbs] nS shin DRL
gl Bare OO» co 8h

Cbs] oS sh ioe Zl
dadke Ves gil al oe (ul
asl"

OFWs dw
SUI 43 ais

(ZN, 0)

Oy BH
BUI 6 Gals
(ZA, 0)

cbs) te of SLL
SINS SB oscke V+ + ge ASI
dade V0+ giles sl gs July

«sl"S

Soph
aul
(ZN)

eB opey de!
wuI
(/%E)

ls] HS shia ey
Si S/"G aeke 10+ ga SI
26 /"S dodo 0+ + ake sl ye

OFWs Lanes
UU das,

(0,0)

opp del
BU uais
(ANE, 0)

CUS aS of ioe ah
S/S ole 0+» ge Si

+ he dy VY 5 (L) Se V4 call - de Sa dl 4A

Daa As ge Ai
aloe Gly Srl
oY Ves gly

Sei

Ya Ves ge asi
shoe bl Spl
we VY. Gilby

Sei

44 YY. ed YY GS (Lb) Se VA sal - Gee sad

That portion or . .
Sixty two and half | Thirty seven and
increment less than or .
percent half percent

equal to 100 Million
(62.5%) (37.5%)

SCFPD

That portion or
increment more than Sixty three Thirty seven
100 Million SCFPD and percent percent
More than 80 | Jess than or equal to 250 (63%) (37%)

USS and less Million SCFPD
than or equal

to 100 USS That portion or

increment more than Sixty three and | Thirty six and half

250 Million SCFPD and half percent percent
less than or equal to 500 (63.5%) (36.5%)
Million SCFPD
That portion or . f
Sixty four percent | Thirty six percent

increment more than 500
(64%) (36%)

Million SCFPD
That portion or .
4 Sixty three Thirty seven
increment less than or
equal to 100 Million
SCFPD.

percent percent
(63%) (37%)

That portion or
increment more than Sixty three and | Thirty six and half
oe 100 Million SCFPD and half percent percent
100 USS and. | “Jess than or equal to 250 (63.5%) (36.5%)

Jesetieinor Million SCFPD
equal to 120

USS

That portion or
increment more than
250 Million SCFPD and
less than or equal to 500.
Million SCFPD
That portion or Sixty four and Thirty five and

Sixty four percent | Thirty six percent
(64%) (36%)

increment more than 500 | and half percent half percent
Million SCFPD (64.5%) (35.5%)

(ZN, 0)

Oe BG
BUI § Gals
CA.)

Cbs) oS of ioe eh
dade Ve giles al ge Jal
sl"

ode dye VY 5 (b) Se VA call ean 1.

Foy de
pee)
VAm)

8 ey dey!
Fal
(NE)

Cbs eS gh te IL
Ss S/S aeke V+ ge SI
GIB ade VO sales al gs

Ya We ge asi
al daly Syl

OFWs danas
UI das,

(/%o,0)

Fos Wyte
aul
(ZN)

pees day)
aul cia

(NE, 0)

Bose ske)
aul
(/\E)

bs] 5 yf ioe TL
SGM ark 10+ ge 2s
GIG apd 0- + syle sh eps

Cpa of doe ay
IG Bipgke 06+ ye AST

cb] be i doe del
dab Ve sales sl ge Jal
«g/"S

we VEe gby

Hel

OPE s de>
BU gua,
(70,0)

Ogee dx!
BU § Gay
(NE, 0)

Cis} a oh te aL
BI GIG ane Ve ge aT
GIG age VO+ syleas sh ops

Yas VE. ge ai
ahs bh Spl

OFWs anne
Fal
(70)

Py a
aul
(/N0)

gl" age 0+ + sylas oh ops

Cbs} HS shia ey
Si S/G apke 10+ ga SI

OFWs day)
wu gb iaiy

(/¥£,0)

cope Lena

USUI gb tess

CSP iS of ioe ah
S/S ole 0+ ge Si

(40,0)

we VV. gibe

Sei

CY YAY. de ide TY Go (S) 9S YA sall - ded BL

That portion or . . .
Sixty three and Thirty six and half
increment less than or .

half percent percent

equal to 100 Million
(63.5%) (36.5%)

SCFPD

That portion or
increment more than
More than J 109 Million SCFPD and
120 US$ and less than or equal to 250

less than or Million SCFPD
equal to 140

USS

Sixty four percent | Thirty six percent
(64%) (36%)

That portion or
increment more than Sixty four and Thirty five and
250 Million SCFPD and half percent half percent
less than or equal to 500 (64.5%) (35.5%)
Million SCFPD

That portion or . >
Sixty five percent | Thirty five percent

increment more than 500
(65%) (35%)

Million SCFPD
That portion or
increment less than or Sixty four percent | Thirty six percent
equal to 100 Million (64%) (36%)
SCFPD

That portion or
increment more than Sixty four and Thirty five and
More than 100 Million SCFPD and half percent half percent
140 US$ and | less than or equal to 250 (64.5%) (35.5%)
less than or Million SCFPD
equal to 160
USS

That portion or
increment more than
250 Million SCFPD. and
less than or equal to 500
Million SCFPD

Sixty five percent | Thirty five percent
(65%) (35%)

That portion or Sixty five and half | Thirty four and

increment more than 500 percent half percent
Million SCFPD (65.5%) (34.5%)

Ve¥. dy VY 8 (Lb) Se V8 call - da au dl V9

OFWs Ramee Opes del Cbs} RS of ioe eh
BUI 8 Haig | BUS Gai, | onde Ve. Gols ol Qui

(Z0,0) (76,0) sl"

OPW dad | Boy des | clef eeS al eel
aU 51s 5G aadke V+ ge 2S

: DY Vie ge asi
(Zo) S/S ogdhe VO- gale sl eye

al oe daly Syl
‘ Nya VAs salen
oPWpdan! | east | | ele asad impaszsly | 2
BU 3S Haig | BU Geis | Bic /Gank Vo. ye st ae
(/£,0) (40,0) BLE oreo 0+ + galas oh ope

Aor Wedel | Sosy dee
wu aul ‘ '
51S Sipe Os ya 8

(/ye) (yay) ft os

CSP iS sh ioe Hl

OP ied | Sosy tes | cll oS linet
BU 3 BUI cope Ves glad af ge Jal

(70) (740) asl"

oe ede) | opis | CES! Ek
BW 8 Gaiy | BUS Gass | BiG / Sank ++ ye asl

2 Na VA- ge ai
(/¥#,0) (70,0) IS oye VO+ galas sl ge

al ge daly Spl

Borin | Sop ste | cWlasleywewh | Ye To cle
Paty wu Blog /"b osale 10+ oe psi Kal

(Aza) (JA) G/B ape 0s ssh al ys

eS cpg Ae .
rl and rsd BueS gf Se
BW gb Gain | BU § Gai, ao

SIG pele Os oe 2ST
(ZF, 0) (79,0) BG cae os

\.

YoY. Y. da dy YY OS (b) Se V8 sal - La Sa

More than
160 US$ and
less than or
equal to 180
USS

More than
180 US$ and
less than or
equal to 200
USS

That portion or
increment less than or
equal to 100 Million
SCFPD

That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD
That portion or
increment more than
250 Million SCFPD and
less than or equal to 500
Million SCFPD
That portion or
increment more than 500
Million SCFPD

That portion or
increment less than or
equal to 100 Million
SCFPD
That portion or
increment more than
100 Million SCFPD and
less than or equal to 250
Million SCFPD
That portion or
increment more than
250 Million SCFPD and
less than or equal to 500
Million SCFPD
That portion or
increment more than 500
Million SCFPD

Sixty four and Thirty five and
half percent half percent
(64.5%) (35.5%)

Sixty five percent | Thirty five percent
(65%) (35%)

Sixty five and half | Thirty four and
percent half percent
(65.5%). (34.5%)

Sixty six percent Thirty four

(66%) percent (34%)

Sixty five percent | Thirty five percent
(65%) (35%)

Sixty five and half |. Thirty four and
percent half percent
(65.5%) (34.5%)

. Thirty four
Sixty six percent

ercent
(66%) P

(34%)

Sixty six and half | Thirty three and
percent half percent
(66.5%) (33.5%)

Vive de dy VY 5 (b) Se VA cull - esa dl V8

Rr res| RyCuyy wees Cbs} aS of ioe Hh
BUI 8 Haig | BUS Gai, | onde Ve. Gols ol Qui
(/¥#,0) (00,0) «lS

Soy | Somat | cul sol oy wil
aul Pa is 5/S apdke V+ + ge I
(VAr) (AW) B/S vane VO > galeut oh yo

oP BW | oseede | cle es sid Lh
BO 8 Bay | BU Gay | Ble Gage VO go ASI
(7,0) (744, 0) B/S gels Osaka gh ope

FOP WIE | Soy dee
Pan) wu
IV Ane) (ZW)

cbs] des Vee hell
"Borde 0+ ASI

cig ped see Gl eel ene eet LI ec Gly were
A BS lll oy Eee Jey JER YI Bred GLY MOLY ob Bae
ade UL (3, .("Platts Crude Oil Marketwire report’) ,1254 hol 4S
ce le gk ul a8 DL Lal pH syte phe Cay ee gl US at GI!
oI peed Sy pb Ss de Idi GID poze opi oo 4d JE GLY
Ss Ss ol N5l ol dala sal ode Jee spey alle UL (iy tiles gi pales
Bad be Ipdity Jolly olen! Qarre ST ee GY WT oy UES iy 9G

ROOTS
pe MET (YT) 5 (VY) (GS) Rll Soll GS Le) Lat Lal ode sy

(os) 585 dy Ll Sol Sy nd Gal
V0 VeYs eddy TY 5 (Lb) Se 14 sual — eid

That portion or . . . . .
Sixty five and half Thirty four and
increment less than or .
percent half percent

equal to 100 Million
(65.5%) (34.5%)

SCFPD

That portion or
increment more than . Thirty four
ae Sixty six percent
100 Million SCFPD and 66% percent
less than or equal to 250 (66%) (34%)
More than Million SCFPD
200 US$

That portion or

increment more than Sixty six and half | Thirty three and
250 Million SCFPD and percent half percent
less than or equal to 500 (66.5%) (33.5%)
Million SCFPD

That portion or Sixty seven Thirty three
increment more than 500 percent percent
Million SCFPD (67%) (33%)

where Brent price upon which shares are divided is the quarterly
average price expressed in U.S. Dollars per barrel for Brent quoted in
“Platts Crude Oil Marketwire report”, in the event that such average
cannot be determined because “Platts Crude Oil Marketwire report”
is not published at all during a month, the parties shall meet and agree
the value of Brent by reference to other published sources. In the event
that there are no such published sources or if the value of Brent cannot
be determined pursuant to the foregoing for any other reason, EGAS
and CONTRACTOR shall meet and agree on a value of Brent.

Such Production Sharing referred to in Article VII (b) (1) (i) and (ii)

above shall be taken and disposed of pursuant to Article VII (e).
ViYe ded YY 5 (Lb) Se VA call — ead! V4

Sy pe SWI) Slane RSW) gi tae La (8 ule Le IS lg ae (1)
cee! A (Oat Legeins) Solis olen! patio (e) 545 dL! Solel)
oa SI LSU Be slce ces | GLI ye Ae UL (Gate Yee)
Cprmy dened Ge (ype gaia) ley! Geoled ll LU! LS beads
lens RSW oT UES be LL GW OLS ge (ZVO) BU 8
PN Abe ase Lies GW! oS of by (Gab! jE) RLU! Wu!
WS Upedenl ge Lag (V+) Oe DE (Gate Gata) le! day
Cokes ego! yal SE Aa (Gl Legh) Jolly Hla! JI ol!
2 (1) GS Aa Cot SI go Jolly Wel) Clits 3 Mie addi
5 ypSHM adel Rell ye IM eel G5 AS 5 LaLa Ball ge (G)
“Sal sh BY Ole" All id Jie Ole 8 Gail bE Jae,
Fond he Bob Dl AI Sl edb mele pe HT GL OLS Joey
Le ene Ugle Sled GLI OLS ye (/V0) BU Gb Crees Lana!
eet "pagel GLI" Gabe! ge QL GUI Clas 25a! 2b
ol gaits eis, “aia gl BAW Ole 3 Sd GU OLS 8
[ds Mec geal 5WUI Lie Ge pate Qiu Lites le JLo oY
eh SI ge oN ots gas (pe geal 5! He Gy Vy lal!
SUI Na 5 Go ug SV 5 Le Ll SUI ge (GY (1) os aa!
A (ish Ligeti) Jo, be! cae! Bawls a Glas GS
Ugh BLL) dy yadl SI LenS cy (MO) ASU 5 apes dened phe
OB gate Gta) ple! ee SL GU Claes S35! § Sally
ASL as ed GLU eS ope (M0) ASU oS Creeely deel Oe Gal
Qed gh phd ype SE CI Ly ALL Lew 5 Sy Lede
aad LA ashe 5 dea BI (gate Gate) ley Ge 5”
\

iv

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(2) After the end of each contractual Year during the term of any

Gas Sales Agreement entered into pursuant to Article VII(e),
EGAS and CONTRACTOR (as sellers) shall render to EGAS
(as buyer) a statement for an amount of Gas, if any, equal to
the amount by which the quantity of Gas of which EGAS (as
buyer) has taken delivery falls below seventy five percent (75%)
of the contract quantities of Gas as established by the applicable
Gas Sales Agreement (the “Shortfall Gas”), provided that the
Gas is available at the Delivery Point. Within sixty (60) days
of receipt of such statement, EGAS (as buyer) shall pay EGAS
and CONTRACTOR (as sellers) for the amount of the Shortfall
Gas, if any. The Shortfall Gas shall be included in EGAS’s and
CONTRACTOR’s entitlement to Gas pursuant to Article VII (a)
and (b) in the fourth (4") quarter of such contractual Year.
Shortfall Gas shall be recorded ina separate “Take or Pay Account”:
Quantities of Gas which are delivered in subsequent Years in
excess of seventy five percent (75%) of the contract quantities of
Gas as established by the applicable Gas Sales Agreement (“Make
Up Gas”), shall be set against and reduce quantities of Gas in the
“Take or Pay Account” to the extent thereof and, to that extent, no
payment shall be due in respect of such Make Up Gas. Such Make
Up Gas shall not be included in CONTRACTOR’s entitlement
to Gas pursuant to Article VII(a) and (b), CONTRACTOR shall
have no rights to such Make Up Gas.

At the end of any contractual Year, if EGAS and CONTRACTOR
(as sellers) fail to deliver seventy five percent (75%) of the annual
contract quantity of Gas as defined in Gas Sales Agreement with
EGAS (as buyer), the difference between seventy five percent
(75%) of the annual contract quantity of Gas and the actual
delivered Gas quantity shall be referred to as the “Deliver or Pay
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

SH /A+) SUL gprs Jol ey pelt LSU) odny uo] Lal
oy JE lage ASI ol GW OL ds! 23 Gall jou!
GEN batty gd pacer (6 ES) plus (GILS) peal Jalal!
eile! oy Geke GW Se GST apy bad WIS ASW oe 5 ede
Joi)

Fpl gel etd plaid 5 gah IS (LPG) Slab! Joao jE be Ges
(LPG) Sut Joel 5 Qe pede Le LNG ye (GS) (1) og gal LS
BL of Uo lee! Bat Lk iy eetl BOS foe ul go gull!
Lage

\-A

sda Jill afi (7)
SOUSA, LI gl ()

vle catie Jylitl ade Gl GSI) slo eY Gaadll (LI cog!
Boe ce IS ct Sell ae Solis pen! Bi at doe tee LLY
At
ot oll Ld gay JUS ied GSU Get Legal Qe Gd
Losdcall Glad! gS5 yf do lel Gel JUN oI ba! ole
del OWS J led bed olen ll oi Lull Gl Yes
sb Oli) AI pol ALU dle ali aio by wile OLS
syle IS ED i, pheasll bE 3 (8) UWI gb pl jb
pI coll ce opie slate! ae Sy dtm dpa LI LI dl aw
g halde be obs Jl
CI) SoU ST pee! ge Ble pb Sle ha gs Qt OL (N
AE 5! ees BB pe MEU) le dnl 454 I
Al dered ALG dee DE olds de bs Col ob (tT
Bid DE oblacl Asie of AS dhe Es Sell oS ol I
eel oe BID jl LI dl pe gS Salen Solas

-\
VQ YAY. dy VY 8 (b) 9S VA sal - La Sb

Shortfall Gas”. EGAS (as buyer) shall have the right to take a
quantity of Gas equals to the Deliver or Pay Shortfall Gas and
such quantity shall be valued with ninety percent (90%) of the
Gas price as defined in the Gas Sales Agreement. Any Gas Sales
Agreement between CONTRACTOR and EGAS (as sellers) and
EGAS (as buyer) shall include the terms and conditions agreed
under this Agreement, as well as other terms and conditions as
may be agreed between EGAS and CONTRACTOR.

The percentages set forth in Article VII(a) and (b) in respect of

LPG produced from a plant constructed and operated by or on

behalf of EGAS and CONTRACTOR shall apply to all LPG

available for delivery.
(c) VALUATION OF PETROLEUM:

(1) Crude Oil and Condensate:

i- The Cost Recovery Crude Oil to which CONTRACTOR is entitled
hereunder shall be valued by EGAS and CONTRACTOR at
“Market Price” for each calendar quarter.

ii- “Market Price” means the weighted average price realized from
sales by EGAS or CONTRACTOR during the given quarter,
whichever is higher, provided that the sales to be used in
arriving at the weighted average(s) shall be arm’s length sales
of comparable quantities on comparable credit terms in freely
convertible currency from F.O.B. point of export sales to non-
Affiliated Companies under all Crude Oil sales contracts then in
effect, but excluding Crude Oil sales contracts involving barter,
and
1) Sales, whether direct or indirect, through brokers or otherwise,

of EGAS or CONTRACTOR to any Affiliated Company.

2) Sales involving a quid pro quo other than payment in a freely
convertible currency or motivated in whole or in part by
considerations other than the usual economic incentives for
commercial arm’s length crude oil sales.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

MSS Jolie Le DUI Les CF Bae ped DE gs all agile
be ol des pad bE 8 O58 pl OLS Vyes dell, Jo!
ab Uljes pL cog gpd Red Geld fraadll ele! shee! Gs Lil
Beales Gol Odes ge WS pty geet Let Lol gol oll sles
Badly sb yj LB Ip 5 JU Rb oe le Gyll ae stows
Id 3 pelea! Se eye Lats Lee aay sl DE Slee ode ee pd 15
Joldlly Geen! he ee SE A LI BI Ca! ee ose Goye Jolull
cpa Gl aL) od ge dee EL Goll ee de be ety ol
SoM LU DSI cars ale AY Loge IS Zell ay ge wlleazal
pEl on W Zeal Sorel WG dea LUI LY Ws os &
Bales oh cll LE C8) Joe dell lal GS Goes A LS!
ake ayid ab de yell! GLY! (3b Alesis dha 6 L3 (ll (Lee all pal
pated pt YU lly telly Lig Slee! sles! we GSU bd an
elie) Sol Soy) by CE a Ole ode 9S Gere ob
cll BL al Le ae a A gt IS WS! dss Y (ll
Cod bagd eg RoW) aed lel lols Gely ol hey dead pati
bell ge US aby geet Le LOLI gg) I Ceslee of Uljey LI
3 pay Ce SUI dpe y ELSI days (5 Ga LA STW ue Lt
HAF Ay oe Atl OSU! LS ge ole Lede Gye! fol all 5
lay (4-) pens Bal JIL Lo Gul! LLB, ~EI aI Lal
ced he See ode GF LS LI Ugly all Salad 6 oe JI
2A ANS dey clog (V-) ree de 5 Sal Sa by pty Slagll
BSL SSL sled oad he GSI lead ous gall UL I
slow Qaabdl LI oy Lad Ses ol he GIDYI 4s Sad! sy
pb l cade Jet Gell 5 GLI aad GSI

-Y

\\.
\\N

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

ili- It is understood that in the case of C.LF. sales, appropriate

deductions shall be made for transport and insurance charges
to calculate the F.O.B. point of export price; and always taking
into account the appropriate adjustment for quality of Crude
Oil, freight advantage or disadvantage of port of loading and
other appropriate adjustments. Market Price shall be determined
separately for each Crude Oil or Crude Oil mix, and for each port
of loading.

iv- If during any calendar quarter, there are no such sales by EGAS

and/or CONTRACTOR under the Crude Oil sales contracts in
effect, EGAS and CONTRACTOR shall mutually agree upon
the Market Price of the Barrel of Crude Oil to be used for such
quarter, and shall be guided by all relevant and available evidence
including current prices in freely convertible currency of leading
crude oils produced by major oil producing countries (in the
Arabian Gulf or the Mediterranean area), which are regularly
sold in the open market according to actual sales contracts terms
but excluding paper sales and sales promises where no crude
oil is delivered, to the extent that such sales are effected under
such terms and conditions (excluding the price) not significantly
different from those under which the Crude Oil to be valued, was
sold, and always taking into consideration appropriate adjustments
for Crude Oil quality, freight advantage or disadvantage of port
of loading and other appropriate adjustments, as the case may
be, for differences in gravity, sulphur and other factors generally
recognized by sellers and purchasers, as reflected in crude oil
prices, transportation ninety (90) days insurance premiums,
unusual fees borne by the seller, and for credit terms in excess of
sixty (60) days, and the cost of loans or guarantees granted for the
benefit of the sellers at prevailing interest rates.

It is the intent of the parties that the value of the Cost Recovery
Crude Oil shall reflect the prevailing market price for such Crude
Oil.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

(pati sted oll he Goel ee ol U9 aT bu! ge hot, 13! -0
V3] Le De 3 oh WL God) ae See Yodel (1) Le al 5 gall
Ee ESV IG Gp a de GLO 5 JW oe! cas!
Lay (V0) phe dened DES US 5 de ay Gl ge EW ob Co
MS ae Cy sl 6 le oI GS GY jee SE IS a SU ke
eM US ye dee sad edd ge sols Sou dl RIL pais, ol
dig Eel Geel ped ath Grad pSodl gh 3 ee sill LI
too ee SE CEs pel Gi pall We C5 Se ol Kod Hey. pall
pe 9 SLD eecad Lezley LEG Kod US G18 oss 9 SUM GI
Gal dell BIL Soll LS
lay (Y-) OSE DE 5 Soll be GW) 3 JUL Gon! cas 3)
A) Ged pe eat Ube! 3 ch SW GBI GP i 5s] el
Solel) Udy Sond) dal! Bag! Bat Sod) US ULSI ey BE Sod!
Bll al so obi tee ee Gl Bat lle) Adley!
Clare sled! of BY ee Jl le! ale Gis Le od Ye
cee! ce le pT AS Ib de ly Wy ay Ls EL Sl
oe ol ge pA UNI US ye Epo JL Crees LS FJ UA GT
- ogl he SWS BI J! os BI
Boles lps go RI Rese 55 ge WY ja ped oS ol Gres
el Bell Ss Lod et es SS AW Ja al
fe telah Oe WI Cad de Ley ge pM oS ol see
ah Loses LY 5p 4S ob jpe VY LS Joli (Io) Daas goeee
Babi of SO AM Jy cll Ages See gl Sate die lize 9) Lee
oh pe Spall Ql yall bbe ol Jy a Sell Jl

\\y
vy

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

v- If either EGAS or CONTRACTOR considers that the Market
Price as determined under sub-paragraph (ii) above does not
reflect the prevailing market price or in the event EGAS and
CONTRACTOR fail to agree on the Market Price for any Crude
Oil produced under this Agreement for any quarter within fifteen
(15) days after the end thereof, any party may elect at any time
thereafter to submit to a single arbitrator the question, what single
price per Barrel, in the arbitrator’s judgment, best represents
for the pertinent quarter the Market Price for the Crude Oil in
question. The arbitrator shall make his determination as soon
as possible following the quarter in question. His determination
shall be final and binding upon all the parties. The arbitrator shall
be selected in the manner described below.

In the event EGAS and CONTRACTOR fail to agree on the
arbitrator within thirty (30) days from the date any party notifies
the other that it has decided to submit the determination of the
Market Price to an arbitrator, such arbitrator shall be chosen
by the appointing authority designated in accordance with
Article XXIV(e), or such other appointing authority with access
to such expertise as may be agreed to between EGAS and
CONTRACTOR, with regard to the qualifications for arbitrators
set forth below, upon written application of one or both of EGAS
and CONTRACTOR. Copy of such application by one of them
shall be promptly sent to the other.

The arbitrator shall be as nearly as possible a person with an
established reputation in the international petroleum industry
as an expert in pricing and marketing crude oil in international
commerce. The arbitrator shall not be a citizen of a country
which does not have diplomatic relations with the A.R.E. and
the country(ies) of CONTRACTOR. He shall not be, at the time
of selection, employed by, or an arbitrator or consultant on a
continuing or frequent basis to, the American Petroleum Institute,
or the Organization of the Petroleum Exporting Countries or
the Organization of Arab Petroleum Exporting Countries, or a
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

SV AW WT sey of Jol ot ERY Bates ay ble
ead sh OW oid oUl 3 ce Coll ke OLY LI gee
re pV ods de SH Ob! I OY M oi Ld OWS
DE SUNT ge 5s lS Jat i Sod oS of Ste Ys wo
I SAMOS 0 sb BUBB sao! sled! de Gehl (1) cel
i So tee sl La So US, 41

pe De i al Sod Joes LU go nll i ahs ple! UL ay
sla GST fos Soll ate YE 13) of ed WL pL le ss
ode OS Udle Gopal MBI lk 31 yaks GLE! ae SU ob!
pSedl Basle sil Sula olen! yo JS pele, 5, aul

UY feash LD le 2a oe GY Uy oF SEE Sod asks
legally SUL go babs LI Cul ae ade hele apy Wl ELL!
LING gl dee Ge pa SES I oS ol de obull LUI
cb BI olay a! ge JS HEL Sy olegler gi OULy of apie
OT Soe jars aid dhe # DpSe OULy al Lys oly Kell ae pplal
Sod ceo Jolly elea! ye US volesiy Gtl Me be Dyes bond yo ds
vane lel ISS giles Lge JS US LS. goledl ane Gal
legally GULL! 155s pL Cay ew agde le PYLE pS Gens
Als Bs EI Lys of Jy, HOLY gS Gall We dihedl|
spoke ol Sul he els wi Lgl SUI sy

Go ot lilly olen! ce US Oy anh Gill Goll ae Ol pots
Gaal ree de GY Oe J) je dhe, call Lo) GL Go!
IPM Cae Sed Bas aad US 28 ot ol Jolly wba! oy

\Ve
\\o

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

consultant on a continuing basis to EGAS, or CONTRACTOR or
an Affiliated Company of either, but past occasional consultation
with such companies, or with other petroleum companies, or
governmental agencies or organizations shall not be a ground
for disqualification. He shall not be, at any time during the two
(2) Years before his selection, an employee of any petroleum
company or of any governmental agency or organization.

Should a selected person decline or be unable to serve as arbitrator
or should the position of arbitrator fall vacant prior to the decision
called for, another person shall be chosen in the same manner
provided for in this paragraph. EGAS and CONTRACTOR shall
share equally the expenses of the arbitrator.

The arbitrator shall make his determination in accordance with the
provisions of this paragraph, based on the best evidence available
to him. He shall review Crude Oil sales contracts as well as other
sales data and information but shall be free to evaluate the extent
to which any contracts, data or information is substantiated or
pertinent. Representatives of EGAS and CONTRACTOR shall
have the right to consult with the arbitrator and furnish him written
materials; provided that the arbitrator may impose reasonable
limitations on this right. EGAS and CONTRACTOR, each shall
cooperate with the arbitrator to the fullest extent and each shall
insure such cooperation of its trading companies. The arbitrator
shall be provided access to crude oil sales contracts and related
data and information which EGAS and CONTRACTOR or their
trading companies are able to make available and which in the
judgment of the arbitrator might aid the arbitrator in making a
valid determination.

vi- Pending Market Price agreement by EGAS and CONTRACTOR

or determination by the arbitrator, as applicable, the Market Price
agreed upon between EGAS and CONTRACTOR for the quarter
preceding the quarter in question shall remain temporarily in effect.
ViYe de dy VY 5 (b) Se VA sal — esd! VN

herd) jl ozel Saeed LS Joli gl ead Gye Gl Cad 13] LUE Cy
ME ya alo el pct, ILS « Goleld eal aoy GUT Spell re, Aad Ray
Bhene ppd ae gall gle Dean SUE ge SY GBI oye [yd HL
Bal JI SUI (8 sad oI he Lye (ZV, 0) BUI 8 Baty ltl all
eile OUI oF RAI sla ae Gree BF GUI BL! ge Ws (5)
wala! fal (oem Leah
2(LPG) Stovall Ss sul jE 5 ja) (7)

CS Y! -Lacdls ANSI) slo aed Gaasdl Jy ad US oe GLU! ol -9
ub odd Sp adept py Sly odes Oo) ASIST ole eel Lois
ces (Os Lagan) Jeli Gele) Oy deal GLU lage ASWY
Sa es pas Gow (2) dag Ltl Fala By (Ug ate eatin) nee
Halasyl, Laill Joly! HLT le Jolly bel oy abe Gis ay
col Pl Gee coll Gee pad! dy JUN ee de Les) el dad)
cheat pypbe poe sles gle LS el OL LER YI, GL! GW) pe
ilas Gis Ly LEY le Wd! Jorall, afl GW olbLe!
(Bap gad) Ay LA oY! gh les (5 Soll GLI) [WII ans GLEYI
by al eat) ie Ub 5 ade Gael GW US es de ds
A(Y) (3) RING Bb Jy al ayy sexe

ce CET pls) SE aa oe ol JS Jo pass UL Us -Y
ed EE Nie pel GE a aes (2) 3 LUN FOL Eb Le!
wl ile

ed Son) CLOW ols! GE ye wai ge se Joli Go UG US =F
1OV Gey HU Gb) oo is prell yi/s
pal ib IE Gb Mies Fl IM OLS peat a - |

EI) Ga) US, Jo oy ale Gast |
\\V

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

In the event that either EGAS or CONTRACTOR should
incur a loss by virtue of the temporary continuation of the Market
Price of the previous quarter, it shall promptly be reimbursed such
loss by the other party plus simple interest at the LIBOR plus two
and one half percent (2.5%) per annum rate provided for in Article
IV(f) from the date on which the disputed amount(s) should have
been paid to the date of payment.

(2) Gas and LPG:
i- The Cost Recovery Petroleum, Production Sharing and Excess

iii-

Cost Recovery, if any, of Gas which is disposed of for local
market, according to the Gas Sales Agreement between EGAS
and CONTRACTOR (as sellers) and EGAS (as buyer) entered
into pursuant to Article VII(e) shall be valued, delivered to
and purchased at a price, to be agreed upon by EGAS and
CONTRACTOR, based on technical and economic factors for
developing the area (including but not limited to water depth,
reservoir depth, the actual expenditure and expected investments
over the Development project lifetime, proven and probable Gas
reserves, internal rate of return on investment to achieve the
interests of the parties and the prevailing applicable Gas price
in comparable concession areas having similar conditions). Such
agreed Gas price shall be stated in the relevant Development
Lease application before the Minister of Petroleum’s approval
according to Article III(d)(ii).
In case CONTRACTOR exports part or all its share of Production
Sharing of Gas jointly with EGAS, pursuant to Article VII(e),
such exported Gas shall be valued according to the relevant net
back price.
In case CONTRACTOR disposes locally and/or solely exports
part of its share of Production Sharing of Gas to third party then
the following shall apply:
a- CONTRACTOR’s quantities disposed to the third party
shall be valued based on the agreed price between the
CONTRACTOR and such third party.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

SN jad ES plea! od) Gi pat Fl Jol OLS pet pe
el cdl scl Eb JU, ole! oy ale gill
peal) 3I/ 5 Lows CLOW pLacdl GLE ye deca IS Joli 4 pai UE 5
Vere pt, IE GS ol) dell JM Olas gs vod HE GS
EMI Gall U3 Ila Gy aahe gill jaa) GB
cas Jy Jy Roll (LPG) JL Jy aul 5 Gam gue le a
peal say go) ACSI slo al BSG; ¢ WY! Le! LIES sla an
MUS, logic HL ol JW ele! dias alates pe cetttl fake ope
(LPG) Jal Ja adl jg fare GE Lidl ne gpd ob W Awl
che Syl, ileal Oy GW ge gL) RII Dal Wy 5,5

(U3 DE

2X MO =O eH

Kw, Mirae Spy bone) (LPG) Jul Jy all 5 ae =
Stoll OLY MN OLY od Lesko gee ob IS (GU edly obra
AS

Lily LL Ge oy dell deg Heal 2B Lege = 5 &
Baral OLY SLY ek see ob JS eb 5d ote de
JOY pH S48 Me DE gles pl ee LL vl
(498) ABU gb peed SU sed y Gls AW Rel "pls je
pol oe Ex-Ref /Stor p Sal Joes olesgeue OE
dew gl

\\A
\v4a

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

b- CONTRACTOR’s quantities disposed to EGAS shall be valued
based on gas price agreed by EGAS and CONTRACTOR

according to the basis mentioned above.

iv- In case CONTRACTOR disposes all its share of Production

Sharing of Gas locally and/or solely exports to third party, then
the CONTRACTOR’s quantities sold to the third party shall be
valued based on the agreed price between the CONTRACTOR

and such third party.

v- The Cost Recovery Petroleum, Production Sharing and Excess Cost

Recovery, if any, of LPG produced from a plant constructed and
operated by or on behalf of EGAS and CONTRACTOR shall be
separately valued for Propane and Butane at the outlet of such
LPG plant according to the following formula (unless otherwise
agreed between EGAS and CONTRACTOR):

PLPG= 0.95 x PR

Where:

PLPG = LPG price (separately determined for Propane and
Butane) in U.S. Dollars per metric ton.

PR =The average over a period of a month of the figures
representing the mid-point between the high and low prices
in U.S. Dollars per metric ton quoted in “Platt’s LP Gaswire”
during such month for Propane and Butane F.O.B. Ex-Ref/

Stor. West Mediterranean.
Vi¥e ddd WY 5 (Lb) Se 14 sal - iad! VY.

Bae oll Ber “ah sl ed! OL! 2H OW Hi] LU UL Sy
poll Slam (5.5) dad et Bd 99 tll oo dt DE
placa ne oe OWS 13] Le DE 8) sey gil US DE Spt
te ls Se Ge SEL 2 pA ate ee (GG) ded at
Fad he lida JyLally Gln! ert spill oe 4 DE OLY!
goles sy pte Ue Sy SW Sptill slat I pedl Go)
Wis (5s) Rad ead pled fb gps lS 1a) alo ode Lyte
(5) Aad he gliders Jylilly lea! port ST Oe GY Ge
EU (sagas ola d (LPG) JL Jy All 5 dad DI! pel
whens yall pel Malate ope G8" Galeld le anlar as
patel ats ob lel gle (LPG) JLab dy cdl 5W pill bie a Sos
AUP) (V) () 585 dell SoU! 5 Sound AAI abe 3
Nis dhe Lplee ots Al (LPG) JLU Ja aul 5s jWI Ll ges -1
pal ne YE ull
SP SI crsces gly oleu| Uauly pared SWIG ar Ub Qs -¥
ce atdl Jacl Ge seat jWhob (4) 48 LU wlw EL au
dey Oo! AISI! sll Gass ClOY! Lad], GIS! oho and
OL Gils x) Eb pals Gy
GNSS shoe Gaede Jacl oo seyll (LPG) JLM Jy aul gle -A
poe ab pat ee Gy toy | ANIC oo aul i CY LI,
He dy Bou (8) 5a any) BLU ED Curators Iola ole! Bas
Gd Led! a LI
\¥\

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

In the event that “Platt’s LP Gaswire” is issued on certain days
during a month but not on others, the value of (PR) shall be
calculated using only those issues which are published during
such month. In the event that the value of (PR) cannot be
determined because “Platt’s LP Gaswire” is not published at all
during a month, EGAS and CONTRACTOR shall meet and agree
to the value of (PR) by reference to other published sources. In
the event that there are no such other published sources or if the
value of (PR) cannot be determined pursuant to the foregoing
for any other reason, EGAS and CONTRACTOR shall meet and
agree the value of (PR) by reference to the value of LPG (Propane
and Butane) delivered F.O.B. from the Mediterranean area.

Such valuation of LPG is based upon delivery at the Delivery
Point specified in Article VII(e)(2)(iii).

vi- The prices of Gas and LPG so calculated shall apply during the

same month.

vii- The Cost Recovery Petroleum, Production Sharing and Excess Cost

Recovery, if any, of Gas disposed of for export jointly by EGAS
and CONTRACTOR to a third party, pursuant to Article VII(e),

shall be valued according to the net back price.

viii- The Cost Recovery Petroleum, Production Sharing and Excess

Cost Recovery, if any, of LPG disposed of for export jointly by
EGAS and CONTRACTOR pursuant to Article VII(e) shall be

valued at its actual realized price.
YoY. dew ide FY So (b) Se V4 sual - dee ind! VV

Oly iil) (4)
SEV) le Lag (46) cy ee de Had IS oy 8) BS AN AS
ES lle! odo Geleuls Iya) anate LLS [jo (ghee cll Jol ae
cease Yt, by BUSY, Lele) gS al AS pall SI oe all Jy sl
cS ee A LL J SU dy 5 SU Lec ill LU Gas DG LEW ode
wy zd dels
tgs die Beat IS i Ue Let LS Gls) Myles AM AI de,
Jol ede les A! SO aAM Sl Bas LI yl Ye of ee,
els he SAI IW by Jats ghaty ol I dad pl Lees
UY Glee! 28 GAM GHG Ae of wall HLL UI a Ws GS
35 pik! AS ANI Ab ac SI olay ASW) ole Ges oll gS olEYL,
(a) debt Goll KY Lis,
rasa) 4 Ch pcilll (2)
OWS, Ld a (Y)
sce GH LI Jl IS ke Mary ob Lyby Jolly play Ge
peel he Lalas Bh, Lana de ad Uae sl dpe olen Linge JS
dare ob cad GEN glial. glut Soll go (G) 5 (7) cy aa LAD sued
to ae WS ie Ugh hare Ll JL ee oI GS bine,
cole Ml WUT se a8 9S of bp WS pI Cag! ys ate
shall Bol, (¥) (1) RL Salt! Cogs
Sblelie LOIN) Ube ASW ois SW DE 2, UI bes
cast Doli a ge Mis MH ys Gall FL al ge pee Ge
RAN > Reg ol HUY gy RELI) Ball ge (G) 9 (1) oe aul
BS pets AG) Rll LU Wy soe ey pI a WS LS
VY VY eddy TY 5 (L) Se 14 sadll — eed

(d) FORECASTS:

The Joint Venture Company shall prepare (not less than ninety (90)

days prior to the beginning of each calendar semester following first

regular production) and furnish in writing to CONTRACTOR and

EGAS a forecast setting out a total quantity of Petroleum that the Joint

Venture Company estimates can be produced, saved and transported

hereunder during such calendar semester in accordance with good

Petroleum industry practices.

The Joint Venture Company shall endeavor to produce the forecast

quantity during each calendar semester. The Crude Oil shall be run to

storage tanks or offshore loading facilities constructed, maintained and

operated according to Government Regulations, by the Joint Venture

Company, in which said Crude Oil shall be metered or otherwise

measured for royalty and other purposes required by this Agreement.

Gas shall be handled by the Joint Venture Company in accordance

with the provisions of Article VII(e).

(e) DISPOSITION OF PETROLEUM:

(1) Crude Oil and Condensate:
EGAS and CONTRACTOR shall have the right and the obligation
to separately take and freely export or otherwise dispose of,
currently all of the Crude Oil to which each is entitled under
Article VII(a) and (b). Subject to payment of sums due to EGAS
under Article VII(a)(2) and Article IX, CONTRACTOR shall
have the right to remit and retain abroad all funds acquired by
it including the proceeds from the sale of its share of Crude Oil.
Notwithstanding anything to the contrary under this Agreement,
priority shall be given to meet the requirements of the A.R.E.
market from CONTRACTOR’s share under Article VII (a) and
(b) of the Crude Oil produced from the Area and EGAS or EGPC
shall have the preferential right to purchase such Crude Oil at a
price to be determined pursuant to Article VII(c). The amount of
Vive de dy VY 5 (b) Se VA call - eau dl VE

C1) cg All Cogs Syl Ca pe bee goal is he oat 6
tee SoM ead cue BI et Age SU) UE Cenlty eyed Ball ge (G)
SE ad e255 I gop ed pla ble yw LI al le] le}
SoS) cle Lae) Galea! ole Sy ee LSI add oS gl! ol ules
dee UG gpl dee Gi ol Gh Y Beall OLYY! ObYau ol zal
Jol Bae EWS
(£0) pals dened Uwe Jylill bos Gye bea) of ake Gish yay
ea DE GIS SIA SUG Legis Bal Had ok JS YS le Ley
ACY) (@) dL boUll sig Wy SIs ad
1(LPG) Stal) Jy all je 5 Sku) (¥)
LS olen! east LS Lhd Gd OGLE L BU EIN be
mk
LolsS Jo USI Glee! le Coy Ageia! ae slacel aU i *
Sal Way 5LU 5 GI GLESYL Lo US AU ye ee DE

AY) (3) BWI

~rdyetdl wdc 35 JE
woe by SW) ye Geel AUS JUN USL ob! a -
es SOLS! de Jpatl Ga d5! poeY 6 UU!
abe be Lay SII gps Jy Lae gs JIT GE Slane RWI EY
OEY SIE doll OLeL DLS Gale! che oth Soil » ode
Le BAI HRY OSs ole! LSI QU ge ow (1)
es! oy edhe Gill RIL Js pe GL gs OLAS! ls
aJolall,
V¥O VAY s eddy TY 5 (L) Se 14 sad — eid

Crude Oil so purchased shall be a portion of CONTRACTOR’s
share under Article VII (a) and (b). Such amount shall be
proportional to CONTRACTOR’s share of the total production
of Crude Oil from the concession areas in the A.R.E. that are also
subject to EGAS’s or EGPC’s preferential right to purchase. The
payment for such purchased amount shall be made by EGAS in

U.S. Dollars or in any other freely convertible currency remittable

by CONTRACTOR abroad.

It is agreed upon that EGAS shall notify CONTRACTOR, at

least forty five (45) days prior to the beginning of the calendar

semester, of the amount to be purchased during such semester

under this Article VII(e)(1).

(2) Gas and LPG:
i- Priority shall be given to meet the requirements of the local market
as determined by EGAS as follows:

* Before the Development Lease approval date, EGAS shall notify
the CONTRACTOR in writing within a year from the notice of
Commercial Discovery of Gas pursuant to Article III(d)(ii).

* During the Development Lease period:

-EGAS shall notify the CONTRACTOR with its Gas requirements in
writing. In this case EGAS shall have the priority on the quantities
of CONTRACTOR’s share of Gas which are not subject to any
existing Gas Sales Agreement. Therefore CONTRACTOR shall
reply in writing to EGAS on the available quantities, within
thirty (30) days from EGAS’s notification date, and EGAS has
the right to buy such quantities of Gas from CONTRACTOR on
a price agreed between EGAS and CONTRACTOR.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

see fed SoU OLY ule! US! Joli le Coe -
ot SB ge SSI UE «Le 5 GH pln OSs GW! 8
tle a sii abe Ie ey Solis alee! Oy ale Gael! atl Joli!
JILL US fel oye ae (Me) SSE DE Jul le ol
OLS LS Sad Hoey Ss SWI ILL PEW 452°
AJglHN Lae oye ji) ye

pL 5 ys aed oe eal IS pat LW LS ide QS -
ae ae HE olen et SIE GB Sled Gp oo ae CLS!
aged OLSUy 5) ee gees Cll ley pay ob Joli!
Fiilys he wha! Irom 2% jH obj wy LLY
SU has AST al pl pe SoA! gS ABI LI ode Jo II nis
NEU SP pe

SSI porary alee! pe Leatme yl lojite Joli Ls JE (3 =
ks Jpatl JheXI eum Gulou ls Joli! nl Sold le Coy ails
pha Laat ESI) aul he Ja all py iil ys

SLM Syd LE pacar Jolilly olen! 5! bn! LEE 3 =
Ihe > Jolill, whe! nl we! (le Gan, 4 (LPG)
ial BS, pol de Jed! nin Ble de Spotl
spel

LS 5 SB Grad oS GWU Raul & ple! oS Ub 3-1
Soy oles) Om apd SWI Qed (asic) sie Weasel One
Agathe thas) pleads (Ok Lagat)
pre aes GF GL play (Oy Lagnincny) Jlilly leu! a pabiy
Sy oA LW iy GLU We ols ed py ee ood Ga!
ode Uday Goll cS LEY ge MS pty BLY eal LEY
AgWwYI

ys
VV VAY ede YY 5 (Lb) Se 14 sadll — ee iad!

- CONTRACTOR shall notify EGAS of any quantities of Gas that are
available for sale out of CONTRACTOR’s share of Gas. EGAS has
the right to buy such quantities of Gas from CONTRACTOR on
a price agreed between EGAS and CONTRACTOR. EGAS shall
reply to CONTRACTOR in writing within thirty (30) days from
CONTRACTOR’s notification date.

Such priority of EGAS to buy any available quantities of Gas out
of the CONTRACTOR’s share of Gas described above shall be
without prejudice to the following cases:

- In case CONTRACTOR elects to dispose all or part of its share of
Production Sharing of Gas, by itself to the local market to third party
other than EGAS, CONTRACTOR shall submit an application
to EGAS including the Gas price, quantities and basic terms of a
Gas Sales Agreement in order for EGAS to obtain the Minister of
Petroleum’s approval. Such approval shall entitle CONTRACTOR
to enter into a third party Gas Sales Agreement.

- In case CONTRACTOR exports Gas, solely or jointly with EGAS,
CONTRACTOR or CONTRACTOR and EGAS, as the case may
be, should obtain the Minister of Petroleum’s approval on the price
and quantities allocated for export.

- Incase EGAS or EGAS and CONTRACTOR export LPG, EGAS
or EGAS and CONTRACTOR, as the case may be, should obtain
the Minister of Petroleum’s approval on the price and quantities
allocated for export.

ii- In the event that EGAS is the buyer of Gas, the disposition of Gas as
indicated above shall be made by virtue ofa Gas Sales Agreement(s)
to be entered into between EGAS and CONTRACTOR (as sellers)
and EGAS (as buyer).

EGAS and CONTRACTOR (as sellers) shall have the obligation to

deliver the Gas at the Delivery Point as indicated below, where such

Gas shall be metered for sales, royalty and other purposes required by
this Agreement.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

Las ALLL (LPG) JLull Jy! 5 fare Las} axe UE 8 (1)

Bee See cool! ARAN oe IL 5 gles ABE 9 SS GWU
el byes Ia he abt OSL Lal aie QU) Ls - I
BBE OST ae OWS, LI ples abE 9 Soy Rail! 5
S'S Sl Fg Gey 9p LS CUS, LI b bd It be
Joli olen! Gy US BIE le GY ey LF) ABLE Y oe

GW lis LLL (LPG) Jlall Jo 2d) 5W Jase La! UG Gs (LO)

te GA La ky cls eet SA) GU US lS
oll gi pe la (LPG) Jat! Jy sul jE oes ey ell
he pt Ge call blll of die ye BN Ge ph Gu
3520 ME ge (LPG) JL Jy cdl jE ane gb del
Toh AN oye ILL GL) Jd ale eg BS Ls aS
bb 1S8 de thw GS) JI (LPG) SLU J JIG Jane
WSL plig Dats (GW) pelt Abi) Leegill 5 LUI cei
GE gles dbwy SUSU, LI bbs i le dbs Gi ae
SEG Jl Lbs Sa de ht G5) we (LPG) JL Jy ul
GWE ey LS gi ASW ole U5") Gl LS Gay pp LS
Nos Qe! Ld olen! Hed, JUL, ee! oy WS DE Je
SoU Maly ocaty cdl Joi, (1) LoWh sol Ws, Ws,

weds Leal! SLU ss Las Uy aS

Sayed 5S fae © LES! paz, SIF 15) Lop dd Les Jolly wlan! plas -F
5K gl ge (LPG) JUN Jy adh clone! 24 (LPG) JL
2] JL ole! oy 5 HP MG Oy ABW) os Cot ay
BLE oye GIR jae LOS eal Ue gS ol Ons faall es

\YA
VQ VAY eddy TY 5 (L) Se 14 cull — ee idl

(a) In the event no LPG plant is constructed to process such Gas, the
processed Gas Delivery Point shall be at the flange connecting the
Development Lease pipeline to the nearest point on the National
Gas Pipeline Grid System and the Crude and Condensate
Delivery Point shall be at the nearest point on the Crude and
Condensate Pipeline Network as depicted in Annex “G” hereto
or as otherwise agreed by EGAS and CONTRACTOR.

(b) In the event an LPG plant is constructed to process such Gas, such
Gas shall, for the purposes of valuation and sales, be metered
at the outlet of such LPG plant. However, notwithstanding the
fact that the metering shall take place at the LPG plant outlet,
CONTRACTOR shall through the Joint Venture Company build
a pipeline suitable for transport of the processed Gas from the
LPG plant outlet to the nearest point on the National Gas Pipeline
Grid System (Gas Delivery Point), the Condensate Delivery
Point shall be at the nearest point on the Crude and Condensate
Pipeline Network and the LPG Delivery Point shall be at the
nearest point on the LPG Pipeline Network as depicted in Annex
“G” hereto, or otherwise agreed by EGAS and CONTRACTOR.
Such pipeline shall be owned in accordance with Article VIII
(a) by EGAS, and its cost shall be financed and recovered by
CONTRACTOR as Development Expenditures pursuant to this
Article VII.

iii- EGAS and CONTRACTOR shall consult together to determine
whether to build LPG plant to recover LPG from any Gas produced
hereunder. In the event that EGAS and CONTRACTOR decide
to build such plant, the plant shall, as is appropriate, be in the
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

probed pes (1) (1) (oe) RL Soll (8 ord pel de LAY!
A LEY gs ob EY Cle! 2 J (LPG) JL Jy JIG
ALPG) Lat Jy ll 5 Jone cB Ld aie ASW ode Yes
eyed Wy lis (LPG) JL Jy edt jl one ic] GIG oy

volo ek Seed! de Jo ad pis Ble pd 6 GSW) ode
AS Mes] pesie LSS gl Cs atl (gate ete) buy
Mop lags) Jolilly oles! dS} sng bey (9. ) crencs Gane
bots sill GLU! ge Lee (1) of 1 (V) pte gill olf 5) L
bus (Outl Lagnines) Soll ole! ty de all 5 Clans 25!
lay, one ge cell (LPG) JLM Ja cdl jE Sy (gate Yi.)
(q) 3 AAU Sy ade gp LS Lagie HLS oh yy olen! dias Ja
AMIS sla l p Soi casks SoU adres Gil, Lalu! Sal! go

AQSLBYI ole (5 MeL) aL ale Gopaie ge LS CY Lisl,
OULYM OL Yoes (pate Gabe) olen! Bas lad Ole sally Sy
Slab he MSs QL! dl ht Iola gS ES YI eal

Eel Mila) jLI! Slaps ASU! Ss le pay
(LPG) Jusll Jo ad! jes SW) dad ee deol ial at
dare A Bled! ely oe Waly bd) lll Gee al
eb Wa pI cal lS 15) oF GAL ge CS ats Gs JULI le
GAY al aY Ghle ge cpa LI ad ge BY SD
Nis Glens ade Gin Lee wal able ol ge ol Joli dull
ade patie 0b] Jolie) Sou GUI I Cal oye opt od! ALI cay
oe (2) LA oped ol de SHU Josl I ode ty SLY
AMSA slo ed gaat LA Cag petty Libel LeyLl Soll!

\Y.
\y\

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

vicinity of the point of delivery as determined in Article VII(e)
(2)(ii). The delivery of LPG for, royalty and other purposes
required by this Agreement shall be at the outlet of the LPG plant.
The costs of such LPG plant shall be recoverable in accordance
with the provisions of this Agreement, unless the Minister of

Petroleum agrees to accelerated recovery.

iv- EGAS (as buyer) shall have the right to elect, by ninety (90)

days prior written notice to EGAS and CONTRACTOR (as
sellers), whether payment for the Gas which is subject to a Gas
Sales Agreement entered between EGAS and CONTRACTOR
(as sellers) and EGAS (as buyer) and also LPG produced from
a plant constructed and operated by or on behalf of EGAS and
CONTRACTOR, as valued in accordance with Article VII(c),
and to which CONTRACTOR is entitled under the Cost Recovery
and Production Sharing provisions of this Article VII hereunder,
shall be made 1) in cash or 2) in kind.
Payments in cash shall be made by EGAS (as buyer) at intervals
provided for in the relevant Gas Sales Agreement in U.S. Dollars,
remittable by CONTRACTOR abroad.
Payments in kind shall be calculated by converting the value of
Gas and LPG to which CONTRACTOR is entitled into equivalent
Barrels of Crude Oil to be taken concurrently by CONTRACTOR
from the Area, or to the extent that such Crude Oil is insufficient,
Crude Oil from CONTRACTOR’s other concession areas or such
other areas as may be agreed. Such Crude Oil shall be added to
the Crude Oil that CONTRACTOR is otherwise entitled to lift

under this Agreement. Such equivalent Barrels shall be calculated

on the basis of the provisions of Article VII(c) relating to the

valuation of Cost Recovery Crude Oil.
Ve¥. dy VY 8 (b) Se V8 call - da au dl VY
: Ol bfidyy
AB vole! le (LPG) JUAN Jy zdl jeg WI aad she oS (Ii)
Il Gh SGU Se Gl ES YI Beall OLY OLY wy
eee CLI BI dl ge AR LG fy poe UL WS DWI
valle aple Womaie se LS
Loe sploull he (LPG) Jlill Jo adl slay jl das she gS (OG)
aS SL Geleel old ote WE 5 US, aly ele UL
Lasse (Lage sf Ab COS ely) Jy Rieu Sle gall ew
SAL ade 5 AISI oa eed cdl Jy edb diets 9 55
slated Garadll Jy cdl ASICS! oll Wo! JyGtl gle
ASW ogy "0" God oe Le JI UL oly ge LS GI
op Ane an lle GLI Gd pe ete ol Jee ol Joli Gee -0
Deylidl SLU WS, Logis pat 6 All (LPG) JM Jy edt ley jul
AY) (a)
Jad) Sy 5WD sie Gptie Iyd de Lolly Lo! GBI UL (3 ="
Yee de LIP oS pda ole pa pte 6 LLU (LPG) JL)
ph GUI late 5 Hates Jole copay ably Geel!
13) SGU oF GUEST de page Rea ae ye JLIL Jol! aeb Y -¥
ee Sy Rat ade OS (S HIF SLS GAs 3 WI aslo
soll] oto) Gill WI La SLbLel fam ge Jill! Jolitl le

(as) AYLI SoU) ye REL SBI 5 Se ge LS aay
VW VY. addy TY 5 (Lb) Se 14 sadll — eid!

Provided that:

(aa) Payment of the value of Gas and LPG shall always be made in
cash in U.S. Dollars remittable by CONTRACTOR abroad to the
extent that there is insufficient Crude Oil available for conversion
as provided for above;

(bb) Payment of the value of Gas and LPG shall always be made in

kind as provided for above to the extent that payments in cash are
not made by EGAS.
Payments to CONTRACTOR (whether in cash or in kind), when
related to CONTRACTOR’s Cost Recovery Petroleum, shall be
included in CONTRACTOR’s Statement of Recovery of Costs
and of Cost Recovery Petroleum referred to in Article IV of
Annex “E” of this Agreement.

v- The proceeds of sale of CONTRACTOR’s share of Gas and LPG
disposed of pursuant to Article VII(e)(2) may be freely remitted
or retained abroad by CONTRACTOR.

vi- In the event that EGAS and CONTRACTOR agree to accept new
Gas and LPG producers to join in an ongoing export project, such
producers shall have to contribute a fair and equitable share of the
investment made.

vii- CONTRACTOR shall not be obligated to surrender a Development
Lease based on a Commercial Discovery of Gas, if Crude Oil
has been discovered in commercial quantities in the same Gas
Development Lease but CONTRACTOR shall surrender its rights
of such Gas reserves which were not produced and disposed as

stated in the second paragraph of Article III(e).
ViYe de dy YY 5 (b) Se VA sul - esa dl VE

pole
Goke Ul bo ge ke Lac) aie Mies 8 8 GLI (3 ab gow Jy bist 131
Sal GS aS glow Jylill Leiss | 15) oF ASW ode catie pL Y I al
ole ati GW! Sige ge Jbl cde Las) aie ihe 8 UI
SS call Dual T Ja all ge Cod olbaw Lal joe Yel Lele
(WLI 9555 Lame LU of orl go) ee Hell i sl Ornelas a Git
GEE I Ge Brey ple! gs LG Hs J oI) bis is ptt! is) eae
V3 BG le bul; Joli
TeDGUit gad Al gan
he Lab de GW gg lel CLUY) ey U5 Jp CFs 5 JUN Golee! gant
Ugdle Gall paced) Abi ge GU des Le Ut
dealt Ba!
Jail! Sta
che Ugly WUE, JpLdll ale uae Gall po BI UL le! ees
LBS AS dd ASN oT SS Lg ph I OL Mibel JIS ole aul
~ ih a
WLS opt obeY Ske olY aad -\
Boel GSI le hee Gly Aa, ZW Ipod ASL aes (V)-¥
ell IS oe SUSI bl oat ole! J! Jol! go oles) aacely
seoedl olsd JG Mibu
ole! oll gs Lee Ls UA AWN AN ESL fies (11)
ol pb dy LUI SoU Gopal Wy ole pad Sb Guat Ge
cba! J! Isl go WUb faee Abs Dall, WI Jno Lbs
BUI ge pead Wy LeU Jp cI edie diss 9 ou) ab Jglill gS Lease
Hard pod GIS Glas Lb US, LS WY ode Lai! ce gf LI!
Sed OS shoes I al onal OT el LL de

(3)

(3)
\¥o

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(f) OPERATIONS:

f following the reversion to EGAS ofany rights to Crude Oil hereunder,
CONTRACTOR retains rights to Gas in the same Development
Lease area, or if, following the surrender of rights to Gas hereunder,
CONTRACTOR retains rights to Crude Oil in the same Development
Lease area, operations to explore for or exploit the Petroleum, the
rights to which have been reverted or surrendered (Oil or Gas, as the
case may be) shall only be carried out by the Joint Venture Company
which shall act on behalf of EGAS alone, unless CONTRACTOR and
EGAS agree otherwise.

(g) TANKER SCHEDULING:

(a)

At reasonable time prior to the commencement of Commercial
Production EGAS and CONTRACTOR shall meet and agree upon a
rocedure for scheduling tankers lifting from the agreed upon point
of export.
ARTICLE VHT
TITLE TO ASSETS

EGAS shall become the owner of all CONTRACTOR acquired
and owned assets which assets were charged to Cost Recovery by
CONTRACTOR in connection with the operations carried out by
CONTRACTOR or the Joint Venture Company in accordance with
the following:
1- Land shall become the property of EGAS as soon as it is purchased.
2- (i) Title to fixed and movable assets, which are charged to the

recoverable cost and approved by EGAS, shall be transferred

from CONTRACTOR to EGAS upon the final relinquishment of

all parts of the Area during the Exploration periods.

(ii) Title to fixed and movableassets shall be transferred automatically
and gradually from CONTRACTOR to EGAS as they become
subject to recovery in accordance with the provisions of Article
VII; however, the full title to fixed and movable assets shall
be transferred automatically from CONTRACTOR to EGAS
when their total cost has been recovered by CONTRACTOR
in accordance with the provisions of Article VII or at the
time of termination of this Agreement with respect to all
assets chargeable to the operations, whether recovered or not,
whichever occurs first.

ViYe dy VY 5 (b) Se VA call — ead! VN

Soll lee UG BS xt aS I) os gl leg! USL Jylill 5
Hail Bl La de gy JS EE go bey (T+) oe DE
gt gE he ay JS ET Same oll Jo
oben] deals edb opt MS len! J! Red OLLI pola! JS Jes 1
ASW ode «esl gall i
SAI AB ole gly Fae JUG AF pall IS AU, Jolie HL Y a0 ()
sdly (gal) SLAM Dell, Ge LN Jno BIG LIL Ides Lhe ol
wll ASU ol ache 4) ASW ole Gaske oF ole oI ZY WS,
Cpe DLN ode 5 DU dll BI oF, GIL Gee cdl dae
Le LagiG YI Upc ode (5 Gar Vip Leal Jalil gle
ed Maney fee cdl lost of Gb BANS Aa AW, Jue oS ()
cioleall 3 dee Maeda! Jo ES LY oh el eho Olu, OTT
Sey aml ys JU CuL! Slane glace pad! Y JU ue le GUS Jat
eJleaeY US ge Ga ae bbe gl Sas! Lg
Aout Sal!
——!

Lilie Gel Lb TW ly oH gpl! syne aa ele! JIL Ul ga (7)

LSA Boll OLYW OLYye Ge Ye (Pees Vode BUG pe

LN ge Mao (100) al ete y Lad ple Gey Joli! ia (S)
5 plR5 IS ge LS pA iol! OLY!

Bees pled ge ee ol (YK) &
ie ake IS olezel Uf dad tie be
CUYD OLY52 ge gus (Mee oe ) opdle BG Ale ly Jylill iy (¢)
slaceYl 525 Jpbo he ALI RU (8 dad tie slate) de ES 6 Sell
(oo) (Y) (2) 543 SU SoU by Aye he JS Slee (0) rad LIU
VV YAY eddy TY 5 (Lb) Se 14 cael — ee idl

The book value of the assets created during each calendar

quarter shall be notified by CONTRACTOR to EGAS or by

the Joint Venture Company to EGAS and CONTRACTOR

within thirty (30) days of the end of each calendar quarter.

3- All samples and technical data shall be transferred to EGAS upon
EGAS’s request or at the termination of the Agreement.

(b) During the term of this Agreement, EGAS, CONTRACTOR and the

Joint Venture Company are entitled to the full use and enjoyment
of all fixed and movable assets referred to above in connection
with operations hereunder or under any other Petroleum concession
agreement entered into by the parties. In that case, proper accounting
adjustment shall be made. CONTRACTOR and EGAS shall not
dispose of the same except with agreement of the other.

(c) CONTRACTOR and the Joint Venture Company may freely import

(a)

(b)

into the A.R.E., use therein and freely export at the end of such use,
machinery and equipment which they either rent or lease in accordance
with good industry practices, including but not limited to the lease of
computer hardware and software.

ARTICLE IX

BONUSES

CONTRACTOR shall pay to EGAS as a signature bonus the sum of
three million U.S. Dollars ($3000000) after the relevant law is issued
and before the Effective Date of this Agreement.
CONTRACTOR shall pay to EGAS as a Development Lease bonus
the sum of twenty five thousand U.S. Dollars ($25000) for each
Development Block (11°) or part of Development Block on the
approval date of each Development Lease.
CONTRACTOR shall pay to EGAS the sum of three million U.S.
Dollars ($ 3000000) as a Development Lease extension bonus on the
approval date of entry into the five (5) Year Extension Period of each
Development Lease pursuant to Article III(d)(iti) (dd).
ViYe de dy YY 5 (Lb) Ss VA sual — ead! VA

eA) allay J JS he AIL GU 8 Ii eS wes! I! Jul ai (2)
cortalls ball 59 Eb a) Jukes gl g) Il ebael ge pee ul sl
~: bh U bbs
arjlcely aS pB> yee al US ye Jol poe /JM GIDE 3 (1
OAD EW SA Dee ad) Gikee Gl J! allah wlely
Joli poe /Jglill py don 5 gl SS Jylall pre /J tal
Saeed! OLA! ObAyy Laie Ge GeLeh l dle ue
oe GW tl ge (/V+) SU (8 Be Aus oly LS YY
BE Ged ee Gly dhe BUI Col Sai) OUI! Obl all
Yee Jjtlldod Lb,
pie ge ee ol JS ge JW) p2e/JW ls UE Gy (Y
35,1 De ad Jukes Gl J) blah wlel, shlel,
/Js(ALI git, Sopatall Bad IG JUN poe / JL! SID) dy
UNI OLY bude Le GelbeY JleY Quen Jplill pe
BRS had ge (/V +) BU CS Bde Bus Joly AS YY Seed!
1 beds Si opel ils IS
ANU Leal ge ey al cs ga Gli! Jjlall dibs gf UG QS
gh pbk Pad! Uglabl ge dell
Ly del ee gaat si ae Jalal GUI JI dibs g SUE 3 -
3h oad] Jjleally Jj Oy Dalal! jacand sf gaSU QIU! Lad! be
Le dpe are WOLELEM Jol Glal Uj io oF IE i -
Sh lee ghee tal) Jjlaally Jjledl oy Wola LLL W QIU dandll he
ol yell
ote by el ee Ol ge Sl pg Gl Jjlull dike gS UL 3 -
Les clas oy all diball 5
VA VAY eddy TY 5 (L) Se 14 call — eid

(d) CONTRACTOR shall pay to EGAS as an assignment bonus on the
date of approval of each assignment requested by CONTRACTOR
or any of the CONTRACTOR Members to any assignee pursuant to
Article XXI, according to the following:

(i) During any Exploration period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum equivalent to ten percent
(10%), valued in U.S. Dollars, of the total Minimum Expenditure
Obligations of the then current Exploration period during which
the assignment is made and according to the assigned percentage.

(ii) During the Development Period, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum of ten percent (10%),
valued in U.S. Dollars, of the value of each assignment deal
whichever is applicable:

- In case it is a cash deal, the percentage shall be calculated on
the base of the financial value to be paid by the assignee to the
assignor; or

- In case it is an exchange of shares or stocks deal, the percentage
shall be calculated on the base of the financial value of shares or
stocks to be exchanged between the assignor and the assignee; or

- In case it is a reserve swap deal, the percentage shall be calculated
on the base of the financial value of the reserves, to be swapped
between the assignor and the assignee from the Development
Lease(s) areas; or

- In case it is any other type of deals, the value of any assignment
deal to be declared by the assignor.
Viv. de didy WY 5 (L) STA sal - Lain! Ve.

ethos ailjleel ad yim gee ge of IS ge Joli ae /J UI Jj IL s (1
pas /Jl@l OW del I De ad) ke Gl GI wlll,
ee te od GW of OW glk SLES! de Sou 35 i DE till
Bode pled She nem Joli poe / Split iy Jolbal doit te
ET (1) 5 (ND gs She gt Le p puree Ged Jil
shout gi DE Uy poe / JW OW dab 154) SLIDE sy (€
Opened tile flee Ley JLo Yl ne JAN p20/Jolil gb, hes
ES AY Stoll OLY OLY y9 Ge Yo (VOo- 2) Bl
po Obl BU eee Llaely (lowe pe Lee) deat yl Con 38 i DE (a)
ele! Ab sl LL dade de wh Gely deity altel dbs daw IS Jy Lal
OLN 9 ge Ye (Vee ee ) BY ls pt asteey dachie dw Sled
pA pay DLs Be JS Hala 5 oe A Lg) Vids 2S pA Boal SLAY)
sptle| lye de Spotl oe call col ln ohn
Barak SLY OLYs2 Ge Yoo (Yoo - \epiarle ple Ley Jd! Be ()
SY Aiba ce gaged CLUY! Lagi p pore es Lene Cle) SLL WY
CSE ae gle alole be sh py! Sees dees (0 +++) GY dus Jl iy
Wis any Loy (VO) phe Kannd IE sll Wa py dlls cll ay (MY)
Fone)
Roos Gee V Sine oaks LS] Le Geley Leni Jolall ie (5)
TY Lege p pores ues Leis Glas) eS ES pV Sarl OLY OLY 93
Le sh pred 5 5 eee (Ve GV Be Od Bye UY Maa ge age
(V0) phe Had IME sll tag te CL) ae (Mo) CDE Gate dle Wale

Ul Wa an, Ley
\i\

(f)

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(iii) During any Exploration period and after a discovery of a
Commercial Oil or Gas Well or after a Development Lease
is granted to CONTRACTOR, in case CONTRACTOR/
CONTRACTOR Member assigns in whole or in part of its rights,
privileges, duties and obligations to any assignee other than an
Affiliate Company of the same CONTRACTOR/ CONTRACTOR
Member, CONTRACTOR or CONTRACTOR Member, as the
case may be, shall pay to EGAS the sum of the value of the
assignment bonus as mentioned in (i) and (ii) above.

(iv) In case of an assignment to an Affiliate company of the same
CONTRACTOR/ CONTRACTOR Member during any
Exploration or Development period, CONTRACTOR or
CONTRACTOR Member, as the case may be, shall pay to EGAS
one hundred and fifty thousand U.S. Dollars ($ 150000).

From the Effective date and during any Exploration or Development

period (as it may be extended), CONTRACTOR shall, for each

Financial Year, prepare and carry out specialized training programs

abroad to EGAS’s employees at approved specialized international

training centers for the sum of one hundred thousand U.S. Dollars ($

100000). For such purpose, at the beginning of each Financial Year,

CONTRACTOR shall submit to EGAS a training program proposal

subject to EGAS’s approval.

CONTRACTOR shall pay to EGAS the sum of two million U.S.

Dollars ($ 2000000) as a production bonus when the total average

daily production from the Area first reaches the rate of five thousand

(5000) Barrels of Oil or equivalent per day as for a period of thirty

(30) consecutive producing days. Payment shall be made within

fifteen (15) days thereafter.
Vi¥e de dy VY 5 (b) Se VA call - esa dl Ve7

Dy (Ose VADs Lanad ole LiLo! Le Gols) Leal Jylall dae (¢)
dauyie pyame fs be cle] ba LS Bell OLY OLY Oo
poll 5 aj dee (Ve) a te dhe LY taba oe Gell CU!
pis hed SE shel ety Alte CLI! ay (Ye) OSE ute de aly bs sl
Gesell a any Ley, (V0)

De (Vee eee V ope phe ojlade LiLo! Lae GLY Leal J Ul gi (2)
Louse Gyere jus lene (ls! LSA Beall OLY! OLYs2 Ge
Bea been (VO +) BI i hey had I Be Ls MM pe corel CU Y!
nad JIE lead irs Sed eee CLE! ay (=) OIE suka gle wale, Le al all
fsb) Lda ae, Ley, (V0) pe

eM ge Je gk Walaa! JEW jazed Gall LVI GLI cull ee (Gs)

Agel GY Wy Rael ye oe i Ges of ole] SSI LL WE SW)
Hol WY QI al oles ge WY gs (£) (¢) WW Sal ssa Mah BY
gles cb ad Jo Lal Le 15] Y) denLdl Soll ode LEY glad (3 bp od ode
ESM GLb f,U gpa LABS NS Sc Ly lia G3 2S

iy Aiba ope cagll CLOW Laas gte gpa add OI ZY olbuahl 3 GUN BS CY)
ele A Ley plat SU Jape M5 (L) IG) gs 1 ail LW ol
pa (Ve) all Bay JU ASV DoLad Wy Lay, ell LI call go
SLA coe eal aS
ONY xe 5 ol “3 BN ISD BI 3 ge RSIS Jeol al
polo
«SL ge eal Ss pt GI = LGN
(592 Foals) Sle Rey gyal Sule le J IA) Oley awe = 2

ool AS pb V0 JS
Vey YAY. daddy VY 8 (b) SH V8 sal - La Sa

(g)

(hy

(i)

G)
(kK)

()

CONTRACTOR shall pay to EGAS the additional sum of two million
U.S. Dollars ($ 2000000) as a production bonus when the total average
daily production from the Area first reaches the rate of ten thousand
(10000) Barrels of Oil or equivalent per day for a period of thirty (30)
consecutive producing days. Payment shall be made within fifteen
(15) days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of five million
U.S. Dollars ($ 5000000) as a production bonus when the total
average daily production from the Area first reaches the rate of twenty
thousand (20000) Barrels of Oil or equivalent per day for a period of
thirty (30) consecutive producing days. Payment will be made within
fifteen (15) days thereafter.

CONTRACTOR shall pay to EGAS the additional sum of ten million
U.S. Dollars ($ 10000000) as a production bonus when the total
average daily production from the Area first reaches the rate of twenty
five thousand (25000) Barrels of Oil or equivalent per day for a period
of thirty (30) consecutive producing days. Payment shall be made
within fifteen (15) days thereafter.

All the above mentioned bonuses shall in no event be recovered by
CONTRACTOR.
In the event that EGAS elects to develop any part of the Area pursuant
to the sole risk provisions of Article III(c)(iv), production from such
sole risk area shall be considered for the purposes of this Article IX only
if CONTRACTOR exercises its option to share in such production,
and only from the date of such sharing.

Gas shall be taken into account for purpose of determining the total
average daily production from the Area under Article [X(f-i) by
converting daily Gas delivered into equivalent barrels of daily Crude
Oil production in accordance with the following formula for each unit
of one thousand (1000) standard Cubic Feet of Gas:

Equivalent Barrels of Oil per MSCF = H x 0.167

Where:
MSCF = one thousand Standard Cubic Feet of Gas.
H = the number of million British Thermal Units (MMBTUs) per

MSCF.
YoY. dew did VY 8 (b) Se V4 sual - dein dl Vet

Byciledl ball!
MARAT Gealdig QS! yo
15] Capes SLE YG ats OSs gon eo beSe Wl dhe of Jolall le oe
eS fie J} LI
cde diy SU AES SUL LI pall Uy ola pall oye of Sybil he Con
ve aged WSs Gabee gf Le SBI ope Lg) Syoleadl L SU Led ole sl SLT i!
Relais te Led head ol of SWI SWI LI IS Gb of Coes ASW
iby pL) pall db tiTy Slots de Gas yb YAW ob Jb 5 Gb!
pla pall
pal pall eS ob Cale 13) eee DE! hee pod SLE, sl eee,
Bgl Se glee he fren ad ad} chal 13) si Gules Sea ols -
L os HERE
ls Gedy CF Gaal I Lees WEI Atle pes CLUE» I BUS
Sl le he Joel a dl ad Ca if gf — Cake Del OWL — bea! fa]
Ge Cd AWS EET eid!
pelss Gale! Bald!
Bylal $29 Joie! gs GUdbLans!
Dole die, Dyill GLU Wy LU Sk pY BW joes gi Spall asl Je (1)
be PN ce oF Neches ol La eh ele i dell,
Ee SoU epell of wil sl eel I CYT Alelbes Ul Js Gi
ode gh Joined le ly cas 15! a ST de Qe Ui aol atl
5A sf og Jae sh AU Ab gh 5b J! 5957 Gye Rael
de ge oe Ugh gf Le SAI GUES LY IS xcN AS oN dpe ty i> JLSeu! ee (C)
el Jane oe Goals AILS!
Vio YAY. daddy VY 8 (b) 9S V8 sal - Lae Su

ARTICLE X

OFFICE AND SERVICE OF NOTICES
CONTRACTOR shall maintain an office in the A.R.E. at which notices
shall be validly served.
The General Manager and Deputy General Manager shall be entrusted by
CONTRACTOR with sufficient power to carry out immediately all local
written directions given to them by the Government or its representatives
under the terms of this Agreement. All lawful regulations issued or hereafter
to be issued, which are applicable hereunder and not in conflict with this
Agreement, shall apply to the duties and activities of the General Manager
and Deputy General Manager.
All matters and notices shall be deemed to be validly served if they are
delivered to the office of the General Manager, with adequate proof of
receipt, or if they are sent to him by registered mail to CONTRACTOR’s
office in the A.R.E..
All matters and notices shall be deemed to be validly served if delivered
to the office of the Chairman of EGAS, with adequate proof of receipt, or
which are sent to him by registered mail to EGAS’s main office in Cairo,
AR.E..

ARTICLE XI

SAVING OF PETROLEUM AND PREVENTION OF LOSS

(a) The Joint Venture Company shall take all proper measures, according
to generally accepted methods in use in the Petroleum industry, to
prevent loss or waste of Petroleum above or under the ground in
any form during drilling or producing or gathering or distributing or
storage operations. The GOVERNMENT has the right to prevent any
operation on any well that it might reasonably expect would result in
loss or damage to the well or the Oil or Gas field.

(b) Upon completion of the drilling of a productive well, the Joint Venture
Company shall inform the GOVERNMENT or its representative of the
time when the well shall be tested and the production rate ascertained.
ViYe de dy VY 5 (b) Se VA sal - esa dl V4

Bhatt ete OLS ge CY) Lola) Gd SEY Ga CVU LE
UE oye Jy tl CE) Syre YSU peal ge dels ogee Ila Yad ls
Jpatl de VW) sols cds od lll ge tol ogee Jul Co dab sonar
gine a OLY Gree core Ys Gh of ESI gs des Hi ys he
BS cl LN Jat OLS RoI OLLI Jones of i ettl IZ le
CALs ie Ghee Fe SLI I OLLI ode gs ath sie JS ga Lie
oe le Jpatl Aub ys Leg (MY) GSU IE Wig yo all Lgl Gal Zo
ol aes dab ye CYL RL Ge i de Sola y! LI ot)
poll) Le SLI he ag Uydall OW YI Gee 6 Gard ile oS
Hl UY Jot Bild legs ALI ge Leg Deel UL 35 ol os
LN Bead 2b tlaetes es hole BI LS de cep sd Ae
BAS! slab gl SGU ALI | ay 2d
eob oS of coy WLS! te AW ASSIS Gall i sae ptt Gl
phe aye 099 Fo) call BIN py Ue SHI fue Las

pas tl Ball!

Spool Cal lid!
ce pili! ty CEI Ge aL YL AS zal AAU, Jos Gln Gan
cast Lal Sl US 5) lal i pp ul Ls ab aS tl al
oh ILI aes LIU pis ge golall VARY dad Yot ai) elie! LA
Rel ble LeLd ey ps cl ge (OLIS grabs dou Ly DL!
SygeN, JUS, LEI Jologs alll, OL gt) dee Vl, Shall, OY slew
EASY! Beh JH! clive, SLU, SIU GSI el, GL!
Boytell LEY) ode ope GY EDU! Lal! pS WIS, JY LI ol py Sldeey
12 I Med ole! ope Opal pial Jeol yo Bases Bolg quai b pty alS Sy
GW oh) Wy Olbadl a LesV Saye LEI of he Gas Gull,
oe Wel Lie ao ole LEGL Ge gens Lagley Daly Salgll ode oS,
Aloklel si 3b i oul, ai

(@)

(»)

(5)
VEY YAY. Ady VY 8 (b) 9S V8 sal - La Su

(c) Except in instances where multiple producing formations in the same

(d)

(e)

(f)

(a)

well can only be produced economically through a single tubing
string, Petroleum shall not be produced from multiple Oil bearing
zones through one string of tubing at the same time, except with the
prior approval of the GOVERNMENT or its representative, which
shall not be unreasonably withheld.
The Joint Venture Company shall record data regarding the quantities
of Petroleum and water produced monthly from each Development
Lease. Such data shall be sent to the GOVERNMENT or its
representative on the special forms provided for that purpose within
thirty (30) days after the data has been obtained. Daily or weekly
statistics regarding the production from the Area shall be available at
all reasonable times for examination by authorized representatives of
the GOVERNMENT.
Daily drilling records and the graphic logs of wells shall show the
quantity and type of cement and the amount of any other materials
used in the well for the purpose of protecting Petroleum, Gas bearing
or fresh water strata.
Any substantial change of mechanical conditions of the well after its
completion shall be subject to the approval of the representative of the
GOVERNMENT, which approval shall not be unreasonably withheld.
ARTICLE XII
CUSTOMS EXEMPTIONS
EGAS, CONTRACTOR and the Joint Venture Company shall be
permitted to import and shall be exempted from customs duties, any
taxes, levies or fees (including fees imposed by Ministerial Decision
No. 254 of 1993 issued by the Minister of Finance, as now or hereafter
amended or substituted) of any nature and from the importation rules
with respect to the importation of machinery, equipment, appliances,
materials, items, means of transport and transportation, electric
appliances, air conditioners for offices, field housing and facilities,
electronic appliances, computer hardware and software, as well as
spare parts required for any of the imported items, all subject to a
duly approved certificate issued by the responsible representative
nominated by EGAS for such purpose, stating that the imported items
are required for conducting the operations pursuant to this Agreement.
Such certificate shall be final and binding and shall automatically result
in the importation and the exemption without any further approval,
delay or procedure.

ViVe did YY 5 (L) Se VA sual - esa dl VA

Sid! Yileas Syed Sladl OY ge cast! clsYl ple ef clay ee (C)
peelslhes AF whl AS Ny Jolly len! Jylie dat oye ll Jus,
greg lead) Uiiy dail gl (3 Lj Tey Golaraal ee Coall LUI
MS iL) bal sl ame sh Le Bl ol AS pe pps sla ayo LIWY! ode
IU pis ge solall VAST RD VOL Ady eli Lal Cogs LA OLY
pe es Ss 655 sl ge (OWLS gps abe ow ey SLi 5 IL wes
Bo ygredl LAY gl Gol Mid oa) and pte Le pe UE Suazas Bal
(1) 5a 8 Gale opal LAY! GI ASB YI aig) Wy OLLll Lal bsy
IS AMIS Ny Jolly oles! Molée jas sygteg Go te ZEW! alll ge
Batls dicey Galion oF USF ode Yel) SL OULU GLU ys ed) bin,
phe ASW Sal ye (1) SAUL Sal We bat Ge Ger LOGE sl
Ba3Y LAND ode gb Gell Jptene Ja Gye Url Stazes Bales pai ae US)
AGW od) Wy OL Qs Jl
peslgling prslsliny IF mel TAN JEU ool] SEY gph ll aoe Y (¢)
Uy Bed a Ny SL call ge Webs LS atl ppd ge Ob ie! LL Qh yo
lal ge US ge pee SEAM IW CUI A AGT ope 3 YI
Gb ye ISI LN) Rely HLA U3 Go LE) pa LAW GUY, GU pl
9) Sgt 1 SY LG Cot US, 2S ANAS I/y LW Ob al
SL G2 URS ais pease (Uy Mell SL all ge Wpby ES ar ppp dl aio
LeasLI LS ab) ULI I alee! ye J ptiee GEE ye danas AS ell OS
ee Bb gal ped) JL spd So yptul Soypeedl LEM gf Ube Ga
Seo BE eee GE I ped ole Gy Faypeell LAY ode oly ply
veal gee abl

VEQ YAY. Ady VY 8 (b) SH YA sal - La Sa

(b)

(c)

Machinery, equipment, appliances and means of transport and
transportation imported by EGAS’s, CONTRACTOR’s and the Joint
Venture Company’s contractors and sub-contractors temporarily
engaged in any activity pursuant to the operations which are the
subject to this Agreement, shall be cleared under the “Temporary
Release System” without payment of customs duties, any taxes, levies
or fees (including fees imposed by Ministerial Decision No. 254 of
1993 issued by the Minister of Finance, as now or hereafter amended
or substituted) of any nature, upon presentation of a duly approved
certificate issued by EGAS’s responsible representative nominated by
EGAS for such purpose, stating that the imported items are required
for conducting the operations pursuant to this Agreement. Items set
out in Article XII(a) imported by EGAS’s, CONTRACTOR’s and
the Joint Venture Company’s contractors and sub-contractors for the
aforesaid operations, in order to be installed or used permanently or
consumed shall meet the conditions for exemption set forth in Article
XII(a) after being duly certified by EGAS’s responsible representative
to be used for conducting operations pursuant to this Agreement.

The expatriate employees of CONTRACTOR, the Joint Venture
Company and their contractors and sub-contractors shall not be
entitled to any exemptions from customs duties and other ancillary
taxes and charges except within the limits of the provisions of the laws
and regulations applicable in the A.R.E.; however, personal household
goods and furniture [including one (1) car] for each expatriate
employee of CONTRACTOR and/or the Joint Venture Company shall
be cleared under the “Temporary Release System” (without payment
of any customs duties and other ancillary taxes) upon presentation
of a letter to the appropriate customs authorities by CONTRACTOR
or the Joint Venture Company approved by EGAS’s responsible
representative, stating that the imported items are imported for the sole
use of the expatriate employee and his family and that such imported
items shall be re-exported outside the A.R.E. upon the repatriation of
the concerned expatriate employee.
Vi¥e ddd TY 5 (Lb) Se Y4 sul - ind! Vo.

Solel yee O99 Lee al ot od oll AIM Gey oben! Haile ae Gee (2)

paedl e Bas pb sh etl BOT Ne pope Hoare tl LAY pte
AAS ASW ode SOY ED Ly Leal pp JI CSL all ge Lea AS ab
Bl of ped pee i ke Gres al gue Layee! Gl GBI Bat 5, Gl
SUEY cde ay jy LS gis Coded ae LED ode CAE dikes ogy gl Ctl
ape 093 RF od I ABI ay olen! Mls de Spat de pecs
ejay ELS LS abl aged! ccanr slew LEY odie cg tie p chy ULI ode dy
BJU Spl Sb wll Hiss eed GIL Uy Lg alll ped ol ell Ge
of Jy Gal ab ISS AI ce a LE ode 5 le WSs el eu
ESI A LAND od SLs SG ph ol Hey it detetey Gols! oi cutesy
ele! SI!
eat (2) SAU ode 5 al) LEM yl le gayle ge en Gl lel JE
= JI pul he eel Lis ODLares
tun be aby egg! «LY ade AIS gpe 99 tao) Le ola cel Jyllll Gora
so be! J} sey o! WS be
Lah al gle phe AGLI SUN ge (1) Saal 8 ake Gopal eI gs VA
Ge KE Sag no oS we AM dp lie gl ples sl YW O13) Saye
Kad Lge Gi sf AS ill Sl, JWI Oboe WS le ally Le
a eT cb Lape Cell CSI CF Meds WIS Oy GLY, Sa eld
poe Nd ASL] JS ogyteall <I USS oye C/V) BUN ad de ge SU wy
eso) pelt ol TANG BLS] ey ES at
He Spat dey Saba ope Gulls ad pes AI Lee Lull led os
oe Jape Nd « Lie! an SSW WS, fete bask OLLI) dail.
Jad! pray dbere 5 5i ow ah LE sh ol Le ol BS pe aed gl
VLBW od Ws,

=)

(5)
Voy VeYs ddd TY 5 (Lb) Se 14 sual — eid

(d)

()

(f)

Items imported into the A.R.E., whether exempted or not exempted
from customs, duties and other ancillary taxes and charges hereunder,
may be exported by the importing party at any time after obtaining
EGAS’s approval, which approval shall not be unreasonably withheld
or delayed, without any export duties, taxes or charges or any taxes
or charges from which such items have been already exempted, being
applicable. Such items may be sold within the A.R.E. after obtaining
the approval of EGAS, which approval shall not be unreasonably
withheld. In this event, the purchaser of such items shall pay all
applicable customs duties and other ancillary taxes and charges
according to the condition and value of such items and the tariff
applicable on the date of sale, unless such items have already been
sold to an Affiliated Company of CONTRACTOR, if any, or EGAS,
having the same exemption, or unless title to such items has passed to
EGAS.

In the event of any such sale under this paragraph (d), the proceeds
from such sale shall be divided in the following manner:
CONTRACTOR shall be entitled to reimbursement of its unrecovered
cost, if any, in such items and the excess, ifany, shall be paid to EGAS.
The exemption provided for in Article XII(a) shall not apply to any
imported items when items of the same or substantially the same kind
and quality are manufactured locally, meet the CONTRACTOR’s and/
or the Joint Venture Company’s specifications for quality and safety,
and are available for timely purchase and delivery in the A.R.E. at
a price not higher than ten percent (10%) more than the cost of the
imported item, before customs, duties but after freight and insurance
costs, if any, have been added.

EGAS and CONTRACTOR shall have the right to freely export
the Petroleum produced from the Area after obtaining the approval
of the competent authorities in A.R.E. pursuant to this Agreement,
and such Petroleum shall be exempted from any customs duties, any
taxes, levies or any other imposts in respect of the export of Petroleum
hereunder.

Vi¥e da dy WY 5 (b) Se VA cull - esa dl Vor

palit Saeed Bald
ibe ghiak 1g Subang! — Gib baal! pila

Ugbae Ss S obLem ss ches dF AN AS LIly Jy leu! gs US pg (1)
Keele pLOSU Uidgy “La” alll 5 call cole Ua Wy WSs gee od
GAM SUM) ud WSs Jo rdl Lelio (5 Male di, yy Syoally U pill
oS US (5 Le ASW) ode cate lel yo dis bad EWI CII
352), Jo acy ASW cde aris ively gull Jy 2d JS ings
Beall OLYJLOLY sy CLL! Qs beds Ll lis Suny 32 1S null
ASI
Gell Jape EaeS ng Uke Legkie gi Aa Sol Ug AS cull A501 patty
La SL) ales ci ISL SUL! ode wt) ABW ode Cards 4 bill,
Boeke Al ste lsh LW pall SU i LU pall ede is ee
elas gil tll US ge Ley (WF) OBE DG pale 9] Ae So ley. US
LOG! ode

oh coe he Gl) LAL haul FU yo aes WT 5 SHOU 269 (0)
ASD oe Ope gill Op tll Bat Gand LM OU NI ee Stak a

Sebel dy aI El ge SLI CLA Glee Gee bey Jota pak (¢)
le 43 wey WW Real Gl ae gel (6) ded olee Y eye
odd Cost Ka I OL ye GFW eel I ge a Le gl ony
ASI
hey all I OID pL AT ilps GIS CHI 5 es! A! Jylill pad,

paste fee pels Ke ope IW OLS Ys Lull sare’
Vor VeYs addy TY 5 (Lb) Se 14 sal — eid

(a)

(b)

(c)

ARTICLE XIII

BOOKS OF ACCOUNT; ACCOUNTING AND PAYMENTS

EGAS, CONTRACTOR and the Joint Venture Company shall each
maintain at their business offices in the A-R.E. books of account, in
accordance with the Accounting Procedure in Annex “E” and accepted
accounting practices generally used in the Petroleum industry, and
such other books and records as may be necessary to show the work
performed under this Agreement, including the amount and value of
all Petroleum produced and saved hereunder. CONTRACTOR and
the Joint Venture Company shall keep their books of account and
accounting records in U.S. Dollars.
The Joint Venture Company shall furnish to the GOVERNMENT or
its representatives monthly returns showing the amount of Petroleum
produced and saved hereunder. Such returns shall be prepared in the
form required by the GOVERNMENT, or its representatives and shall
be signed by the General Manager or by the Deputy General Manager
or a duly designated deputy and delivered to the GOVERNMENT or
its representatives within thirty (30) days after the end of the month

covered in the returns.

The aforesaid books of account and other books and records referred
to above shall be available at all reasonable times for inspection by
duly authorized representatives of the GOVERNMENT.
CONTRACTOR shall submit to EGAS a profit and loss statement of
its Tax Year not later than four (4) months after the commencement of
the following Tax Year to show its net profit or loss from the Petroleum
operations under this Agreement for such Tax Year.

CONTRACTOR shall at the same time submit a year-end balance
sheet for the same Tax Year to EGAS. The balance sheet and financial

statements shall be certified by an Egyptian certified accounting firm.
ViYe de dy VY 5 (Lb) Se VA sul - esa dl 0k

pas Gaul yl Bal
peaillg ay Eig Sida
be Bae JIS OU ae Cs Lgl ol 2S AL aS I, Jolill Biw ae (1)
SoM Joy abal (5 AI Lagllee (pd at Ss Oey LSE) ade
bb LAS gh AL CALM Way ede gh SH OD) Lage of as tl as 2,
Clg aalhdcks (3 bell Lu Lo w&, Gale oi Lge
1S pall ISA) pity ASW ole Garde LUI Lge Lo! obs
SoU) (gb asee ye LS Layyal iy phe Ae J S0Ull oda QS Gl) LAM SLT ea
vieoled
lea os Bae JS be ee Legl of 2 aN aS NN) Joli Bizouy pee (V)
Bae ed Grad Way UY de ge be ped BI oles gay DILLY
lll ears SOI Ly BIG Gel tl WL oi Gale ois
a Leg Rol gol gY Legh of iS ctl 2S ly JU le Jae
lgelie oh SLI Bi at ks CS Gl 8 Ge Yai Sale
pols pal lis bo ee OE pc Ob bse ole bi pra Ie LS (¢)
cele! GiLs pIG Mss Le SoU See hogy ple! egy Lee WW ts
MSDE de

Bb BY) SE 15) U3 oy ole! oe Gee YW ee Jol pred je (0)
Soe SE gee DE GE of leslel oth K Gp! obL a), A bLa!
EopE Bo MS Be Mi) LAU BU fern ol Lol bis 15) pres
sbesel tebe si slic Yh Wa ce Lad op -9-¢ dp] Ololall oie ole gl by

bn Sle i
\oo  VeYs addy TY 5 (L) Se 14 sual — eid

(a)

(b)

))

ARTICLE XIV

RECORDS, REPORTS AND INSPECTION
CONTRACTOR and/or the Joint Venture Company shall prepare and
keep, at all times while this Agreement is in force, maintain accurate
and current records of their operations in the Area. CONTRACTOR
and/or the Joint Venture Company shall furnish the GOVERNMENT
or its representatives, in conformity with applicable regulations or as
the GOVERNMENT or its representatives may require based on good
Petroleum industry practice, information and data concerning their
operations under this Agreement. The Joint Venture Company shall
perform the functions indicated in this Article XIV in accordance with
its role as specified in Article VI.
CONTRACTOR and/or the Joint Venture Company shall save and
keep a portion presents each sample of cores and cuttings taken from
drilling wells, to be disposed of, or forwarded to the GOVERNMENT
or its representatives in the manner directed by the GOVERNMENT.
All samples acquired by CONTRACTOR and/or the Joint Venture
Company for their own purposes shall be considered available for
inspection at any reasonable time by the GOVERNMENT or its
representatives.
Unless otherwise agreed to by EGAS, in case of exporting any rock
samples outside the A.R.E., samples equivalent in size and quality
shall, before such exportation, be delivered to EGAS as representative
of the GOVERNMENT.
Originals of records shall only be exported with the permission of
EGAS; provided, however, that magnetic tapes and any other data,
which must be processed or analyzed outside the A.R.E., may be
exported ifa monitor or acomparable record, ifavailable, is maintained
in the A.R.E.; and provided that such exports shall be promptly
repatriated to the A.R.E. following such processing or analysis on the
understanding that they belong to EGAS.
ViYe de dy VY 5 (b) Se VA call - esa dl 04

bye ol Mel oS od ole WWI (3 JUN ob I sal DE (2)
tear Cd M3 LL Mab! ele BE J! JS 6 GL reall be!
pel BE Gandy LI LL Bale od GLI pede ee LeU OW
ol bu! ke cele of le. ol We biee Ql Ob) DEW,
pas (8) SAB cde ye GLI! Ad! pats Soil lle) gee le + eLST (ei ye
Ul ebul aoe bus be! J! Uy pty ull Ole joy
Deis Lb detl dedtl dl pat! Y JUU Ln be Lbs) Cols
lesb OULU og ibed ol bd) lop! IF IS, (ale Les, LY
JM 55> Gh OSS AG SY
BU lyo Dold) de ran Cod! ollie Gils! (3 J till aot Atl ball DE
Aa gang dy gw ais dg ey de gt Ad ley ply!
HUG ke Bade yoye le Jpatl oa lege Gl of wll RSW jure
de «gil es gl coheT Le Soll ISSY Eb eas gs Lee Con 5 I
edetl Lipset! OLLI de slob Gi PEI ani byl asley
Agee (bs 5 Jolt 9 Su Ql Mab A
dic shee) cic bag Gal GLU gla oot das ate Gi SLs DE (4)
wets ages hol ole SoU jee LUE JL es SG gf Ip Lal
BID sl qe placed ol gle pb) Syl GbE Bye po y,8 le Jat!
coe BGS ob by MUL Les Ss I hel bb pi tl Obl
CY oS coh dey Wks ye SY de Oly (P) OW Ge JE YL
da deat vie ogi abe Gaell (IY Gy Eb iy 8 bull
puis Gaul! ball!
yal! ys deli
Sure spb gh ge pill Lele Go SSW Lb LIL Deal aos Jolill Jane
BBE ge oboe) T/L SLI ayy dey JU Wp pbs a Cod OL Beas
Lal ode oo sl Canes Lagiile de Yetstane Gi AF I Lo

VoV  VeYs eddy TY 5 (Lb) 9 Se 14 sadll — eid!

(e) During the period in which CONTRACTOR is conducting the

()

Exploration operations, EGAS’s duly authorized representatives
or employees shall have the right to full and complete access to the
Area at all reasonable times with the right to observe the operations
being conducted and to inspect all assets, records and data kept by
CONTRACTOR. EGAS’s representatives or employees, in exercising
their rights under the preceding sentence of this paragraph (e), shall
not cause any harm to CONTRACTOR’s operations. CONTRACTOR
shall provide EGAS with copies of any and all data (including, but not
limited to, geological and geophysical reports, logs and well surveys),
information and interpretation of such data, and other relevant
information in CONTRACTOR’s possession.

During the period in which CONTRACTOR conducts the Exploration
operations, CONTRACTOR shall furnish EGAS with monthly,
quarterly, semi-annual and annual technical status reports.

For the purpose of obtaining new offers, the GOVERNMENT and/
or EGAS may at the end of any Exploration period, as it may be
extended pursuant to the provisions of Article V above, or at the date
of termination of this Agreement, whichever is earlier, show any other
party geophysical and geological data with respect to the area which
CONTRACTOR has relinquished.

During the Development Period in any granted Development Lease of
Oil or Gas, which shall be started upon the issuance of the Development
Lease until the field is fully developed, for the purpose of obtaining
new offers for adjoining areas, the GOVERNMENT and/or EGAS
can show or use with any other party the geophysical and geological
data implemented in the area provided such data is at least three (3)
Years old, and provided the Commercial Production has started in
accordance with the production commencement date as agreed in this
Development Lease.

ARTICLE XV

RESPONSIBILITY FOR DAMAGES

CONTRACTOR shall entirely and solely be responsible in law toward
third parties for any damage caused by CONTRACTOR’s Exploration
operations and shall indemnify the GOVERNMENT and/or EGAS against
all damages for which they may be held liable on account of any such
operations.

ViYe de dy YY 5 (Lb) Ss VA sual - esa dl 0A

BSS ge aes ob Gl pl gl ype ded Se 1-5 GIDL 5 HE MS ay
Silly oles) at US pet al iE JS 5 OW Les Leal pee Rapper
ot ake lial! che Gl Cs SLU Fe Bgl pe ge Weal gos Lnel oi Las
ST ULI sda gyae ge LAG gl s SUI I Egle gl WL 25 ode
Jolly Gebe! eae ol VI ol SLI oF og Lal lb a8 Loge 8 LY lI
2Gdl 6 SU! Eyl pte ge Ul pall Mey a DUI Sul, Lantolf) Ls
AES ode ob dete Leal 2B gl be J) do pol 5 sill ode Glass gl Le
of gl al sd 5b al Lee I pi) be bate de a iI Ub BS gl
el Gel) LN SWI 5d gues Vols LAI sl Ld!
plas Ga ala! Bald!
Sagat hes al jl}

ASW ode ppd ys Mall J! JS SB LSU Lab poadll SI Lek
Dlr SEs yard oe Gd jes Lo ILL a oLball sls Sy
age dy eed les oye Jpdee ste «lols AF aad aS Il, Jolly ple olla,
Sh ONT bases ol pd Gru oll ig) ASW) ke Lis oe ShLSy,
Ge, JU Mia ge Lin Vi bya, Uydall sad! (3 Spall OS | J
dey. RW ig Wy GA SOUL BL gi be Gh tle 22 oi ole
coe eal Nj) RLU Sac aie AF etl ASN ol SoA ib yoy Contin
SoU oat y wollen) US SPRL Mie SPLOT ch od peeled ge UI es
SEEN Co Leth Gott CI OM ge, LIL ASS ule eV gg) AS aS |
ABT GY JS, A 5s Sey pI YI 5 Lal LIK Une ad pa,
pts gay. pic Luslu! Soll! ode ce spall Git Ws ok Jt! praels
lagles E1 sl IS be he SUL Cae OU (a) 8 pe ALI UL EY!
wpe Lusldl soll ods Coys Lake gl SLI de fod ibtl tiles
VOX VAY e addy TY 5 (Lb) Se 14 sual — eid

However, in the event that any damage results as a consequence of the
issuance of any order, regulation or direction of the GOVERNMENT of
the A.R.E. whether promulgated in the form of a law or otherwise, then
EGAS and/or CONTRACTOR shall be exempted from the responsibility
resulting from the non-performance or delay in performance of any
obligation under this Agreement as long as such non-performance or delay
in performance is arising out of the issuance of such laws, regulations
or orders within the limits imposed by such laws, regulations or orders.
EGAS and/or CONTRACTOR shall be granted the necessary period for
the restoration of any damage resulting from the non-performance or the
delay in performance, provided that such granted period shall be added to
the term of the relevant period of this Agreement at that time and shall be
restricted to the block(s) affected by such laws, regulations or orders and
shall not exceed the period of delay referred to above.
ARTICLE XVI
PRIVILEGES OF GOVERNMENT REPRESENTATIVES

Duly authorized representatives of the GOVERNMENT shall have access
to the Area covered by this Agreement and to the Petroleum operations
conducted thereon. Such representatives may examine the books, registers
and records of EGAS, CONTRACTOR and the Joint Venture Company and
make a reasonable number of surveys, drawings and tests for the purpose of
enforcing this Agreement. They shall, for this purpose, be entitled to make
reasonable use of the machinery and instruments of CONTRACTOR or
the Joint Venture Company on the condition that no danger or impediment
to the operations hereunder shall arise directly or indirectly from such use.
Such representatives shall be given reasonable assistance by the agents
and employees of CONTRACTOR or the Joint Venture Company so
that none of their activities endanger or hinder the safety or efficiency
of the operations. CONTRACTOR or the Joint Venture Company shall
offer such representatives all privileges and facilities accorded to its own
employees in the field and shall provide them, free of charge, the use of
reasonable office space and of adequately furnished housing while they are
in the field for the purpose of facilitating the objectives of this Article XVI.
Without prejudice to Article XIV(e), any and all information obtained by
the GOVERNMENT or its representatives under this Article XVI shall be
kept confidential with respect to the Area.

ViYe daddy TY 5 (Lb) Se 14 sal - iad! VN.

pis Maule 5a!

Mayall yuo Sy ygiac al il yay alagill Gok

dee dey LW ode pee CLL 6 of be Ills ple! oA

Be USL aes

3S po aS 2 gh Jo ib ge oe Hy Calls OH eT ge WEN Ce -'
& ABW ode parle Olle! Lid Guetreadl eedolie tb yoy

Soligll Lally JAR VAT. Gd AS Sy Gp ale Gopal UY

Lol poe Gil BS abs oh He Jolill Giles VANN EL AVA.

Jo petites ger de Gb ly ols, AI Objles Ladl

eee C ud dslew gall le

ce (ZNO) UI 8 guphes dad ge JOY Le i pall ddl bet iy oY

Cretilly Oratelly Ou sloY SE Oui ll ge BB ye IS ely oli eG pers

AS tl) AS AN gl Joli pectin gpd

(i)

place pie SW! sal) sdous ail ye BS atl BS ptdly Jalal yo JS ke (GS)

ASW ode Coys OLLI

teed Lacbts uth poly Lady olich Gules! ge splicll ue, Jolill ai (¢)

pay lad Way

WI ode ce gt OLLI O92 she ell gc od aetb
BJA Ubel 35 xtll 25 aN, Jy aga Jy all dead LE ba oll
~ Lyhsy WAS endl opal ORL Gb ad

pales Gaal! Ball

Sol agi
YY boll) Leuk) VROF ad VA 5p g SUM) WS bbl AS Il, JyUill aod,
lol 5 WS) Rede LOW ALUN CUS FU codid 52Leall etl Wy aba (ae
Ep EB Soll alps he seal, ASW) odd Las ga oll Leal
él dake Wild ol aw JI CIN! ode oe ol os Vi bx
ASW ode Goya es Letlics
VAY YAY ee dye TY 5 (Lb) Se 14 sal — eed!

ARTICLE XVII
EMPLOYMENT RIGHTS AND TRAINING OF
ARAB REPUBLIC OF EGYPT PERSONNEL

(a) It is the desire of EGAS and CONTRACTOR that operations hereunder

be conducted in a business-like and efficient manner:

(1) The expatriate administrative, professional and technical personnel
employed by CONTRACTOR or the Joint Venture Company and
the personnel of its contractors for the conduct of the operations
hereunder, shall be granted a residence as provided for in Law
No. 89 of 1960, as amended, and Ministerial Order No. 8180 of
1996, and CONTRACTOR agrees that all immigration, passport,
visa and employment regulations of the A.R.E., shall be applicable
to all alien employees of CONTRACTOR working in the A.R.E..

(2) A minimum of twenty five percent (25%) of the combined salaries
and wages of each of the expatriate administrative, professional
and technical personnel employed by CONTRACTOR or the Joint
Venture Company shall be paid monthly in Egyptian currency.

(b) CONTRACTOR and the Joint Venture Company shall each select its

employees and determine the number thereof, to be used for operations
hereunder.

(c) CONTRACTOR, shall after consultation with EGAS, prepare and

(a)

carry out specialized training programs for all its employees in A.R.E.
engaged in operations hereunder with respect to applicable aspects
of the Petroleum industry. CONTRACTOR and the Joint Venture
Company shall give priority to employ the qualified Egyptians, as
they are available.
ARTICLE XVIII
LAWS AND REGULATIONS

CONTRACTOR and the Joint Venture Company shall be subject to
Law No. 66 of 1953 (excluding Article 37 thereof), as amended and
the regulations issued for the implementation thereof, including the
regulations for the safe and efficient performance of operations carried
out for the execution of this Agreement and for the conservation of the
Petroleum resources of the A.R.E.; provided that no regulations, or
modification or interpretation thereof are contrary to or inconsistent
with the provisions of this Agreement.
ViYe de dy VY 5 (Lb) Se VA oul - esa dl vay

acsdYy dtl gli, VANE du £ oss Wl SOY aS atl Sl, Joli case (O)

Gila al OLS ope Meee pes By OLS ge Lge La ws Ly DL!

lee! Be Ba LS Gepade (5) UWI alll GS ad ay be LL (¢)

Be SE ope 2 AI AL bye a pee Dy SL a) SS ye IS AN ASI, JUL,
Aad de dy ally lead do ene gee et AI 5 Obed ga sl
sols] sf nel peel sf ees oh dyad gs Goull de Loy All Sl all, Mila!
pls! IS sly (LPG) JUAN Jy sl 5 he Ray All 15g al gf 2 yas yi
old Glal, wha CUA Glass cle 2,8 ol gS Cal pall ake
ce Lead Jolt) gy US als Ley By CLAW, ke Ld bbl, Lua!
Sl ge Jol goth oo Woolas Ui he of JUN ies le Lo di
JU Gal, de Ay

SS Yel Sb Ryd, EW ole Cost Jolly Hla! Oblall, Gee
GUY YI) has oi We SY) W by ABW oe YE
Ys Syke Ql Okla Y! Oly 2,54 sSLall GLLY! oe GSU Dull
ALoY! Aus!

CS gy LOL lS BUI gps ga lsliey IS tll AS idly Jolt! I Jule aad, (2)

SoU he gad WME (G) phe Sal UL EY pte ge ASL Y ode
CBs pe SLI eed IS ST Spall DUI gps gelatin Fett! IS I,
JEN Se lamer ABW old eye pe ad ola Y GUI wl 3
pPslsling pb slyliog IF z5ll AS Ll, Jolilly ples! ad SW! ode ole,
eae I OLLA, IMs Legll Gell pms IS ge agcall GbUI gs
ASW cigs Bayly! aguas] pilates le LUI oyl wl

(5)
VA Vee ede TY 5 (Lb) Se 14 call — ee idl

(b)

(c)

(d)

(e)

(f)

CONTRACTOR and the Joint Venture Company shall be subject to
the provisions of the Law No. 4 of 1994 concerning the environment
and its executive regulation, as may be amended, as well as any laws
or regulations that may be issued, concerning the protection of the
environment.

Except as provided in Article III(g) for income taxes, EGAS,
CONTRACTOR and the Joint Venture Company shall be exempte
from all taxes and duties, whether imposed by the GOVERNMENT
or municipalities including among others, sales tax, value added tax
and taxes on the Exploration, Development, extracting, producing,
exporting or transporting of Petroleum and LPG as well as any an
all withholding tax obligation that might otherwise be imposed on
dividends, interest, technical service fees, patent and trademark
royalties, and similar items. CONTRACTOR shall also be exempte
from any tax on the liquidation of CONTRACTOR, or distributions of
any income to the shareholders of CONTRACTOR, and from any tax
on capital.
The rights and obligations of EGAS and CONTRACTOR under, an
for the effective term of this Agreement shall be governed by an
in accordance with the provisions of this Agreement and may only
be altered or amended by the written mutual agreement of the sai
contracting parties and according to the same procedures by which the
original Agreement has been issued.

The contractors and sub-contractors of CONTRACTOR and the Joint
Venture Company shall be subject to the provisions of this Agreement
which affect them. Without prejudice to Article XVIII(b) above, if
regulations which are duly issued by the GOVERNMENT apply
from time to time and are not in accord with the provisions of this
Agreement, such regulations. shall not apply to CONTRACTOR,
the Joint Venture Company and their respective contractors and sub-
contractors, as the case may be.

EGAS, CONTRACTOR, the Joint Venture Company and their
respective contractors and sub-contractors shall for the purposes of this
Agreement be exempted from all professional stamp duties, imposts
and levies imposed by syndical laws with respect to their documents
and activities mentioned hereunder.

Vive ae dy VY 5 (b) Se VA call - esa dl VE

NS Get oye Sle We IS ET phe AoW) 5oUll yo (GC) BAWL DEY 932 G)
AS eB AS 20g slabs olen! LEW ods Coy all png gy sl
Ua bey We ALT LUI, ol al UE Labs Gb go ptelslien pgalies
Nowe Yes Jou al Jota ge Lede
pis Moab Balk!
ial yjI gi
LS IW Pole te os peo ob all BOE ay ee HP LUE 3
Cabal de Lb Lob 15K ari areas Ja tal ge Cod! Ls de debt,
Jee ob Llp) JW Je oe ol JU le pt SLEW Lg doles)
Cetell Mee Gobel Jalal jh de lal Ja ee oe MAU! DLN goed
Bo tiallasley de IW goa alls lee 25 all UL WIS) DUI 5
soled JI Gag Jl ASV od LL Obed gly GIDYI (olin VU oie
hell GD Go lage ge OF gill LEW galas yl y jhe!
Chand JUS ASW oy) LoLM SdLaedl de GWW oye Wei GILY Jans
LUBY U3 ge Ley (40)
Balj ol polis J) ASW odd OdLawdl ode sox ol LeNl go JE Gh See YD
ob gob ae le GY 6 & ge LU Sbldh Gb Ls
Sal oie G3 dle GJ) jLall sal JOG Glo! I) Jes! § GID! Glb I WL 3,
Hal JI SUI 8 Gee Goad LeU Je (8 Lola sel Id) DUI Jee wl
ABE W ode ope gp pally
og palisal Bal!
5 lta! Sa
ol geil Sete pls BS ee ORI ee Rebs LB DE LS (1)
pS sl LEY ge coe al WS he Jes ol 2 So Gee SU EB OLY
S9l5 AS all 2S 2 ope ALT gly GSW ode cecie Mahl ye abe Jat!
cad de Sees of LAPS jee US hee Gail JI cw le
14 Mad OL ge he ce La ate GLU Le I/5
M0 VAY seedy TY 5 (Lb) Se 14 sul — eed!

(g) Without prejudice to Article XVIII(b) above, all the exemptions from
the application of the A.R.E. laws or regulations granted to EGAS,
CONTRACTOR, the Joint Venture Company, their contractors
and sub-contractors under this Agreement shall include such laws
and regulations as presently in effect or as thereafter amended or
substituted.

ARTICLE XIX
STABILIZATION

In case of changes in existing legislation or regulations applicable to the

conduct of Exploration, Development and production of Petroleum, which

take place after the Effective Date, and which significantly affect the
economic interest of this Agreement to the detriment of CONTRACTOR
or which imposes on CONTRACTOR an obligation to remit to the

A.R.E. the proceeds from sales of CONTRACTOR’s Petroleum, then

CONTRACTOR shall notify EGAS of the subject legislative or regulatory

measure as well as its consequent effects that may cause the destabilization

of the Agreement. In such case, the parties shall negotiate appropriate
modifications to this Agreement designed to restore the economic balance
thereof which existed on the Effective Date.

The parties shall use their best efforts to agree on the appropriate

amendments to this Agreement within ninety (90) days from. aforesaid

notice.

These amendments to this Agreement shall in any event neither decrease

nor increase the rights and obligations of CONTRACTOR as these were

agreed on the Effective Date.

In the event the parties fail to reach an agreement during the period referred

to above in this Article, such dispute shall be referred to the general rules

in settling the disputes stated in Article XXIV of this Agreement.
ARTICLE XX
RIGHT OF REQUISITION

(a) In case of national emergency due to war or imminent expectation of
war or internal causes, the GOVERNMENT may requisite all or part
of the production from the Area obtained hereunder and require the
Joint Venture Company to increase such production to the utmost
possible maximum. The GOVERNMENT may also requisite the Oil
and/or Gas field itself and, if necessary, related facilities.
Vi¥e ade VY 5 (Lb) Se VA sal — esa dl VN

Lagelte si JslWly pole! S09 dey VY) De! Lda ge YUN AG Lee 5 (G)

eee Ldn gly pe Bi lg y ye peal Jpeall ply Jone Gls
J cod Jim si he LY GI erly 1S coat CY he OLY
4 Dads Ro tedl Goes ot LA pied cy dilere ges i sh GLAU Je sl
cbesee Liglé LU! Jolt, Le!
oben! 258 ob pak LSI ob 0 $3 Ge eb ee Neu! ui UL Gi
US 3 le LLY Be ge LS Lanes Jylill,
9 Mee lie Ge pee Al eI als (\)
Lapeabee Jo rty ce de SLI de Feel Ue IS at Jol «Us La gt ole (1)
CY Me ye UUW C5 Gece ase
de asp GUL G3 Jb Ye pl eet Ore apo ol ob lS es
Sao OLY CLM ak Jot CO) Nie Cogs Meal! ILM dass (9) 52H
(ox Ul ade Deel Ja edl ae eres DEI I e LW LS 9
Ag) $85 dy Ll soll! jad Wb J tal
9 palatal g dialed! Baldy
il
IS ge heme de gh AS 8 ol Gat GY ke ol Jal Hla! oo» GY jee
ASW ob Coys Hall oll aL Glely obleb BB oy uivl ae sl
YUU fee le BU nb GLI wed tbe Gb ol tle Gah le
ps shal Je ol IU ly ol pe ot eo ee les Gi pat!
(AS AN DLs Gly ge team de Jul poe / UWI ee ts alt ye 5i
SID Rag AS 2) 5 Lt Se ane by Le SLI gue LL Udil ye 90
Le 13] Yee Jill oft ead! he Jpadl 8 ely Ly AI bw Jul poe
US ple! ot,
VV YAY eddy TY 5 (Lb) Se 14 call — ee idl

(b)

(c)

(d)

(a)

In any such case, such requisition shall not be effected except after
inviting EGAS and CONTRACTOR or their representatives by
registered letter, with acknowledgement of receipt, to express their
views with respect to such requisition.
The requisition of production shall be effected by Ministerial Order.
Any requisition of Oil and/or Gas field itself, or any related facilities,
shall be effected by a Presidential Decree duly notified to EGAS and
CONTRACTOR.
In the event of any requisition as provided for above, the
GOVERNMENT shall indemnify in full EGAS and CONTRACTOR
for the period during which the requisition is maintained, including:
(1) All damages which result from such requisition; and
(2) Full repayment each month for all Petroleum extracted by the
GOVERNMENT less the royalty share of such production.

However, any damage resulting from enemy attack is not within the
meaning of this paragraph (d). Payment hereunder shall be made to
CONTRACTOR in U.S. Dollars remittable abroad. The price paid to
CONTRACTOR for Petroleum taken shall be calculated in accordance
with Article VII(c).

ARTICLE XXI

ASSIGNMENT
Neither EGAS nor CONTRACTOR may assign to a person, firm or
corporation, in whole or in part, any of its rights, privileges, duties
or obligations under this Agreement either directly or indirectly
(indirect assignment shall mean, for example but not limited to, any
sale, purchase, transfer of stocks, capital or assets or any other action
that would change the control of CONTRACTOR/CONTRACTOR
Member on its share in the company’s capital) without the written
approval of the GOVERNMENT. In all cases priority shall be
given to EGAS, if it so desires, to obtain such interest intended to
be assigned except assignment to an Affiliated Company of the same
CONTRACTOR Member.
ViVe de dy YY 5 (L) Se VA call - esac! VA

oh of IS ge S5LI yi jure (1) tally Go Boll! KEL DEY g99 (C)

pas OU Leb 15,5 J) LEW ole oF GLI Il, wlelys alles aig ge

Ba SAI ddl ye che Jpably ALS de SH1y le! Uhd Jill Ls bt Jolall

Jill gle LLS

Sj bally J5Latl ope JS Ue dab 58 J) GsitI ae sl IS ge SLIIE

Se ge ESL! Jol Globes Obl ll US ge Guadte gl Cheazzee Olsens all

wha U AS AS Riel Quis decane Leal! Sa) as gf Ly Sle

C1) Saal go eal) LEM da SLI Rail o le J pean Ub gl Bl oS >

Oe V! boil) lel Cae ed (CG) ol

cde RSW ob ge RAW GLA LIL Ells 5 oS ol cay (1)
Al Ios at GU Ud Eeeall pl

all Jill gf Bl dey Ae 3B Gorge de Jil as Let ol cee (Y)
Leake oak ad oS Ley LEW YI ode Yebe eh ll Olga GWG poh
Wd U (ge OGLE) 4) OL ge LLS
Lela} bS Wolaccls Gard wl! J! ode Sib! di5y py pte pubs
ye oe on et gl slialts L,

8 AI BY old obey oad of (og jball) Jjball cle cee (1)
Sead Cod coll Lilet Clad! Lent, ad! Jil Ladly LIU be WUT
(Aas AS 2) JL DW (25) Soll prefs ad! Splat!

ab spa) Wy cel ddl Ll 653i dey ul sla ul fod cre

Le gh JU el ChT che SF DN he LS aT oye de pe tell aL Soll!

BBC pad eds JU Jame le WS BU ge al lel of LS ge & Ghee

oh iall 3) Real) a pyy lal Rell dy oy Ole dy oy Joule Lal

Agplis ole gine ui ol GSM
VQ VY ee dye TY 5 (L) Se 14 call — eed

(b) Without prejudice to Article XXI(a), CONTRACTOR may assign
all or any of its rights, privileges, duties and obligations under this
Agreement to an Affiliated Company of the same CONTRACTOR
Member, provided that CONTRACTOR shall notify EGAS and the
GOVERNMENT in writing and obtain the written approval of the
GOVERNMENT on the assignment.

In case of an assignment either in whole or in part to an Affiliated

Company, the assignor together with the assignee shall remain jointly

and severally liable for all duties and obligations of CONTRACTOR

under this Agreement provided such Affiliated Company remains in
the same capacity as an Affiliated Company.

(c) To enable consideration to be given to any request for such
GOVERNMENT’s consent referred to in (a) or (b) above, the
following conditions must be fulfilled:

(1) The obligations of the assignor deriving from this Agreement must
have been duly fulfilled as of the date such request is made.

(2) The instrument of assignment must include provisions stating
precisely that the assignee is bound by all covenants contained in
this Agreement and any modifications or additions in writing that
up to such date may have been made.

A draft of such instrument of assignment shall be submitted to
EGAS for review and approval before being formally executed,
such approval not to be unreasonably withheld.

(3) The assignor(s) shall submit to EGAS the required documents that
evidence the assignee’s financial and technical competence, and
also the required documents that evidence the affiliation of the
assignee to the CONTRACTOR/CONTRACTOR Member (in
case of assignment to an Affiliated Company).

(d) Any assignment, sale, transfer or other such conveyance made pursuant
to the provisions of this Article XXI shall be free of any transfer,
capital gains taxes or related taxes, charges or fees including without
limitation, all Income Tax, Sales Tax, Value Added Tax, Stamp Duty,
or other Taxes or similar payments.
ViYe dd YY 5 (b) Se 14 sal - iad! Vv.

cde Ra A DY call ad! Jjkall WWI GBI, Jjlell Gla! ne (a)
bo pill ode ye Meals Clas Jill le pe oJ elu! byw)
Kahl le pad! Gly Gee ele! I) lS UL Jill Lig 224
Lee (8) cans DE Lbs Lbs! Jglell plus of byt Le Jl olf
ee beeke Gaal bot) ot dd obosy Is LSI Jia (lbs! ab ge
SIE SUSY lee) ee pte UL 8 al] Joli call WT Gs
co! Gis Uj! oN add ge GLI jl Gow ode Ley (4+) Cpe Sue
wha go (1) 3a Wi, Le SI Dilys bay ad Sill call WWI Gb
oll

Shel IR esl (5 cealete uals lee all Jill, lll oS ol eee Us)
cig) dy dae DL bie Jjlall oi UL 25WY ode Coe Ul! LIT,
ASWwY

gg pial g tail 2141
Slaa Alalang lids JS
S Soe IS ol ok JW J WL RSW! oe WS BIL SSW (1)
-1hs 4 dle
she] SUL sigh gy eres pt OU A) SH A) le ge 9 15) (1)
ASW oe oll 8 cae
LBW ole 3 Lae Al ye Jjls 13) (1)
nals
hate bSoe ys yale pSoy ad} gil 15) (1)
BI SEY sy CF SLs Sh lp Sees pas ls IS sl iy 15) (6)
cep pally Lal Jl Sal ge (i)

Lol soul Aes Ble i

VV) VY dee de TY 5 (Lb) Se 14 call — ee idl

(e) Once the assignor and the proposed third party assignee, other
than an Affiliated Company, have agreed the final conditions of an
assignment, the assignor shall disclose in details such final conditions
in a written notification to EGAS. EGAS shall have the right to
acquire the interest intended to be assigned, if, within ninety (90) days
from assignor’s written notification, EGAS delivers to the assignor
a written notification that it accepts the same conditions agreed with
the proposed third party assignee. If EGAS does not deliver such
notification within such ninety (90) day period, the assignor shall have
the right to assign the interest notified to be assigned to the proposed
third party assignee, subject to the Government’s approval under
paragraph (a) of this Article.

(f) As long as the assignor shall hold any interest under this Agreement,
the assignor together with the assignee shall be jointly and severally
liable for all duties and obligations of CONTRACTOR under this
Agreement.

ARTICLE XXII
BREACH OF AGREEMENT AND POWER TO CANCEL

(a) The GOVERNMENT shall have the right to cancel this Agreement by
Order or Presidential Decree, with respect to CONTRACTOR, in the
following instances:

(1) If it has knowingly submitted any false statements to the
GOVERNMENT which were of a material consideration for the
execution of this Agreement.

(2) If it assigns any interest hereunder contrary to the provisions of
Article XXI.

(3) If it is adjudicated bankrupt by a court of competent jurisdiction.

(4) If it does not comply with any final decision reached as the result

of court proceedings conducted under Article XXIV(a).
Vive de dy YY 5 (b) Se VA sal - esa dl VN

Ged VE Sse IE salen i he SL pe ad J gpa bane ¢ dena 13! (0)
eal dst sol pel oF Se Ve La Sy ASW ole
coe GU Jas Lelio 3 pall Jp oSU WS, ASW als Coe LUI
SS Sagal Sa Ugbe sie SAI US|
EI pos WY of ASW odd bee Whe SF SG 1) V)
ASW ode IST ee aj Y ll abasy Vor
Udy Jol os Sa G5 7 AB 9 SS Gab HL DE) 52 «WY! Lie Lee,
Se peer Be of JEW Gee ve WY NDE Gy LGW os KEY
abel ge iced
RSW ole WY SUI WL CLAN ps LOG Le als gf & SAIL 13)
ce coed (Guptell, LW! Soll G3 Gl) SLAM 3 pI Ba Ce)
Gell Lake Jolie LI pall ey hs Uh Jl ls of BS
Berea eel Me UY coheed 8 os SWS wh» ol is
eel oF Ol ye ee GY Ge Ii! QS by (4%) and she 8 eos)
Via pS old «petal Ug, JURY pay olga pak oe, Unie fell ie
sf pst Sly ba ores Sle] UL pis be Sodio ah UY
BE UWS Cay ag (46) eed RWS Codd eres Cel le
1083 the Ls god le espe 1 ah el jill le LEW de «WW je

LAG eos! ereat pte gl aalljl pte glee! Me ol 15) al WS ee bad,

ASV) oda Lal] old LEST el SL ge hae ge Lee) sl Jaw pLUll ge

ABUT sche 8 SVS BI pede 8 5 py Ls GN US Spel ye OS sp

v)
VV VAY eddy TY 5 (Lb) Se 14 cull — eed!

(b)

(5) If it intentionally extracts any mineral, other than Petroleum,
not authorized by this Agreement or without the authorization
of the GOVERNMENT, except such extractions that may be
unavoidable as the result of the operations conducted hereunder in
accordance with accepted Petroleum industry practice and which
shall be notified to the GOVERNMENT or its representative as
soon as possible.

(6) If it commits any material breach of this Agreement or of the
provisions of Law No. 66 of 1953, as amended; provided that
they, are not contradicted by the provisions of this Agreement.

Such cancellation shall take place without prejudice to any rights which

may have accrued to the GOVERNMENT against CONTRACTOR in

accordance with the provisions of this Agreement and, in the event
of such cancellation, CONTRACTOR shall have the right to remove
from the Area all its personal property.

If the GOVERNMENT deems that one of the aforesaid causes (other

than a Force Majeure cause referred to in Article XXIII) exists to cancel

this Agreement, the GOVERNMENT shall give CONTRACTOR
ninety (90) days written notice personally served on CONTRACTOR’s

General Manager, in the legally manner and receipt of which is

acknowledged by him or by his legal agents, to remedy and remove

such cause. But if for any reason such service is impossible due to un-
notified change of address, publication in the Official Journal of such
notice shall be considered as valid service upon CONTRACTOR. If
at the end of the said ninety (90) day notice period such cause has
not been remedied and removed, this Agreement may be canceled
forthwith by Order or Presidential Decree as aforesaid. Provided

however, that if such cause, or the failure to remedy or remove such
cause, results from any act or omission of one party, cancellation of
this Agreement shall be effective only against that party and not as
against any other party hereto.
ViVe de dy VY 5 (b) Se VA sal - ead! VE

glial Salt Bald!
byw! Sil!
esl pate Sueno ces Lage gl sl Lensed i Las Jslilly pole! ae (1)
GSN) ay US gb SUSI Apts pe gh LHL od Cot Ae ols! cb
Sl ole ao 8 Ls ope Qo Hy. Fab 18 ge Lal SLI | -Gyl pe
25 cool Ball eo GS SUI gf Gy! nse Gel Gal Sal all
oe (SR, All ball Glas 3 WI bie De be Gl OLY Lo
Bae) daly ake oe ST oll) cb Ul oltY lig UW a5!
Codoleles sf pls gle Lyads WIS gS of LA SWI od ok
DL) igo sh ol desl oi
Le oapell, AYLI soll ode a ygte GU GS" SpWI sl" le web (VL)
Ube yo US ey bol sl Gp of Gas P bar si ai, eles ea,
oo Shas) ol Ls ge 2G at BI ui hotles si gl ie
bp $5 GL U Lyles i WEE gS eye Lagi Gi Joly plea! Se
Lage cal of Jolly alee! eb YE GLA oe oe er cl on ol
Wyiall oud! 3 ade Lal
BT pe Lage ol oh olilly bea! 5 JS ch Utne Sf Le SHI Joos Vg)
AGS) LN 5 PWNS OVE ge VE Lead y SFL gl oy5 of Lol
wbolll ode
sol ED slacel ci gh LA) Cod 3b GT spl 5a] UE cts 13) (9)
oh 8 LET dS Jol gE eal (V) dee Sal LG Saeed (1) deel
Logs (46) Cpe Gee US GUE Cogs RELY yd WE, wlll gn

el oe RSLS) yee BF Joe al O32 ele! dl bey
\Vo VAY s eddy TY 5 (Lb) Se 14 sual — eid

(a)

(b)

(c)

(d)

ARTICLE XXIII

FORCE MAJEURE
The non-performance or delay in performance by EGAS and
CONTRACTOR, or either of them, of any obligation under
this Agreement shall be excused if, and to the extent that, such
non-performance or delay is caused by Force Majeure. The period
of any such non-performance or delay, together with such period
as may be necessary for the restoration of any damage done during
such delay, shall be added to the time given in this Agreement for
the performance of such obligation and for the performance of any
obligation dependent thereon and consequently, to the term of this
Agreement, but only with respect to the Exploration or Development
Block(s) affected by such case.
“Force Majeure” within the meaning of this Article XXIII, shall be any
act of God, insurrection, riot, war, strike, and other labor disturbance,
fires, floods or any cause not due to the fault or negligence of EGAS
and CONTRACTOR or either of them, whether or not similar to the
foregoing, provided that any such cause is beyond the reasonable
control of EGAS and CONTRACTOR, or either of them.
The GOVERNMENT shall incur no responsibility whatsoever to
EGAS and CONTRACTOR, or either of them, for any damages,
restrictions or losses arising in consequence of such case of Force
Majeure hereinafter referred to in this Article.
If the Force Majeure event occurs during the first Exploration period
or any extension in accordance with article V(a) thereof and continues
in effect for a period of six (6) months, CONTRACTOR shall have the
option upon ninety (90) days prior written notice to EGAS to terminate

its obligations hereunder without further liability of any kind.
ViYe de dy VY 5 (Lb) Se VA call — ead! VV

ygpabiallg ai! yl Bald!
prsSanillg ibs jh!

lad of RSW ode ge IDV, Lo SLI oy Las Hee i GE GI Ely Gi

SB kasd SLU Iba Wty oi WY! aT le DEL ol le Gln

LEU ad al pone

(i)

Land of RSW ode ye Goleu|s Jolill oy Lag lee of DE sl ple cl en (O)

SF sel DEL Soll gue: dle sl le! ol le DE YL Te Ghee
RSW GI SAL SL Dall cole Soe) Ay! tall!
SLPSU Lojles Lil aS So ty ode

AY) BIG GUSodh oe oS ol Coe

coal WEG ale eal ade gl His clued LSoue oe of GB IS cle Ge
creat coal Ua SDL! oye Leg, (Y) GEE DIE ae GI Sd eel LES
I Sod Ones GS ope ley gl etal pees

oS Gil WT Soll Lldy of youll Li gle Lye Gy WT Sel le uy
DE 8 I Sed LS] le GLSG gis I [Bf LS Sed
cle of OS Be AY je 6 WI Sell Cpe go Ley (Pe) Oe
oe od ee One oo lly GUNG Sod dail Sool FL 3 SI
5 AN Wy Ae Soll Gs cues a A Ja) Gedy ad Sol ua Ug day
op Foal AV did LoL! Soll seb ge (N) Leola Sal go UY)
ce Lak i Sell ae oS of Gas (LAL SI all BL
oF ees Jo (Ole) Gece sh de all ae happer Lee pt Gee
(Spill) ply dae all pene de aptiin Go IS Ge Leakage ODE UY U9 oe Se
SH Joel Seed gf estes) dha oS VW bat LS LWW old
ABW ode le L5,LI GLY

(»)
\WV YY deed TY 5 (Lb) Se 14 call — eed

(a)

(b)

(c)
(d)

()

ARTICLE XXIV

DISPUTES AND ARBITRATION
Any dispute, controversy or claim arising out of or relating to this
Agreement or the breach, termination or invalidity thereof, between
the GOVERNMENT and the parties shall be referred to the appropriate
courts in A.R.E. and shall be finally settled by such courts.
Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, between
EGAS and CONTRACTOR shall be settled by arbitration in
accordance with the Arbitration Rules of the Cairo Regional Center
for International Commercial Arbitration (the “Center’) in effect on
the date of this Agreement. The award of the arbitrators shall be final
and binding on the parties.
The number of arbitrators shall be three (3).
Each party shall appoint one (1) arbitrator. If, within thirty (30) days
after receipt of the claimant’s notification of the appointment of an
arbitrator the respondent has not notified the claimant in writing of
the name of the arbitrator he appoints, the claimant may request the
Center to appoint the second arbitrator.
The two (2) arbitrators thus appointed shall choose the third arbitrator
who shall act as the presiding arbitrator of the tribunal. If within
thirty (30) days after the appointment of the second arbitrator, the
two (2) arbitrators have not agreed upon the choice of the presiding
arbitrator, then either party may request the Secretary General of
the Permanent Court of Arbitration at The Hague, Netherlands, to
designate the appointing authority. Such appointing authority shall
appoint the presiding arbitrator in the same way as a sole arbitrator
would be appointed under Article 6.3 of the UNCITRAL Arbitration
Rules. Such presiding arbitrator shall be a person of a nationality
other than the A.R.E. or the CONTRACTOR’s nationality(ies) and of
a country which has diplomatic relations with both the A.R.E. and the
CONTRACTOR’s country(ies) and who has no economic interest in
the Petroleum business of the signatories hereto.

ViVe de dy VY 5 (L) Se VA sual - esac! VA

Be de ep eS UAW Be SY place] Wd 8 Sl Ge Us)
US BLS he Soul GIBI
S55 Sol OU spae M5 SE GIB bees WG Sed SS OK (5)
pSEY sy Leal) LSS Lal Sod So LS SG 9 ce Mile LL
gall og
Spall oll Oy GE i UG oT 8 gl le Gall osW Ge (0)
Pp Soe ad U5 bE) RSW oe Goya gs LEW oe Vopely
As Y Sell BU oe IS poll es Ga
ela Sle ye Ce GY ode 13) asl le pL, eeu! oy GY px (L)
OWUEL! gf OWL pF LeU IS 9B dle SIM Ok AW Eb Sol
dab rte si Wel oi le DEY | Wig Gas ge Les
Ob pall GU by FS Jee WY LLL pline pb SS dda Led
a paisll g Gauuole! Ball!
atoY gigi! quagll
ob cost DW) Glob Bo OW et OLY) Gleld Git! a (1)
Dd pad gl je Y ail psgill gay iclerY, dular 2, dais WY
lcs 55 | Spel BS 5! oS! 55 ols od! so |! be SW!
Ghee Lad May Le gel a gt oi Uy «Lael gs pe JS pate (V)
ped Sey LY aay el aie aes shal oh SSW LS
2 She Gray le yi,
TEI 5 UL SL dae We Lael ge pe IS Sled peed Jol jee Yo
cde at ye) patsy pl GEES Lee b jee WS pe Bh
/ Soll eps Get She gee cod pe sl GSTS aT ol IW AL peel

SoA gcae/ Jylill 3 Joe peat lS ge ip ee cE ad pie i dll p20
Stall EYL ok laY OW Leb 9S i Jl Gl gs ee de
pod Soke ge Joli ciesy JES" gy telly LoL! Folly “Gell” GLI Soll!

Saal VAAN Bnd 104 os
\VA VAY eddy TY 5 (Lb) Se 14 call — eid!

(f)
(g)

(hy

(i)

(a)

(b)

Unless otherwise agreed by the parties to the arbitration, the arbitration,
including the making of the award, shall take place in Cairo, A.R.E..
The decision of the arbitrators shall be final and binding upon the
parties, including the arbitration fees and all related issues and the
execution of the arbitrators’ decision shall be referred to the competent
courts according to the Egyptian laws.
Egyptian law shall apply to the dispute except that in the event of any
conflict between Egyptian laws and this Agreement, the provisions of
this Agreement (including the arbitration provision) shall prevail. The
arbitration shall be conducted in both Arabic and English languages.
If, for whatever reason, arbitration in accordance with the above
procedure cannot take place, EGAS and CONTRACTOR will transfer
all disputes, controversies or claims arising out of or relating to this
Agreement or the breach, termination or invalidity thereof shall be
settled by ad hoc arbitration in accordance with the UNCITRAL
Arbitration Rules in effect on the Effective Date.

ARTICLE XXV
STATUS OF PARTIES
The rights, duties, obligations and liabilities in respect of EGAS and
CONTRACTOR hereunder shall be several and not joint or collective,
it is being understood that this Agreement shall not be construed as
constituting an association or corporation or partnership.
Each CONTRACTOR Member shall be subject to the laws of the
place where it is incorporated regarding its legal status or creation,
organization, charter and by-laws, shareholding, and ownership.
Each CONTRACTOR Member’s shares of capital which are entirely
held abroad shall not be negotiable in the A.R.E. and shall not be
offered for public subscription nor shall be subject to the stamp tax on
capital shares nor any tax or duty in the A.R.E.. Any procedure carried
out by CONTRACTOR/CONTRACTOR Member in A.R.E. or
outside A.R.E. that leads to change of control of the CONTRACTOR/
CONTRACTOR Member on its share in the company’s capital, shall
be subject to the procedures and provisions of Article IX “Bonuses”
and Article XXI “Assignment” CONTRACTOR shall be exempted
from the application of Law No. 159 of 1981, as amended.

YoY. daddy WY 5 (L) So TA sl - Liu! VAL

NIL Ul 5 eles Cpa gua dios Cpenizes Jylill Lael arer oS (¢)
LGW ode C5 Yle opal Jolt!
9 pase g Sau alll Ball
Lylane Agia! af ohig ygulonh! y qlglih!
sae U pgelgliey Jel ee AS A ASI ooh Jota eek
Bald OWN US C8 KE QbUI ge OU sy Cael GWU EAI «Ue! (1)
sled gp Wye BULIh la days Ge lice agilaldeye cule le oly
Sikes ASL SW GU! gy Gd Ul, Gd LAT le pd pgs
(ZN. ) BU
AS lull, CVV, lanl 1USy Woe deyrall oly) les¥ the! (W)
VV; Sldally alll eo poled Aches abl dol yo Whe Gi LL
VV; Slay sll ode sleul jae ells ees Ws S All LY Ld,
Ueland Cals 15] ASUS YI ode ants oF ol oLLa LOGY! elull,
oe ASU AE pe es aA 2 PL oLbee ie el bell
Us AS job! ape Nl Mile! LS so yyteall Uplite aw ge (/ N+) SUN US Bho
spell; JAS) Gyles Blo] ae,
yg ptitll Saaluul! Babb!
Silla agua
pA) oll Lebo of GSW Y oie a 8 al op GW oid Call Geil
Sl MGW UG Sal Wipe bets deal as bape b Laddl
cpa oe IS I ee SHWE gy phally Lal Soll Gad Wy JUL Gobel oy
ASW cde ose sh ii 5 1H nt Ld oS GAIL all
VAY YAY. dae dy VY 8 (b) Ss V8 sal - La St

(c) All CONTRACTOR Members shall be jointly and severally liable for
the performance of the obligations of CONTRACTOR under this
Agreement.

ARTICLE XXVI
LOCAL CONTRACTORS AND
LOCALLY MANUFACTURED MATERIAL

CONTRACTOR or the Joint Venture Company, as the case may be, and

their contractors shall:

(a) Give priority to local contractors and sub-contractors, including EGAS’s
Affiliated Companies, as long as their performance is comparable
with international performance and the prices of their services are
not higher than the prices of other contractors and sub-contractors by
more than ten percent (10%).

(b) Give preference to locally manufactured material, equipment, machinery
and consumables as long as their quality and time of delivery are
comparable to internationally available material, equipment, machinery
and consumables. However, such material, equipment, machinery and
consumables may be imported for operations conducted hereunder if
the local price of such items at CONTRACTOR’s or the Joint Venture
Company’s operating base in the A.R.E. is more than ten percent
(10%) higher than the price of such imported items before customs
duties, but after transportation and insurance costs have been added.

ARTICLE XXVIII
TEXT OF THE AGREEMENT

The Arabic version of this Agreement shall, before the competent courts

of A.R.E., be referred to in construing or interpreting this Agreement;

provided, however, that in any arbitration pursuant to Article XXIV

herein above between EGAS and CONTRACTOR the Arabic and English

versions shall both be referred to as having equal force in construing or
interpreting this Agreement.
YoY. dew did FY 5 (b) Se V4 sual - dee ind! VAY

ygpalially Saati! Bal4!
het pas
Soe ESI oda olye cpe Bole JU pod yale gf legal! gush) lareal
volgl ode padi Luo pad (8 lorry Lis L5lYI GLLY
yg niaalg saul! Balk!
‘SeggSau! alis!

sad OU go GHG jrer ob Mal le Gib] ge GY dele LILY ode 9 SOY
gD IS oS Gale Ghar LEW ode de SN desl pid Ie peed
ESL go LSE QS ey W He AS op) Gl ge BI! ae ofl,
«Jilly ul

hag! la ge og AS yi
rig

2B act WC aust dag As

en Ay Ane Went pele
ws) Ad oal Dgutall 8 g 3 As ds
eo eNannne 7 lgls
Agel) i) LRM at) Ay acral) AS cll
0 ee 7 lgls
Fay all aes Aa ogee

Denna cenencesseenneneecenennenneees 7 lgls
VAY VEY. ke dy YY 5 (L) 9 Se V4 call - Laid

ARTICLE XXVUI
GENERAL
The headings or titles to each of the Articles of this Agreement are solely
for the convenience of the parties hereto and shall not be used with respect
to the interpretation of said Articles.
ARTICLE XXIX
APPROVAL OF THE GOVERNMENT

This Agreement shall not be binding upon any of the parties hereto
unless and until a law is issued by the competent authorities of the
A.R.E. authorizing the Minister of Petroleum to sign this Agreement and
giving this Agreement full force and effect of law notwithstanding any
countervailing Governmental enactment, and the Agreement is signed by
the GOVERNMENT, EGAS and CONTRACTOR.

BG DELTA LIMITED
SS. So OR... PeveneOn e

NOBLE ENERGY EGYPT II B.V.
BY:

THARWA PETROLEUM COMPANY S.A.E.
2 SO) SS eee

THE EGYPTIAN NATURAL GAS HOLDING COMPANY
3) OA Se, ee eS

ARAB REPUBLIC OF EGYPT
BY SEL Gio ssssssssssssnssse Ngee Ng Mp Ne sreeeseseeees

VV. dy VY 8 (b) Se V8 cal - La su dl VAL

“F gaa

al jill Gil
Sek mill pied i) lay
9
Recall FLU Seca! Gy woul! BS ll
9
meiead WED ge ot AS pal
9

o ggte gt TT oe cael Jag 6S pt

9
+ ble dele gal Jqpiall By yi 85 pt
a
Saya I silgalS Joc allaa
daigihl pally
+ Ere
al SiN) Ailaie agin cia y
GbM os (Ve + ++ YN) eB ey old Site, dey dep "OS" Gols
ASW ole SSA, be Il
tee LS pd LW SI (> Lab BL A
ce ti pe SLLLH JS Coy SLES ye om yl IS ye SH ty. (ES PEN )
Jpbl) bbs sys Gs (OP) EEX oll bd ys GUs (Y) DU Kt
Beg BBS spe Cod Sell Sh 2s all Lhd! go) LOU oss
UW Sb Sled! Wd ELI ASL Gl wey le ae Y 8p LE Lay
Soe! dL Ad! ILL,
VA0 VAY s ke dy YY 5 (L) Se V4 sual - Lai dl

ANNEX “A”
CONCESSION AGREEMENT
BETWEEN

THE ARAB REPUBLIC OF EGYPT
AND
THE EGYPTIAN NATURAL GAS HOLDING COMPANY
AND
BG DELTA LIMITED
AND
NOBLE ENERGY EGYPT II B.V.

AND

THARWA PETROLEUM COMPANY S.A.E.

IN
NORTH CLEOPATRA OFFSHORE AREA
MEDITERRANEAN SEA

A.R.E.

BOUNDARY DESCRIPTION OF THE CONCESSION AREA
Annex “B” is a provisional illustrative map at an approximate scale of
(1: 1000000) showing the Area covered and affected by this Agreement.
The acreage of the Area measures approximately three thousand three
hundred forty nine square kilometers (3349 km?). It consists of all or part
of Exploration Blocks, the whole Blocks are defined on three (3) minutes
latitude x three (3) minutes longitude grid.

The delineation lines of the Area in Annex “B” are intended to be only
illustrative and provisional and may not show accurately the true position

of such blocks in relation to existing monuments and geographical features.
YoY. Leddy VY 5 (L) Se V4 sal - ee iy dl AN

oe Le Vile pee Gi, Gb AS LW OWLeY Yee Gh LS oss
rida "1 godt!

agda lias
Ay yall (ily salS lad: 4ilaie
dau gia! alls

NAV VEY ee dy YY 5 (L) Se V4 sal - Laid

Coordinates of the corner points of the Area are given in the following
table which forms an integral part of this Annex “A”:-
BOUNDARY COORDINATES
OF
NORTH CLEOPATRA OFF SHORE AREA
MEDITERRANEAN SEA

Coordinates area

No. | Latitude (North) | Longitude (East)

1 32° 28° 34’ 00”
2 31° 00”
3 31° 00”
4 32° 00”
5 32° 00”

YoY. eddy VY 5 (L) Se V4 sul - Gee ia dl AA

> galall
lsu Ata Aas 8
Ha saall Lily gels Glad ii
au giall aly
ES

rye ray oye £Ar YASN YAS YE? yao rye

reve
yye yar

yreyye

yye oe?
rie ea

rreey

t 1 a?

BETWEEN
RAB REPUBLIC OF EGYP’
AND
PTIAN NATURAL GAS HOLDING
COMPANY
AND
BG DELTA LIMITED
AND
NOBEL ENRGY
AND
THARWA PETROLEUM COMPANY S.A.E.
IN
NORTH CLEOPATRA OFFSHORE AREA
MEDITERRANEAN §
ARE,

SCALE 1:1 000000

agit y pS ca hy aN Ge cao

oy
Aarne) panes Lay an

3

pal co) a Least Sy penal As pth
3

Saas ps Ae
3
what WN Suita tol ast AS
3
wel Mcl dy sal  3 AS

am
Ayal Ly gals Jia Aaa
usiall jadly
rare

Vane eee 2) pall a

VAR YAY de dy YY 8 (b) SG YS sal — de Sad

ANNEX “BY
MAP OF THE CONCESSION AGREEMENT
NORTH CLEOPATRA OFFSHORE AREA
MEDITERRANEAN SEA
A.R.E.

27° 36"

27° 48°

28° 00"

32° 24”

32° 18"

32° 12"

32° 06"

32° 00"

31° 54’

31° 48"

MEDITERRANEAN SEA
31° 42"

190 0 km

28°12’ 28° 24" 28° 36"

32° 247

32° 18°

32°12"

32° 06"

32° 00"

31° 54”

31° 48"

31° 42"

ANNEX “B"
(CONCESSION AGREEMENT
FOR GAS AND CRUDE OIL
EXPLORATION AND EXPLO
BETWEEN
THE ARAB REPUBLIC OF EGYPT
AND
EGYPTIAN NATURAL GAS HOLDING
COMPANY

THARWA PETROLEUM COMPANY S.A.E.

IN
NORTH CLEOPATRA OFFSHORE AREA
MEDITERRANEAN SEA
ARE,

SCALE 1:1 000000

nom

algal) 48uis)

Lagibitcid 5 pl cu jy jt) oe Gall
rs on .
Raat nee Sap gee

z)
Apple i jl Acosta 2 penal AS atl
$
Bat Lah pe ty
3
ctasl das iy
3
wg) Ahool dy sill 5.3 AS ye

pa
Aya Ly gals Dla dia
uagiall aly
et
2) pall de

Vene aes

Vi¥e ddd TY 5 (b) Se Y4 cull - esa dl 4.

“y -g galt
Sill yboiall eillad

Sf 3A) ——____ 4) gleall Os

( Y.-- --

Spee)! OIGU da WI 2 pall a5 uJ!

achen pall gS eli) AW, cH BT ky ol si gyal (bY call bal ll

ch ad Cel Lay ee hI SGU Le) atl A520 Lis atte yates Lal

OLS LY 9 52 as (Ro - 2B) EB pole ee Sb!"
Lye!) LO a5 age by Spe B of LS pV juve

oe JBY ple GUL Cad oles Geant Call olla! Lie “ys ob LS
Cod! 525 DIG AS oY Seed! OLY OLA» ye oY9 (45-25 -2=) -5--
al DY! ASW co Lal JI Soll esis SIg (==) --=--- LsWI------
"VY Oude 8 5 pe gl ad) eas I EBLE be Lad Ug] gL ol
cok bad Ue!) oles Lal poe deer Oy Leads at de all SW ole Gs
Byoladly Law sll pul drt Leb glo Ja dirs 3 Jolly wLels asics =
Venn = dia) = boil! oss

2 SS 2G Gye Lb! Me cogs pela! Sd iney alec! ole al potill oss
Beall OLYY! OLYy2 ye Ye (= = --- )----- pee Glu! 35 DE aw
20 JS DE ode God oles he Jyll ipo cool! LN plas 8, 5M LS 2)
AS NA) pats py Sagal ode oye ae Sy lee! Ge Deel
cecal SN) Joab olen! ile ge dane

ASW ge bs oI sbIl LIL pe pl Uplall ol wee! ob, I] Gb de Css
Jal bolU 4b ------ Codd OU! OLLI ge oY tl Gl bs
BAI ads gs oil ai dtl ole! de Dts Gl Sle 4 Val 25WY ole yo
Goll UM ee be! oe lS Lab AIA ode es ol hy od 4 ley
ASW aks
VAY VY addy TY 5 (Lb) Se 14 call — ee idl

ANNEX “C-1”
BANK LETTER OF GUARANTEE
Letter of Guarantee No. --- (Cairo ------------ 20--),

EGYPTIAN NATURAL GAS HOLDING COMPANY,

The undersigned, National Bank of Egypt as Guarantor, or any other bank
under supervision of CENTRAL BANK OF EGYPT, hereby guarantees
to the EGYPTIAN NATURAL GAS HOLDING COMPANY, hereinafter
referred to as “EGAS” to the limit of --------- US. Dollars ($ --), the
performance by
hereinafter referred to as “CONTRACTOR” of its obligations required
for Exploration operations to spend a minimum of ---------------------- US.
Dollars ($ ----000000) during the --------- (-----) Years of the ---- Exploration
period under Article IV of the Concession Agreement, hereinafter referred

to as the “Agreement” covering that Area described in Annexes “A” and
“B” of said Agreement, by and between the Arab Republic of Egypt,
hereinafter referred to as “A.R.E.”, EGAS and CONTRACTOR, in
NORTH CLEOPATRA OFFSHORE AREA MEDITERRANEAN SEA,
issued by Law No..... of 20...

It is understood that this Guarantee and the liability of the Guarantor
hereunder shall be reduced quarterly, during the period of expenditure of
US. ($--
CONTRACTOR for such Exploration operations during each such quarter
and approved by EGAS. Each such reduction shall be established by the
joint written statement to the Guarantor by EGAS and CONTRACTOR.
In the event of a claim by EGAS of non-performance or surrender of
the Agreement on the part of CONTRACTOR prior to fulfillment of
said Minimum Expenditure Obligations for the --------- Exploration

said - -) by the amount of money expended by

period under Article IV of the Agreement, there shall be no liability on
the undersigned Guarantor for payment to EGAS unless and until such
liability has been established by written statement of EGAS setting forth
the amount due under the Agreement.
ViYe de dy VY 5 (Lb) Se VA call - esa dl 44

-:Lial Me glall bls bat,
ce aL 1 USS) police! ale 15) VY) Jed BU Lie gla! CLS Gees Y=!
Geb tyly Comal wluls gipgs Joli op 25! oh Ubel, Jota!
HSU odie bye GU gue olay Ryle Blac ole ents ly ald Gopal!

39S!
» SUE Ls glacll Us ees JE Gl cle, -1
ab ale oy Go ge eth (1) ee lee (==) ae (1)
AIS pal oe eI ELIS Gs ESA WL pyres Gees Le (G)
Coll id OI Olea ge GM ae Lyles Jglilly Guba! leas

6
Poe oe Sh pola I pad ol Cee LY Mie 5 lee ci a JWLy -1
cebu! 98 lS Bb Denes SY le gla! led Del By Sill Woy!
rolojey Jolall atic) cl alll a5 ste,
ode (8 ad! (LAM OI OLN yo Sa LL Gl og Gel 8 Jl gi (7)

I sot Gl Ws 5£ 2p sf -----

b valaal!
corks! J OWEN 3 ll bs 5 GENE LL ol (C)
alge} ase oF Le nes ol H8L Led) His glee GUS Goel ee JI,

ce pL MI BU yds Leds,
VAY YAY. eddy VY 5 (b) Se 14 oad! - Lae J Ba dl

It is a further condition of this Letter of Guarantee that:

(e3)

Q)

(3)

This Letter of Guarantee will become available only provided that

the Guarantor will have been informed in writing by CONTRACTOR

and EGAS that the Agreement between CONTRACTOR, A.R.E. and

EGAS has become effective according to its terms and said Guarantee

shall become effective on the Effective Date of said Agreement.

This Letter of Guarantee shall in any event automatically expire:

(a) --------- (---) Years and six (6) months after the date it becomes
effective, or

(b) At such time as the total of the amounts shown on quarterly joint
statements of EGAS and CONTRACTOR equals or exceeds the
amount of said Minimum Expenditure Obligations for the -------
Exploration period, whichever is earlier.

Consequently, any claim, in respect thereof should be made to

the Guarantor prior to either of said expiration dates at the latest

accompanied by EGAS’s written statement, setting forth the amount

of under-expenditure by CONTRACTOR to the effect that:

(a) CONTRACTOR has failed to perform its Minimum Expenditure
Obligations referred to in this Guarantee, and

(b) CONTRACTOR has failed to pay the expenditure deficiency to
EGAS.

Please return to us this Letter of Guarantee in the event it does not

become effective, or upon the expiry date.

Yours Faithfully,

Accountant ; --------------------------------

Manager — ; ----------------------22----====
Date (enema nnn nnn nnn aqe==
ViYe de dy VY 5 (b) Se VA call - esa dl 44

“yg” gall
(PU! yladall ills

Repel ILM Kea BN pall AS Ul
Sled Hibaie (5 Leg dliculy I Ca, jWUI ge Could alg! Asta! J) LEY
gling Ve= Bd == os WL Eslall gir.g Leg adh bell bls
Kall Sly "gpg" Leall poe Lge Oy LS LBL" Gb LS Le)

mann Why son nno 1S jy ——aa—= IS bee” Lab! Ob LU Lawl

plat” he La == de Gly. --
=---18jhy----- IS45-—---- 45,2) (elas) ——--=-—=----=5-- S6
Cod! 555 DUG Soll Gael 13) Le DE 8 ash SUAS Nie Coys ages «(JslS)
we ST ole! ge Mazes Gs LSWY abe ge ol ew (--) -=--- awl ===
(-- --- ---) ---==- Ps Beil dd stall CUM SLI II go al tl
LS GH Gow 9) LGW ode ask LG AY Bed OLA OLYeo Qe We
~ao= WS by -—- == WS --—o-~ B58 NES ple! astis (pedis ob
pte dened Say «jaa deat HLS gla --=------==-=— IS phy JylbaS --
ot HLL alah --- mamma BS po pg [ESI Nd Dead Ge Ley (V0)

BB SS oles! I Sat pe RS ost i/o olen) A pel Le sy Jol!

pall Rak Ll Coo
oe Sal LSI ope poll Lae gs Lab a WE GE SIM J all UL US,
Daeger Oy lad Wkly Jy edhe Co ol Y! LSI IY Wb dal! apie

celal I eel ds BSA a ol pl pty Bye. ooo dad 5 WI
SalI ode 5 al] LAL SW Salad! pl IYI AWE! go Ly LI Soll Key GL
40 VAY s addy TY 5 (Lb) Se 14 cael — eid

ANNEX “C-2”

PRODUCTION LETTER OF GUARANTEE
Date [ reteece nee c nnn cennne nee
EGYPTIAN NATURAL GAS HOLDING COMPANY
Reference is made to the Concession Agreement for Gas and Crude Oil
Exploration and Exploitation in NORTH CLEOPATRA OFFSHORE
AREA MEDITERRANEAN SEA, A.R.E., issued by Law No. _ of
20-- by and between the Arab Republic of Egypt “A.R.E.”, The Egyptian
Natural Gas Holding Company “EGAS”, ------------ onan? wnnnnnnn anne “oe
---” and ---=-------- “..---” hereinafter referred to as “CONTRACTOR”.
wensee cen n enn en eens (as Guarantor) for -------(as CONTRACTOR) hereby
undertakes that if CONTRACTOR spends, during the ------ Exploration
period of -------- (---) Years of this Agreement, an approved amount by
EGAS less than the Minimum Expenditure Obligations for such period
being --------- U.S. Dollars ($ --) under this Agreement (the difference
being hereunder described as “Shortfall”), and EGAS notifies. ------ as
CONTRACTOR and ---------------------- as Guarantor in writing of the
amount of the Shortfall, within fifteen (15) days of receipt of said notice,
won sen tenn nnn nne nanan as Guarantor on behalf of CONTRACTOR shall pay
that shortfall to EGAS and/or transfer to EGAS a quantity of Petroleum
sufficient in value to cover the Shortfall.
In case said Petroleum shall be transferred it will be deducted from
Guarantor’s share of Petroleum production from the Development
Leases, pursuant to the terms of the Concession Agreement for Petroleum
Exploration and Exploitation by and between the ARAB REPUBLIC OF

aana-- in ------------- Area, -------+-----+ issued by Law No. --- of ------, and
such Petroleum shall be valued at the time of the transfer to EGAS in
accordance with the provisions of Article VII of the Concession Agreement
issued by law mentioned in this paragraph.
ViVe de dy VY 5 (b) Se VA call — esa dl 44

--- By ------- 1S jy ------ 45,4 gl (galas) —----——- IS) joes
lac USS as cg Eye cll Geta Ge LI Nes om 5s sl 5 (Jpn) ———
fees ULI oe iy ley Loy ney jp lla ge pas Ulee nat gf se
wef pany Glatt lie pei ub

eal (NV) dee elLatl ae SY pets LEY Gees 5 CLE Lie Lore pas,
feng pdb Spd! FlsdS Sled dieie d5leY ------- Soll 55 MG oe,
ASEM) ols C5 GLlY Joli JUS] GU ae sf loslacels

os ple BG Ind: bleis,
AV VAY eddy TY 5 (Lb) Se 14 cull — ee idl

a E as CONTRACTOR

may at any time between the date hereof and the expiration date of this

letter of guarantee submit a bank guarantee for the Shortfall in a form
satisfactory to EGAS, in which event the provisions of this letter shall
automatically lapse and be of no effect.

This letter of guarantee shall expire and become null and void on the date
six (6) months after the end of the ----- Exploration period (as extended)
of the Agreement of NORTH CLEOPATRA OFFSHORE AREA
MEDITERRANEAN SEA, A.R.E. or on the date upon completion of the
CONTRACTOR’s obligations hereunder.

Yours Faithfully,

By ¢ wencennnnnnnnnnnnen nnn nnnnnn==
ViVe da dy YY 5 (b) Se VA sual - esac! VA

oy gal
HS yh! GS pail unas as
(glo! BAU!)
Gelb! ygilly Si
SAY Bb SL gs pet tall pas bape Lee at dnl Ds JS
Noe paeell adey ey Lond Gl] GLA SLY ode
YM BN gre SR! SIM) lal BW Waal 2 eae,
wo Lad ge) SLA ASW olny EI Ne 9ST ae iI Wy ol ll ode a oes
(ctu Baugh)
US yah BS yl pal
gil BS el AS AN pe) le Les JUL, oles} Gast og bell GLESSY fu ase
Je all nis Bile bay oS
(aus! Bau)
(gausyl jSyh1 ylSo
“eee Ee LAW! dag pL IS AU SI GSM oS
(aaul yf Bah!)
GS yd! AS pal yas
JAS AIG yo Ills oboe! eohad GI LSI sty pLall AS AMS II oe
abl cagly SW ge Cod oll) RSW) pope Geet Cal Gal olbe Hols
Leal) obs) gpg Regdll pdb Sr FU AS Jl tthe 3 Lede,
ch beck Ueel| oLs) all pees a appee Oy Lead Bat de all (ESIWYY' Gh LS
IY dud ----oy PoosWh telall LULL Heels (pecs
pip slasel he Ue pli coalboldcc eas 5 LSI Leal AS acl 2S tl gS,
eal eld Ub Ayes ke I) i oh Mabel ope ee Tb Leet aed Jy cl
ASW Wy deal SULA
VAQ VAY eddy TY 5 (L) Se 14 call — ee idl

ANNEX “D”
CHARTER OF THE JOINT VENTURE COMPANY
ARTICLE I
FORM AND GOVERNING LAW
A joint stock company having the nationality of the ARAB REPUBLIC OF
EGYPT shall be formed with the authorization of the GOVERNMENT in
accordance with the provisions of this Agreement referred to below and of
this Charter.
The Joint Venture Company shall be subject to all laws and regulations
in force in the A.R.E. to the extent that such laws and regulations are not
inconsistent with the provisions of this Charter and the Agreement referred
to hereunder.
ARTICLE II
NAME OF JOINT VENTURE COMPANY
The name of the Joint Venture Company shall be mutually agreed upon
between EGAS and CONTRACTOR on the date of commercial discovery
and shall be subject to the Minister of Petroleum’s approval.
ARTICLE I
LOCATION OF HEAD OFFICE
The Head Office of the Joint Venture Company shall be in Cairo, A.R.E..
ARTICLE IV
OBJECT OF THE JOINT VENTURE COMPANY
The object of the Joint Venture Company is to act as the agency through
which EGAS and CONTRACTOR, carry out and conduct the Development
operations required in accordance with the provisions of the Agreement for
Gas and Crude Oil Exploration and Exploitation in NORTH CLEOPATRA
OFFSHORE AREA, MEDITERRANEAN. SEA, A.R.E. (hereinafter
referred to as the “Agreement’’) entered into by and between the ARAB
REPUBLIC OF EGYPT (hereinafter referred to as the “A.R.E.”), EGAS
and CONTRACTOR issued by Law No. -------- of 20--.
Following the Minister of Petroleum’s approval date to the Development
Lease the Joint Venture Company shall also be the agency to carry out and
conduct Exploration operations, in any portion of the Area converted into
a Development Lease, pursuant to work programs and budgets approved
in accordance with the Agreement.

Vi¥e ddd YY 5 (Lb) Se 14 cull - iad! oe.

(Sy Leal! oid OWI, OU pally GI! SSIS Gee aS etl SI clay
le GAN" 2" God ASW IY
CULL Lal jules bls ch pa ol Joe Gl duly of eat AU
US BIS he JyLEMy ole) Cady 13] YLT 5 5a)

(Cai Eat BLL)

ett uly
AI pee (Ve) Spee tee HT oye gh ay Gab NS tI aS II SLL,
CE) gol lee IS LBs Capel Soke 8 sles ale pee (0+) GY Las
hog ans JolSUG de be by pas lee
Jlant rel aad aS tl OS EN ogy DUR hats 5% 5 Sola, leu! oo IS eb
CSB ye GY Ged Jor Al ee JUL gh All ge ail de aS pall oI
cl abd IS] De oe I SI Gi gf Sle Le oe Bs I I US ge iL!
ASW ge A ace gl abe shade os cl al IS ge Juke ul Jie of ow BI!
(tall Jl ay ails) Jjleall gh JS Gil Lia gle cat, DUI ally 5, Gast
Mee sl ISU glans BS ANAS AN Jlaad aged God wae Ge pad ge Jjts J ol
DEV pas es May LS ASW ge ar Sle dee ype Ge Jil oh ad all
ASW ode oye oy pally BoE! SU Gan

(Gait dhaiill BUN)

nll
ah 5 lis Spi Vy Shae GI Wy ASL WS LES Wy & Gl I aA IS I Le
cee de Gl Lo Wy ASW ode ge Ley das sie GI LS Wy SW oy
a Igo Gi 5 Vy SY paste deal LL ye Les tie gl cow gS Gl go
by Oded Las ol ZY leans) of Gale Spat oo gal ole yi oles
Jalal 5F ple} Olel all sole bs ge sh elal ol Jeet plall ci Jeol Wei: Lede
IE pene sh ge Gey isl GF ol IS pALI ET AU jee, SW ace
VV Yes de ddy VY OS (b) Se V8 sal - Le Sul

The Joint Venture Company shall keep account of all costs, expenses and
expenditures for such operations under the terms of the Agreement and
Annex “E” thereto.
The Joint Venture Company shall not engage in any business or undertake
any activity beyond the performance of said operations unless otherwise
agreed upon by EGAS and CONTRACTOR.

ARTICLE V

CAPITAL

The authorized capital of the Joint Venture Company is twenty thousand
(20000) Egyptian Pounds divided into five thousand (5000) shares of
common stock with a value of four (4) Egyptian Pounds per share having
equal voting rights, fully paid and non-assessable.
EGAS and CONTRACTOR shall each pay for, hold and own, throughout
the life of the Joint Venture Company, one half of the capital stock of the
Joint Venture Company provided that only in the event that either party
should transfer or assign the whole or any percentage of its ownership
interest in the entirety of the Agreement to another party, may such
transferring or assigning party transfer or assign any of the capital stock
of the Joint Venture Company and, in that event, such transferring or
assigning party (and its successors and assignees) must transfer and assign
a stock interest in the Joint Venture Company equal to the transferred or
assigned whole or percentage of its ownership interest in the entirety of the
said Agreement, without prejudice to Article XXI of the Agreement.

ARTICLE VI

ASSETS

The Joint Venture Company shall not own any right, title, interest or
estate in or under the Agreement or any Development Lease created there
under or in any of the Petroleum produced from any Exploration Block
or Development Lease there under or in any of the assets, equipment or
other property obtained or used in connection therewith, and shall not be
obligated as a principal for the financing or performance of any of the duties
or obligations of either EGAS or CONTRACTOR under the Agreement.
The Joint Venture Company shall not make any profit from any source
whatsoever.
Vive de dy YY 5 (Lb) Se VA call - ead! ove

(Gszilaal! 52h)
WS yin! AS pis yg0

ol ASW ode 3S Lets Jslilly olee! Ge LS 9 poe Cond IS atl IS)
ppd pad US ols Ley GI a] cag of ele dha of Ls aes aul! a)
peaks Gee bags hl Jul ple! ile ge pte 8 SLI sl La WS ol
Ag

(aglal! bal!)

5,100) uke
(£) Saasl pole! cas « Lael (A) SUS Gye 9s Bylo! Galeee OF pL IS AU gS
een hy Gola! aiaad Bylo! aloes Gaday Que (E) Say Juldll Crary gee
wate Bylo) gales pe head hy Jo ace pL pally tte Bylo) ules pe

(Aseuulit! S244!)

Byhadh quae ayy Ga Slua

Sb 1S shy eed Leet QT pe 3) ee BY Gus CEL gS
we ST gh lpol (0) dunad aghe Gily 15) YI Lee gGYokbe Yok 3
eye LL Opa ST Lee deol poe Yee ile Lae oll
sae yale LS

(5 pike! Bald!)

posi hale cilelaie!

reel Rubel a3 CLE 13! se YI EPS re Mad dee peell Lena! glee! oS
olpeY Igb gS ol cae glee Yl lin os tee 15 ly AS zat AI! JL,
SU el dead Seed a ght oF Se cell pg De Gyo LL!
Ve Yee de dy VY OS (b) Se VA sal - Gee sad

ARTICLE VII
ROLE OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall be no more than an agent for EGAS and
CONTRACTOR. Whenever it is indicated herein that the Joint Venture
Company shall decide, take action or make a proposal and the like, it is
understood that such decision or judgment is the result of the decision or
judgment of EGAS and/or CONTRACTOR as may be required by the
Agreement.

ARTICLE VHT

BOARD OF DIRECTORS

The Joint Venture Company shall have a Board of Directors consisting of
eight (8) members, four (4) of whom shall be designated by EGAS and
the other four (4) by CONTRACTOR. The Chairman shall be designated
by EGAS and shall also be a Managing Director. CONTRACTOR shall
designate the General Manager who shall also be a Managing Director.

ARTICLE IX

VALIDITY OF BOARD RESOLUTIONS
Meetings of the Board of Directors shall be valid if a majority of the
Directors are present and any decision taken at such meetings must have
the affirmative vote of five (5) or more of the Directors; provided, however,
that any Director may be represented and vote by proxy held by another
Director.
ARTICLE X
SHAREHOLDERS’ MEETINGS

General meetings of the shareholders shall be valid if a majority of
the capital stock of the Joint Venture Company is represented thereat.
Any decision taken at such meetings must have the affirmative vote of

shareholders owning or representing a majority of the capital stock.
Vive de dy VY 5 (b) Se VA cull - esa dl Yee

(aig yale! Bal4!)
BS yal paula! pUeilly ygilagd

BS 20) ibe gladly Mol SVs by tll Jats (oil ill Jol eles sate
AS NN 8 oleu ly Joli epee: ply Btls AS all AS I pee Ge UI AS al)
Spas AS pth) ASA EI AU slack « Cell Call Cd BIS) ales ass
salll WY te, reel Aad deepal! reat | plese! ob ale MILI aa Ud! Lie
a Godll Ne ye 3 ,5L]

(yas Sacal 62441)

BS yiah| AS pall Jol
Byes ae LY Jal pis slesel Gol oe gal () EU DE aS att iS) Les
SW Be ele
wg) ke gf WS 5 LE ASW ode Joa slice Se cares OF AU IS I ol
Ugele Gopal CLAY ye ee GY ASW ode ol gsi 13) aS zal aS AN Je

woe gat TD Sate! Guat dad AS yd
eS ee ee rigs

Sh Aloud Dy stall 8 gf As di
oe 1 ge
Ayal) Sl LAM Let) Ay panel) AS cll
seeeeeeaeeeeeeeeneeeeeeeeneeeee 1 ge
Yoo Vee de dy VY OS (b) Se V8 sal - Gee sad

ARTICLE XI
PERSONNEL AND BY-LAWS

The Board of Directors shall approve the regulations covering the terms and
conditions of employment of the personnel of the Joint Venture Company
employed directly by the Joint Venture Company and not assigned thereto
by CONTRACTOR and EGAS.
The Board of Directors shall, in due course, draw up the By-Laws of the
Joint Venture Company and such By-Laws shall be effective upon being
approved by a General Meeting of the shareholders, in accordance with the
provisions of Article X hereof.

ARTICLE XII

DURATION OF THE JOINT VENTURE COMPANY

The Joint Venture Company shall come into existence within three (3)
months from the date of the Minister of Petroleum’s approval of the first
Development Lease whether for Crude Oil or Gas.
The duration of the Joint Venture Company shall be for a period equal to
the duration of the Agreement, including any extension thereof.
The Joint Venture Company shall be wound up if this Agreement is
terminated for any reason as provided for therein.

BG DELTA LIMITED
BO Ro EY a Le

NOBLE ENERGY EGYPT II B.V.
SOR Se Se Sy Aro ON

THARWA PETROLEUM COMPANY S.A.E.
BYE LGR ssssssscssssseee eos

THE EGYPTIAN NATURAL GAS HOLDING COMPANY
BY! oeecesecseseseeseseseesssessesesttncsesesesesesseseeaeseeneees

Ve¥. dy VY 8 (Lb) Se V8 call - da ay dl Ye
"ay" gail
ceased! pla
(lg! BAN)
dale piss
rola i (i)
IB UD GaSas Coed pLbdI Ls (le ASW oe G5 tall SL al gab
oul
UAH) Gitily (G)
(1) GEE DE GLY EE] oda ge del JhFoLW Wy. JU nab (1)
Aiyall 2 pAIIDS pSey Codd bla, Uy Legg dee ee JS ELE pe Lew
ol Sad) EN A ge el dl od olan tile all,
Jae GN IY Se pl am cathe det be | Use pl Abad one oi
Ug WS dan te
(V0) pe denad DE Joly ple y  Goles cde aS ntl aS 2) as (1)
BS a Sw Godly del blay UL aw de ay IS Rly po Ly
ep il Seal Sl odl he Olen aol! BSI, Lill opal
cae Raaehe ByySILI dae eM Spe ae ol) ahs i A OS Bibl! oe
Lapeae GRE cl ltl oy ol pe lage JS dagb che Ja le ays
Sait 97 ol Cou Ayala jad aslally dal o pally
Het AY LG JS olecely deel ple! oi Gy dell Sol Eb
Slee Gly (ML) ue) IF 2A aS NI ol Jylll ge dea Col,
(DEI ue) aS kl IS pI gf JU Abele WUT Sey Gye ele
A dpi Ll a ds OS
VV YoY. ddd VY OS (b) Se V8 sal - Le sul

ANNEX “E”
ACCOUNTING PROCEDURE
ARTICLE I
GENERAL PROVISIONS
(a) Definitions:
The definitions contained in this Agreement shall apply to this
Accounting Procedure and have the same meaning.
(b) Statements of Activity:

(1) CONTRACTOR shall, pursuant to Article IV of this Agreement,
render to EGAS within thirty (30) days of the end of each calendar
quarter a Statement of Exploration Activity reflecting all charges
and credits related to the Exploration operations conducted in any
portion of the Area not converted into a Development Lease for
that quarter, summarized by appropriate classifications indicative
of the nature thereof.

(2) Following its coming into existence, the Joint Venture Company

shall render to EGAS and CONTRACTOR within fifteen (15) days
of the end of each calendar quarter a Statement of Development
and Exploration Activity reflecting all charges and credits related
to the Development and Exploration operations conducted in any
portion of the Area converted into a Development Lease for that
quarter, summarized by appropriate classifications indicative of
the nature thereof, provided that items of controllable material
and unusual charges and credits shall be detailed.
Pursuant to Article VII, EGAS shall audit and approve each
statement of Development and Exploration Activity submitted by
the CONTRACTOR or the Joint Venture Company (as the case
may be). Any comments made by EGAS shall be reflected by the
CONTRACTOR or the Joint Venture Company (as the case may
be) on the Statement produced for the next calendar quarter.
YoY. eddy VY 5 (L) Se V4 sul - ein dl YOA
rea! pally GLsxill (¢)
oe (NV) () 5 ald By Con BLE GBS ge te ey GAS JS es (1)
ye gael (1) RU ty EUG dy bees Lehe Goulll Lis G5 JAI Soll!
BOW DE WUE LES ole! ale oo gel 13! YW eke! Se!
DE hy ABW oye (5) 55 Lap Soll GY US, 5,541 Jel (Y)
be Boles Bal old 9 SU gl Coe Ey Sill gl (0) BIW! aS
adel olels JME Gand
deals obey oly all Spit ot LU GSS 0 Le MNT AU ode Coss
AS pall SA obly
5A) Wye ee py ool ge Cowl Lawl bly LW OLLI BW ()
ASG Bey drecy Bole pat Goll bin GS IMI Boll ge (Y) (C)
des SLE ole JN Wy pln! DY dsb gel (MY) BW ae
BWI DE Weld SUS le JW of be! cea el 15) Y Cony
GY 9S SU gal (1) DW ss Lew! od, 25H gal (1)
IS pall IS olLe Lele 3 atl QQ gi JWI si Gobel oe
cepa i all patty 5 SIM el ay ge Ud Bagh Solan Ley
LE SWWY ge (4) 825 MeL SoU 3 Lede
Aled Jagat (4)
Codly del LoL! Szall WF.) gUs,eodl dol JW sls cl
Ball CUI JS, ES AN Bell GLY OLY es ol peed
JeFy Bpall WU Oly lat Gee ES AY Seed) OLY! OLYn
Eb ES AYI toad! OLY! SLY Wt call abl ce Vall olin! Bas
ce aT esl oS sal GSM LI yo poll Geb Cold! Joell aad
ell OLY OLY): pe GRY CUI Uy lil ag Oag GUI gull
VQ YAY. ded VY OS (b) Se V8 sal - Leal

(c) Adjustments and Audits:

(1) Each quarterly Statement of Exploration Activity pursuant to
Article I(b)(1) of this Annex shall conclusively be presumed to
be true and correct after three (3) months following the receipt of
each Statement by EGAS, unless within the said three (3) month
period EGAS objects in writing with its remarks thereto pursuant
to Article IV(f) of the Agreement. During the said three (3) month
period supporting documents will be available for inspection by
EGAS during working hours.

CONTRACTOR shall have the same audit rights on the Joint
Venture Company Statements as EGAS under this sub-paragraph.

(2) All Statements of Development and Exploration Activity for any
calendar quarter pursuant to Article I(b)(2) of this Annex, shall
conclusively be presumed to be true and correct after three (3)
months following the receipt of each Statement of Development
and Exploration Activity by EGAS and CONTRACTOR, unless
within the said three (3) month period EGAS or CONTRACTOR
objects in writing with its remarks thereto. Pending expiration of
said three (3) month period EGAS or CONTRACTOR or both of
them shall have the right to audit the Joint Venture Company’s
accounts, records and supporting documents for such quarter, in
the same manner as provided for in Article IV(f) of the Agreement.

(d) Currency Exchange:

CONTRACTOR’s books for Exploration and the Joint Venture

Company’s books for Development and Exploration, if any, shall

be kept in the A.R.E. in U.S. Dollars. All U.S. Dollars expenditures

shall be charged in the amount expended. All Egyptian currency
expenditures shall be converted to U.S. Dollars at the applicable rate
of exchange issued by the Central Bank of Egypt on the first day of
the month in which expenditures are recorded, and all other non-U.S.
Vi¥e ded YY 5 (b) Se 18 sal - iad! oV.

ode LW Gall pad Wb LS I Boll OLY OLY I! Lt ACY
Lhe Vote RLS cya ated petra JU pL ely opts gull Uae
ony datos OAT 5 OAS GU etl oe ay Jal Bo Ae ie
oe GAM OUI | A pallol th old ot 3 A GI LLY
ASo pl OLY: J) AS AN sell OLY OLY.
ABs! Cus Ge Gili gl cut si (A)
07525 Oy ele pl Lda Gogat oy GSI jf aba Ui oes Ib
A A TSB p25 9G lh pea Hale J DSI Ud soe TSW
Le fons hs
Spun aUAill Juri (5)
By pe ALS ceaelod! UE! Noe ot « Jolly olen! ou Jalal GEV jee
Aggro le yo le SY
yl) (ple Baily GiLuall Jueat aus (5)
elsh of ogey Gb of GLa le WH SLL Jot Col igs Y
od she NU ALE GIES Sot ge Sale OULs Ub dee OY pe of ES
AWE! Lb
(alist Bay)
GAM y Calg yaa daaISi!
ISAM Bh oe ol Bale eles gd ty Jo Jans ASW! opal Sele ao
He E583 oh CU rpally ANSI olay SEW Oy pall, ANSI! aS ail
iy oats Jolesy Sole diay LY Jpnall Laglill dell Jed Gb dni)

ASW ole cye Ley! Soll SY
VV Yee de dy VY OS (b) Se VA sal - Gee sal

Dollars expenditures shall be converted into U.S. Dollars at the buying
rate of exchange for such currency as quoted by National Westminster
Bank Limited, London, at 10:30 a.m. G.M.T., on the first day of the
month in which expenditures are recorded. A record shall be kept of
the exchange rates used in converting Egyptian currency or other non-
U.S. Dollars expenditures into U.S. Dollars.
(e) Precedence of Documents:
In the event of any inconsistency or conflict between the provisions
of this Accounting Procedure and the provisions of the Agreement
treating the same subject differently, then the provisions of the
Agreement shall prevail.
(f) Revision of Accounting Procedure:
By mutual agreement between EGAS and CONTRACTOR, this
Accounting Procedure may be revised in writing from time to time in
the light of future arrangements.
(g) No Charge for Interest on Investment:
Interest on investment or any bank fees, charges or commissions
related to any bank guarantees shall not at any time be charged as
recoverable costs under the Agreement.
ARTICLE II
COSTS, EXPENSES AND EXPENDITURES
Subject to the provisions of the Agreement, CONTRACTOR shall
alone bear and directly or through the Joint Venture Company, pay the
following costs and expenses, which costs and expenses shall be classified
and allocated to the activities according to sound and generally accepted
accounting principles and treated and recovered in accordance with Article

VII of this Agreement:
ViYe de dy YY 5 (Lb) Se VA call - esa dl oN

cut! Gia (i)
eel el Ske ge Joe of tea of UE ye AU SELL GIS eee
abt! lal ijl lb, le Jat!
rlgy Adletall Cats} g AtLeat! (3)
6 AS AM AS aN! gl Jy cotbeeal Galea! Ge Baeza pel, Lat (1)
Ue ABW Co gg Gals) A 8 Btls glee ll JLo Que
aged Quill gp SV Cab lly Chee dyer Leda pe OLA! Us 5
-Uped cglanyy Mats sy Ledge
bse Gs BY pe eV) ola Ab fe SU Sad GAs
ode Qo aJy oye le LLU oul aI OL, Jol Lal 3 Ol adl
USM OB 6 Gell We ge aT ESL S2lll ye (¢) 3awL (G) Sal!
lM US 8 Le pee od Bal eed eo JU Cs Ms
sed dob) MU JS lek gO dod bb Yh, bly li
vlad (Y) CF dep ll al Ghar cll esl
1 Ge G od Male Mey ly ouedll! SEN ib Lal (1)
ofa Wy OL AG bg M SYT eee (1
9 Sy all Be IG (Y
mele SEY cuab ll v5 JE ANG, a OU ae aae (1
al CLAY wees Geel oy ee Che pplere a} pL Ms oe
(netball JB ASS) Cea) LL, BT I lS ge JAW es
LF Y hel peal DE SII AI -g-p.c oe cd sill We,
(gees bball de
VY Yee de dy VY OS (b) Se V8 sal - Gee sal

(a) Surface Rights:
All direct cost attributable to the acquisition, renewal or relinquishment
of surface rights acquired and maintained in force for the Area.

(b) Labor and Related Costs:

(1) Salaries and wages which were approved by EGAS of

CONTRACTOR’s or Joint Venture Company’s employees, as the
case may be, directly engaged in the various activities under the
Agreement, including salaries and wages paid to geologists and
other employees who are temporarily assigned to and employed
in such activities.
Reasonable revisions of such salaries and wages shall be effected
to take into account changes in CONTRACTOR’s policies and
amendments of laws applicable to salaries. For the purpose of
this Article II(b) and(c) of this Annex, salaries and wages shall
mean the assessable amounts for A.R.E. Income taxes, including
the salaries during vacations and sick leaves, but excluding all
the amounts corresponding to the other items covered by the
percentage fixed under (2) below.

(2) For expatriate employees permanently assigned to A-R.E.:

1) All allowances applicable to salaries and wages;

2) Cost of established plans; and

3) All travel and relocation costs of such expatriate employees
and their families to and from the employee’s country or point
of origin at the time of employment, at the time of separation,
or as a result of transfer from one location to another and for
vacation (transportation costs for employees and their families
transferring from the A.R.E. to another location other than their

country of origin shall not be charged to A.R.E. operations).
YoY. dew ide TY 8 (b) Se V4 sual - de Hind! VE

Lest ASW bal ode yee (VY) (GS) 5 BU! (5 Sa Id AISI ae

Beall LLY ely OLN ge (Z0-) BUI 8 ype Jolew

RoW OLY lal de gall Ab Ws 3 LK EY! Gub ll Yad

oA s Solbel 5AM Ap ga Lf ype yo UL i, Lod! ObLYL

SSL 5a ge (1) (DD 5 (N) (2) 5 (B) 5 () (GO) Lal Gb

wGedll Ibe 3

SLEYL SW ObLY Wi wed, ol ob Je ai Je,

adhe MI Joleen SRLS a ll aa Gabss lly dio tl

Ghee Led ob I ub ge hee! LW Jol GIS Lt sl de

HW II, SYs_ I, GIL

(LM, Sol Jay)

wSladly Lal Ja.

wel bei Ju.

EY WI Js Jy .t

SY) Ll AI Glas Jy co

EW LT wig! wedi y 0

ACSA Guat! GY) pblova .V

AI s28 Ab) EGY Beall OLY ed ol 89 LL oA
(Acad) ead! is

Rabat) a ps4

All Sled GIS 1.

Lia DEY BJ] age

cad lll Jay VY

cael! Us
V0 YoY. de dy VY OS (b) Se VA sal - Gee sal

Costs under this Article II(b)(2) shall be deemed to be equal to
sixty percent (60%) of basic salaries and wages paid for such
expatriate personnel including those paid during vacations and
sick leaves as established in CONTRACTOR’s international
policies, chargeable under Article II(b)(1), (1), (k)(1) and (k)(3)
of this Annex.

However, salaries and wages during vacations, sick leaves
and disability are covered by the foregoing percentage.
The percentage outlined above shall be deemed to reflect
CONTRACTOR’s actual costs as of the Effective Date with

regard to the following benefits, allowances and costs:

. Housing and utilities allowance.

. Commodities and services allowance.
. Special rental allowance.

. Vacation transportation allowance.

. Vacation travel expense allowance.

. Vacation excess baggage allowance.

. Education allowances (children of expatriate employees).

oN DA BF WN

. Hypothetical U.S. tax offset (which results ina reduction of
the chargeable percentage).

9. Storage of personal effects.

10. Housing refurbishment expense.

11. Property management service fees.

12. Recreation allowance.

13. Retirement plan.
VY dee dy VY 8 (b) Ss V8 oll - Leeland

LAI de celal oll -Us Ve

weld! bl gull V0

ells SAN

(Ug Cpa 5 3 pad OU LL) de Sal jE YI as VV

LS! ols VA

gece! cell 44

A Sl deadl Jay.

stole) Sill opeldl sus.

dled! Shey i VY

MbI as LYM cbs Saw gulal vy

nib LU) JB OWE LYE

cts Gull V0

pled Cue UY dank lS GAT Uy gf ONY ol ole AI 1A
wJolbeW , AUl Jal

IE ce Sle (TP) SE JS adhe dees etl CS Ba okey

ca Slant cle Lied pelea y Soll Gis al OES iy Sh al

AGLI! 53 oye (1) (G) 5 AWb odie iets Sayer

SB olpall bee Go BE QU) ob BF Al Ou,

actos | Jue a8 ol Lyd al) 2p) pl ODL ay GI

edad Sy SUL LIghls OVI ge Gi

ered Leet bet oA GNSS oP! ad Maal eel Ks

Ah go CGT, BAL ob lpoy OY

yvN
Y\V

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

14. Group life insurance.

15. Group medical insurance.

16. Sickness and disability.

17. Vacation plans paid (excluding allowable vacation travel
expenses).

18. Savings plan.

19. Educational assistance.

20. Military service allowance.

21. F.LC.A.

22. Workman’s compensation.

23. Federal and state unemployment insurance.

24. Personnel transfer expense.

25. National insurance.

26. Any other costs, allowances and benefits of a similar nature
as established in CONTRACTOR’s international policies.
The percentages outlined above shall be reviewed at intervals
of three (3) Years from the Effective Date and at such time
CONTRACTOR and EGAS shall agree on new percentages to

be used under this Article II(b)(2).

Revisions of the percentage shall take into consideration
variances in costs and changes in CONTRACTOR’s international
policies which modify or exclude any of the above allowances
and benefits.

The revised percentages shall reflect as nearly as possible
CONTRACTOR’s actual costs of all its established allowances

and benefits and of personnel transfers.
ViVe de dy YY 5 (b) Se VA call - esa dl YA

OVS BT She May ppg Sb nell WEY cub La (1)
Gib de Soll cna Lege Je oI/y Ae GIS Sy 5,all glad GIES,
Spill da laf eel) ANS ode LY, Joli gl bal 2 wl
sGedll lis (3 RSW SU ode ge (VY) (OS) 3a GS ol ge Gh

op hoy ill olpaill of gS Eb de gull olf eV of oU (£)
gU Liiy el Oe ge Maal HSS he Sp Iyer SH Sling
(¥) (D519) (Dg (L)5 (Vy (V) (G) ASW SUI 5 ale Gopeare
sGeulll is ge

sagy Abaca!) CAS Cyastte gl! Gulalal Gary Lije (7)

WW BE GLI de toll LI OY GLY Jou! pi, SUL

Uy US daparee pee cd Leet calls Led OSS Gs Loge J nal

GU Ne go BSW Bal ge (VD) (VD) 5 (S)5 (Y)(G) ola

lM GS Rell eM he Gbo fotee AS ly Lg HIS at,

yi WS Lae GS Es aS ADU aS WoW Gens Ub ye GS

eet sd bel

ral gall (4)

BSN gl Jy) Gog! Lig, bows Geet Ql lle Yl, Shull, old!

AS ll

rol all (4)
gh SoU andy i JL ad Coe ol call lsh Olually abl
col lege GSS SH) ey Uy Biles GUUS Lf asl A ad aS a
Shs Ge Jae
VVQ Ye de dy VY OS (b) Se VA sal - Gee sal

(3) For expatriate employees temporarily assigned to the A.R.E.
all allowances, costs of established plans and all travel and/or
relocation costs for such expatriates as paid in accordance with
CONTRACTOR’s international established policies. Such costs
shall not include any administrative overhead other than what is
mentioned in Article II(k)(2) of this Annex.

(4) Expenditure or contributions made pursuant to law or assessment
imposed by any governmental authority which are applicable to
labor cost of salaries and wages as provided under paragraphs (b)
(1), (b)(2), (i), (K)C) and (k)(3) of Article II of this Annex.

(c) Benefits, allowances and related costs of national employees:
Bonuses, overtime, customary allowances and benefits on a basis
similar to that prevailing for oil companies operating in the A.R.E.,
all as chargeable under Article II(b)(1), (i), (k)(1) and (k)(3) of this
Annex. Severance pay shall be charged at a fixed rate applied to
payrolls which shall equal an amount equivalent to the maximum
liability for severance payment as required under the A.R.E. Labor
Law.

(d) Material:

Material, equipment and supplies purchased and furnished as such by

CONTRACTOR or the Joint Venture Company.

(1) Purchases:

Material, equipment and supplies purchased shall be accounted
for at the price paid by CONTRACTOR or the Joint Venture
Company plus any related cost and after deduction of all discounts

actually received.
Vi¥s ddd VY 8 (L) Se V8 sal - Leia dl

yy.

sJolill Usage Goall all (1)

ee Lyng LS GIS LIS By lee Colaba Lellass coll ab Ll BIS ats
Lolbl gill ye alll ode Jee oye of JW jee al Ll Us,
WHY be SG Wis go. UE I alll OW IL sf JWL

CT DE) syadh alll (

oye gh dR OST Gye od Jolt jee ge Js CI Sd! ol ll
sill SS yg YI by ISS jay peed py BEY OKLA!
Appell Sap pigll ood GQ) ABLE oll SULIT AI yl LY ge Sayyll

sal sll od 8 Soy GUS I 3

(Ps WE) Ahaxcal hdl (Y

Sharma Boley db Ley dade De (5 Ss oI danza ol dl
Crees danady tly "OT UG OF Gah wad Bley ee gy
wee atl a ye (V0) UI gs

oS oy "UE CF Lela! Se Y Goll dean oll
SEY BAe Cle OS) ee LEY ot Ss Wha
pods CU CF Gy og baad Sole! ow Golden!
Agee Aydt ree oe (0+) SSW 8 Grenades

aay "¢" gh UG CS Lol al Se Y Gal Heal ol
+ palace ge Cad IAL as

LY GIG deel Olah ge Us pes SUL eal
abl pee ge Kell Gl ee GLI he ails Jat
Agee ASL

()

(oe)

()

(>)
YY) YoY. ded VY OS (b) Se V8 call - Lee ul

(2) Material furnished by CONTRACTOR:
Material, required for operations shall be purchased directly
whenever practicable, except that CONTRACTOR may furnish
such material from CONTRACTOR’s or CONTRACTOR’s
Affiliated Companies stocks outside the A.R.E. under the
following conditions:
1) New Material (Condition “A”)
New Material transferred from CONTRACTOR’s or
CONTRACTOR’s Affiliated Companies warehouses or other
properties shall be priced at cost, provided that the cost of
material supplied is not higher than international prices for
material of similar quality supplied on similar terms, prevailing
at the time such material was supplied.
2) Used Material (Conditions “B” and “C”)

a) Used Material which is in sound and serviceable condition
and is suitable for re-use without reconditioning shall be
classified as Condition “B” and priced at seventy five
percent (75%) of the price of new material.

b) Used Material which cannot be classified as Condition
“B” but which is serviceable for original function
but substantially not suitable for re-use without
reconditioning, shall be classified as Condition “C” and
priced at fifty percent (50%) of the price of new material.

c) Used Material which cannot be classified as Condition
“B” or Condition “C” shall be priced at a value

commensurate with its use.

d) Tanks, buildings and other equipment involving erection
costs shall be charged at applicable percentage of

knocked - down new price.
YoY. dew id TY 8 (b) Se V4 sual - de ind! vy

rJ9lAUl oye Baygll ol tl gla (F
SU glecll ge atts of He ay le boy al oll Loli gan
Baill i Yee lye ogy De iy sald odd Gall of pink ana
(egal) Geel oye Kagel dad Joli play oF ae, YY pW All
ApS) Ss sl
a he Ghat py BSA La pbs lah Ls ol pggill go wil
oles! CF ela UE (5 Lis ode] Gall ola dU LW
rOlalal) e595 Sale} 5 Jai Ciullsi (2)
AS ikl ASI gh Jo Meas) 5 Jo Le QUI Sly ally ally lull Je (1)
Sil ped bas Call ont os Rebel JL Jilly, A OU as (1)
oh api sll Yada, Ghat all ecb sll SEY Cub al GL sl Joel
AS pth S20 5] Joa foe Slo yal egies Gains Glee Ul
pal ecess I opt! SOS Geib JI nab dll jp Golely bo GIS (1)
by All
rolL_—0sl) (5)
cell SUL Olay glee Hale AN : Hey) ob! (1)
cll oss
Ae OI gh UU of Ge! le co ah Slat SS (1)
Lagl of Jylitly Gul! es eee OE ah blo Olena! 3b La)
ents Sho Asay Schl) Seba! OL Lg ae Wl OF 5!
celal le US Joa! pay el yl BEY Ea dba Law!
Ae OWT yi Lagi oi Uy) Gube! py ale Gin Gly
SALE jane Lppnety Rpts OLS Class all 5 SII oles tbl bog)
vagle Gay
yyy

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(3) Warranty of material furnished by CONTRACTOR:

CONTRACTOR does not warrant the material furnished beyond
or back of the dealer’s or manufacturer’s guarantee, and in case
of defective material, credit shall not be recorded until adjustment
has been received by CONTRACTOR from the manufacturer(s)
or its (their) agents.

It is understood that the value of the warehouse stock and spare
parts shall be charged to the Cost Recovery category defined
above, only when used in operations.

(e) Transportation and Employee Relocation Costs:
(1) Transportation of material, equipment and supplies necessary for

the conduct of CONTRACTOR’s or the Joint Venture Company’s
activities.

(2) Business travel and transportation expenses to the extent covered

(3)

by CONTRACTOR’s established policies of or with regard to
expatriate and national employees, as incurred and paid by, or
for, employees in the conduct of CONTRACTOR’s or the Joint
Venture Company’s business.

Employees transportation and relocation costs for national
employees to the extent covered by established policies.

(f) Services:
(1) Outside services: The costs of contracts for consultants, services

and utilities procured from third parties.

(2) Cost of services performed by EGAS or by CONTRACTOR,

or their Affiliated Companies in facilities inside or outside the
A.RE. regular, recurring, routine services, such as interpreting
magnetic tapes and/or other analyses, shall be performed and
charged by EGAS. and/or CONTRACTOR or their Affiliated
Companies at an agreed contracted price. Major projects
involving engineering and design services shall be performed by
EGAS and/or CONTRACTOR or their Affiliated Companies at
an agreed contract amount.
YoY. dew ide TY 8 (b) Se V4 sual - de Nin dl ve

Lag) RaW OS aI! gi Jot of HEY La aS ghall lial! Jeu (11)

Vi bby alts fo AE AUS ee eles Alou! ad HLT le Jat

weit od de WLU LL! OL) ge Lal ode ay

OU yao Blo| yeas Yad dell OW I, Jol yp Wy ll ob! (£)

ce (Y) (J) 5 awl CS aly ge Ge Lal Lule] GIG GI LL Sol

sGedll lie ge LILI sal

lull y Se) (5)
Ler el SLL sf LOY CMe! sf WSY LeU) SB spall sf ANS aaa
of Js ioe VST ew ch ul Sale BD of Bole i oles ui oe
BS ALI ASAI gh Sy hey pas Splice y Age ope July le abe dS pl aS II
Lad 8 al SLIT oY ge WLS LU! Jylll, -LeY Jer al
BS Y Boadll OLYY OLY ge Nae (Veo -) GY ade gle an yy
[pf AS pALl AS 2 gl Jy) ley ol de SE CS sg pal Cd Wis Sob JS ge
abl ye

rcubuUaally Quali (7)
AS ld ce U3 aby OIL, WL GLY ge Weal ns Gul) GIG
hol py abe LS gts GL ol of GLEN, aS atl aS IL, JN ae
Bie bee PSL ge Balad lL Wy Cola bs Lone Leyes
WU gh OLLI ode yeh dae Ole lal ay GIDY ade

Ales fod Gail ASIII (ee Logie

A We Leth Ll Ipc cae Why oes Bd ae oul! poe de
Ugssoy Gh bd lig Atel) ed OUI BU EF J lacks
Vy GWU, SLL YS gl ge si Lyat go Taal a2 i Jy tall
ASW! SLs US 8 KOU spall 52 US pts IM,
Vo Ye. ddd VY 5 (b) Se V8 sal - Le Sul

(3) Use of EGAS’s, CONTRACTOR’s or their Affiliated Companies’
wholly owned equipment shall be charged at a rental rate
commensurate with the cost of ownership and operation, but not
in excess of competitive rates then prevailing in the A.R.E..

(4) CONTRACTOR’s and CONTRACTOR’s Affiliated Companies’
rates shall not include any administrative or overhead costs other
than what is mentioned in Article II(k)(2) of this Annex.

(g) Damages and Losses:

All costs or expenses, necessary to replace or repair damages or

losses incurred by fire, flood, storm, theft, accident or any other cause

not controllable by CONTRACTOR or the Joint Venture Company
through the exercise of reasonable diligence. CONTRACTOR or the

Joint Venture Company shall furnish EGAS and CONTRACTOR

with a written notice of damages or losses incurred in excess of ten

thousand U.S. Dollars ($10000) per occurrence, as soon as practicable
after report of the same has been received by CONTRACTOR or the

Joint Venture Company.

(h) Insurance and Claims:

The cost of insurance against any public liability, property damage

and other insurance against liabilities of CONTRACTOR, the Joint

‘Venture Company and/or the parties or any of them to their employees

and/or outsiders as may be required by the laws, regulations and

orders of the GOVERNMENT or as the parties may agree upon. The
proceeds of any such insurance or claim collected, less the actual cost
of making a claim, shall be credited against operations.

If no insurance is carried for a particular risk, in accordance with

good international Petroleum industry practices, all related actual

expenditures incurred and paid by CONTRACTOR or the Joint

Venture Company in settlement of any and all losses, claims, damages,

judgments and any other expenses, including legal services.
ViYe de dy WY 5 (Lb) Se VA call - ead! oY

1B ptibpall ye Gilby eral) (1)
OSs gi ELL, JoLI he al fee SL, Seed Le! Usa
JERI aS y JEL gle cd pall nib ll OU, pes Ole oy GBI! Oley oll!
wee eb Spey Mab gy pete, Gell SV Ope sas Oui ts ete lls
Agi gill Gly werall (.5)
Bnd de sWhobatl | pol 3 Gis Ql OU, oll, QIK Bs
975 he pi Uapeny LLL olesT US (5 dae GL Cakes i a
Bl yl GIDY 22 ors a IW BU MIS, cb Lag abe opal
Syed] GU, pall WIS, ASW ode (S Le Gopal oLLeall gla, pers
ah Ae Spaeth bee 3 Sle YI oid SILI DGD cl ULF aS Al
I3]y AGW ppg of LL Lj) angi Hee oi is cscs LIS pul
opi ll Wg) ASW oda CF Soll lal nF OW Lae of sles Jls cul
IE Olas! Jat of jr LEW ode GLBI go 257 si GBI 95 sl
Lal nd qty «IY Lele
Apa gaallg ABL2Y) Ayla) thy paral! (dl)
DN SU toy) Cod oles Bake Ly LS aha DUI GCI)
Fe A GAM IL UIs as los OBL foo. e S Jolie!
abl 5 she! ol DE, Lote Ws gl US Lgl si gpg
oe (Sb) ASW SoU GS ale Gopate pie pd de Gls a oI
(ipods LLY (jo Cadell Jy Gab yo Oly po « Lely spell La
ce () ASL Boll (5 abe Gorpate gp Le od che Jo vin ol Bole
ogedl Ld
VV YoY. ded VY OS (b) Se V8 sal - Le ul

(i) Indirect Expenses:

Camp overhead and facilities such as shore base, warehouses, water

systems, road systems, salaries and expenses of field supervisory

personnel, field clerks, assistants and other general employees
indirectly serving the Area.
(j) Legal Expenses:

All costs and expenses of litigation, or legal services otherwise

necessary or expedient for the protection of the Area, including

attorney’s fees and expenses as hereinafter provided, together with all
judgments obtained against the parties or any of them on account of
the operations under the Agreement, and actual expenses incurred by
any party(ies) hereto in securing evidence for the purpose of defending
against any action or claim prosecuted or urged against the operations
or the subject matter of the Agreement. In the event actions or claims
affecting the interests hereunder are handled by the legal staff of one
or more of the parties hereto, a charge commensurate with the cost of
providing and furnishing such services shall be made to operations.

(k) Administrative Overhead and General Expenses:

(1) While CONTRACTOR is conducting Exploration operations, the
cost of staffing and maintaining CONTRACTOR’s head office
in the A.R.E. and/or other offices established in the A.R.E. as
appropriate other than field offices, which shall be charged as
provided for in Article II(i) of this Annex, and excepting salaries
of employees of CONTRACTOR who are temporarily assigned
to and directly serving on the Area, which shall be charged as

provided for in Article I(b) of this Annex.
ViVe did VY 5 (b) Ss VA sual - esa dl YA

dae Bb SM piae GG slid Laganlly Syl Usp all L(Y)
UB pare ge (0) BU 3 aed de et IS pipe coed
rE CE JW Lapelly HJ Oral Jot W bb coal
ISBN ly ob A Cod oles he ppg B Cod olen tbs
LAD Ne ge ST Bole OU ype LI Col alps de oe Vy AS al!
SEC CE Js eres Sule OU yall i
wT La con gt lary Jalal lores Coll ANSI pL dead gh Landy
Heel abt LS odd Geass I LS Ge Yl de
5) SALI
+ ged ub bes, th =N
AbD! Jog IS Lee, JU ISLE ce | =
» Slaves claally sill he Jpadl ol eat -¥
abs py Ul died! LUI, SLL, Lfo¥l scl Yls coud! -£
Tl ea YL CULL Bley LESWI LYE 1g SY OLY! <0

lebaall ei pdy Gila slees (gtd y plus
5H) Co ge BW SL) AUIS Jerald 992 la $3 Le
GUI Le ge LEW Ball ge (Y) (4) Led

bye GIS Sled! le LF col Ine Gl WI (1)
OS AM Lal) ASU AES Sloe og gplacty gol OF pall aS cI
cee EI 92 eI SUL dale dies gid y gpa ceil! ib ally
VD Guo Vly Cee sand! byl ye dale dhe oat Gell! ib tl
eb JS OW spall oe p55) OU spall yo Jl ps i be lit LA
Foes Loeb! dapaledl aS LASU By beats Slee Coll Older oy
yy4

YoY dee did VY 3 (Lb) Se V4 oad - Lae isl

(2) CONTRACTOR’s administrative overhead and General Expenses

outside the A.R.E. applicable to Exploration operations in the
A.R.E. shall be charged each month at the rate of five percent
(5%) of total Exploration expenditures, provided that no
administrative overhead of CONTRACTOR outside the A.R.E.
applicable to A.R.E. Exploration operations shall be charged
for Exploration operations conducted by the Joint Venture
Company. No other direct charges as such for CONTRACTOR’s
administrative overhead outside the A.R.E. shall be applied
against the Exploration obligations. Examples of the type of
costs CONTRACTOR is incurring and charging hereunder due
to activities under this Agreement and covered by said percentage
are:

1- Executive - time of executive officers.

2- Treasury - financial and exchange problems.

3- Purchasing - procuring materials, equipment and supplies.

4-Exploration and Production - directing, advising and
controlling the entire project.

5- Other departments such as legal, controlling and engineering
which contribute time, knowledge and experience to the
operations.

The foregoing does not preclude charging for direct service

under Article II(f)(2) of this Annex.

(3) While the Joint Venture Company is conducting operations, the

Joint Venture Company’s personnel engaged in general clerical
and office work, supervisors and officers whose time is generally
spent in the main office and not the field, and all employees
generally considered as general and administrative and not
charged to other types of expenses shall be charged to operations.
Such expenses shall be allocated each month between Exploration
and Development operations according to sound and practicable
accounting methods.
Vive daddy WY 5 (b) Se 18 call - iad! oe

sul wall (J)

3S pal aS 2) gl JUL ads Cl wll ail all ol el ol Lal was

we ()) 5) Lal poe Lal Leal SW ode GL 8 pe
ABLE ge IW 52!

rByalewall glial) iullss

os Wes peed Yer, SW Gaw call JW! bel GIG
SF Molerd Bsa slozal frets AS al) dS pA) on SS dey pt
SS UG de spec ob ol OE

(0)

1G Al Au (0)

ably Sat IY adyls, ales be DE Olas gf SGypas of BIG 2)
al geeks cose Weal ASN oF JUL GL oF 9 Sy LL SaUll ods
aecall OULU,
(asst Ba)

al!
roy gang Ay UES Yi 9 sgl! sal
Le he ey Lulis ls (dhe IS pal ASI Bas Lal Ole oe Ay
Seg, Legal Jno, old! Geer od! Sotes oll wlan! ale Gass
oF ey SS Selly lee! oe US UES AS pall Ss)! oy ALY
we Sold ele Jatt tay a> EM le Ley (1) GDL segs Jud od
vadl oped onlie JLy) ge lepl of JW, be) Glaus o> Slee cb pL!
ode Sy AS pW IS Uw al gUlodlace doy be Jyh dbs cll GBI ab
See Se pd gl GBI oA ope bape Slay) AS eed AS a le ues ULI

(')
YY) Ye. de dy VY CS (b) Se VA sal - Gee sal

()) Taxes:
All taxes, duties or levies paid in the A.R.E. by CONTRACTOR or
the Joint Venture Company with respect to this Agreement other than
those covered by Article III(g)(1) of the Agreement.

(m) Continuing CONTRACTOR Costs:
Costs of CONTRACTOR activities required under the Agreement and
incurred exclusively in the A.R.E. after the Joint Venture Company is
formed. No sales expenses incurred outside or inside the A.R.E. may
be recovered as a cost.

(n) Other Expenditures:
Any costs, expenses or expenditures, other than those which are
covered and dealt with by the foregoing provisions of this Article II,
incurred by CONTRACTOR or the Joint Venture Company under
approved work programs and budgets.

ARTICLE I
INVENTORIES

(a) Periodic Inventories, Notice and Representation:
At reasonable intervals as agreed upon by EGAS and CONTRACTOR
inventories shall be taken by the Joint Venture Company of the
operations materials, which shall include all such materials, physical
assets and construction projects. Written notice of intention to take
inventory shall be given by the Joint Venture Company to EGAS and
CONTRACTOR at least thirty (30) days before any inventory is to
begin so that EGAS and CONTRACTOR may be represented when
any inventory is taken. Failure of EGAS and/or CONTRACTOR to be
represented at an inventory shall bind the party who failed to accept
the inventory taken by the Joint Venture Company, who shall in that

event furnish the party not represented with a copy thereof.
YoY. dew de TY So (b) Se V4 sul - dee ind! vr

raya dosed y Ay guid (Gs)

SLJl yo! GES) suey pbaly Jolill Bar dh LUI oll od

Bas odd lS Jats wluls Jolly all Sl Oy HYG poly
AS pal 45.2

asal yl Balk

eauiSil af ayia!

TCA MUSE!) ha a Gyanedall Jig fall Cf gis g CALS sha sou) Of gadis
Bley pa of ASW yo WyLUP SoU! EY Wy pldll le gee
pS pel po Ley (V0) ple Lanad pola te ge 5 SU Se Cy g pel
to oe GAS Lege a Wolly Gael Bley Lo af ptt! aS 2)

een SIS aad

idee Oo) Ged aad ey ge eM ola ae del GIS! =)

vated 9 LST carday color all sla eV del g! GSI) =¥

AYN) Bl aay ge laze! Zell GIGI pyar <1

ae Spats Jolill ake fram cy GIS ole eed pacadll Jy all dod <£
Heal J 99s

oll ay ge Catal gd] GNIS nd -0

Sey y) SWI El ep Sab slo nel Lely GIG id -1

she Jue cll ANSI) ola aed Gaadll Joa ded 8 tesa! WI -V
Bead Gy oe Batol! AISA! le BDhe vod Jolt a5 G pais
dpa AREY L5G JS slinel deals plo! ot Ge dull iol EL
Bed ey Mae GLAM, CW GLAS WSs Jy ye Lesa Coll,
RSG he Joli! aul, WUT Sey Gye whe Ol UI sal
Wp lesl rergess] coms]

(')
Ye YoY. de dy VY OS (b) Se VA sal - Gee sal

(b) Reconciliation and Adjustment of Inventories:

Reconciliation of inventory shall be made by CONTRACTOR and

EGAS, and a list of overages and shortages shall be jointly determined

by the Joint Venture Company and CONTRACTOR and EGAS, and

the inventory adjusted by the Joint Venture Company.
ARTICLE IV
COST RECOVERY
(a) Statements of Recovery of Costs and of Cost Recovery Petroleum:

CONTRACTOR shall, pursuant to Article VII of the Agreement,

render to EGAS as promptly as practicable but not later than fifteen (15)

days after receipt from the Joint Venture Company of the Statements

for Development and Exploration Activity for the calendar quarter a

“Statement” for that quarter showing:

1- Recoverable costs carried forward from the previous quarter, if any.

2- Recoverable costs incurred and paid during the quarter.

3- Total recoverable costs for the quarter (1) + (2).

4- Value of Cost Recovery Petroleum taken and separately disposed of

by CONTRACTOR for the quarter.

5- Amount of costs recovered for the quarter.

6- Amount of recoverable costs carried forward into the succeeding

quarter, if any.

7- Excess, if any, of the value of Cost Recovery Petroleum taken and

separately disposed of by CONTRACTOR over costs recovered
for the quarter.
Pursuant to Article VII, EGAS shall audit and approve each
Statement of Development and Exploration Activity submitted by
the CONTRACTOR and the total production and pricing related to
the relevant calendar quarter. Any comments made by EGAS shall
be reflected by the CONTRACTOR on the statement produced for
the next calendar quarter.
Vi¥e dele TY 5 (Lb) Se VA oul - iad) rE

role shall ()

co] JBL abaya le gE ele Goce fle ayes 9 9SUN GAS! gbT 5)
GE Wy SAM GAS at ne ES AY Beall OLY OL He!
«dead US aagd Soci SAIN Ge LI 3 eee Y Let od gee sl slate US Jo Uall
we hel Loe CZ Y,0) SUN 5 Beaty cpl slads SU Joli! gy dee
oath (PY BI OS lo (yaad) Gad gt hepa 420 GI EW a
Yo BOW aS a cdl) Ges (WLI ES AY Bead OLY OL Yow
sola ew ALG de Sal Bo 9 Su
SCAMS sha faa) zal Ay gust
cepa Wy Lae IIS sls sal 5G ye oleae Sb gf 3 Gd ply
Bp Sy SAM Ld ey DE RSE ge LL Ba yo (1) (7) 5,2
gp Glimaee ge AST he Jylill Jpam DE Go GAS! Ls adi te Aylbe
Nip ASS! slau 2G
Aralyall Ga
go GAS gi len ae Let OY) te Gal iS BI RY oS
BAS Nis deals WUT 3 2B ob Lal pl 52Ull ode G3 Leal) Lal! GytS3)
ody lal pl Grae AT he Jolly Glee! Git, de Gol sey
Les (VY) pte GOV 5d WU ley ble tug! Glew, SLL
ByySHLI
(aug Bah!)

May GlsLaaalg Zed! yh) Sulu
rsa) Gabel ji) 28) ya Lue
goers RELL DU lb! CLL) Cad oblpl 23L1 Goo Jolill ty
(ge) 585 IAN) Soll Cog Saal LL GAS C3 sald Cod CU Le
dey Joly ole! pele Gio oteciane lee He) Ulead ey Gell Ide ge (1)
(q) 58 JAN FLW WS OLLSL SW pb eae Qa YSU oll ze)
eed lee] bel all gee SA ALL Ul fo tare) eS Gout! Le gee (1)

(¢)

(+)

(')
Veo | YoY. de dy VY 5 (b) Se V8 sal - Gee sad

(b) Payments:
If such Statement shows an amount due to EGAS, payment of that
amount shall be made in U.S. Dollars by CONTRACTOR with the
rendition of such Statement. If CONTRACTOR fails to make any
such payment to EGAS on the date when such payment is due, then
CONTRACTOR shall pay interest of two and a half percent (2.5%)
per annum higher than the London Interbank Borrowing Offered Rate
(LIBOR), for three (3) months U.S. Dollars deposits prevailing on
the date such interest is calculated. Such interest payment shall not be
recoverable.

(c) Settlement of Excess Cost Recovery:
EGAS has the right to take its entitlement of Excess Cost Recovery
under Article VII(a)(2) of the Agreement in kind during the said quarter.
A settlement shall be required with the rendition of such Statements in
case CONTRACTOR has taken more than its own entitlement of such
Excess Cost Recovery.

(d) Audit Right:
EGAS shall have the right within a period of twelve (12) months from
receipt of any Statement under this Article IV in which to audit and
raise objection to any such Statement. EGAS and CONTRACTOR
shall agree on any required adjustments. Supporting documents and
accounts will be available to EGAS during said twelve (12) month
period.

ARTICLE V
CONTROL AND MAJOR ACCOUNTS

(a) Exploration Obligation Control Accounts:
CONTRACTOR shall establish an Exploration Obligation Control
Account and an offsetting contra account to control therein the
total amount of Exploration expenditures reported on Statements of
activity prepared in accordance with Article I(b)(1) of this Annex, less
any reductions agreed to by EGAS and CONTRACTOR following
written remarks taken by a non-operator pursuant to Article I(c)(1) of
this Annex, in order to determine when Minimum Exploration Work
Obligations have been met.
ViYe de dy YY 5 (Lb) Se VA call - ead! YN

TAILS) a yaa! AB) yo Glue (Ga)
fed! Sal JU cola OLLI, GUIS ols ee! LLL Glee Jolt een
Baby eel Sl GIS fey ey of ole held AISI gs SU)

vers of AIG ala sal 25
Agni GliLuall (¢)
ANS sla ee Gaabll Jy al GU spall, OUI, GIS Os ay
NS as. Sod Jl Legal gs Gal LL Gl eye wed WIS,
wih, be at deed Ole 5 Sli!) O21!)
codices -
het OU es Gy Lal oli -
(Jett OU yee -

a DUI ye MI OLED WW eit,
ley GIS slau ASL. LDU) ol SF ow She JoLall ab,

EMSS shed Qaesll Jy oul

(aval! Babs!)

Al pall Guat plSai
BMI WE 22 6 Leal pall Jal bo Olt cate Jalil al psgill o
es ISS ges LW ge HG le! Gain bs Ls di ol, A5WY
eel Gres Bale) A Gaby syle) Glo!
SSW 53 3 sted oll de cdl Jylll Joo ye Sad Joli! Jo" oS,
che Macal Sypeall Jol dyad Lyline Vile ate Loge QELEY gs (1) (5) 3
ehacdll Joli! Jos
SLB JEAN che Spee) St Jb) (I) Slee le ge Sle" Marl dandy
Gop Ch LSM SS salar Mord Laeill gG aes dy all
VEY YoY. de dy VY OS (b) Se V8 sal - Gee sal

(b) Cost Recovery Control Account:
CONTRACTOR shall establish a Cost Recovery Control Account and
an off-setting contra account to control therein, the amount of cost
remaining to be recovered, if any, the amount of cost recovered and
the value of Excess Cost Recovery, if any.
(c) Major Accounts:
For the purpose of classifying costs, expenses and expenditures for
Cost Recovery Petroleum as well as for the purpose of establishing
when the Minimum Exploration Work Obligations have been met,
costs, expenses and expenditures shall be recorded in major accounts
including the following:
— Exploration Expenditures;
— Development Expenditures other than Operating Expenses;
— Operating Expenses;
Necessary sub-accounts shall be used.
Revenue accounts shall be maintained by CONTRACTOR to the
extent necessary for the control of recovery of costs and the treatment
of Cost Recovery Petroleum.
ARTICLE VI
TAX IMPLEMENTATION PROVISIONS
It is understood that CONTRACTOR shall be subject to Egyptian income
tax laws, except as otherwise provided for in the Agreement, that any
A.R.E. income taxes paid by EGAS on CONTRACTOR’s behalf constitute
additional income to CONTRACTOR, and this additional income is also
subject to A.R.E. income tax, that is “Grossed-up”.
“CONTRACTOR’s annual income”, as determined in Article III(g)(2) of
this Agreement, less the amount equal to CONTRACTOR’s grossed-up
Egyptian income tax liability, shall be CONTRACTOR’s “Provisional
Income”.
The “Grossed-up Value” is an amount added to Provisional Income to give
“Taxable Income”, such that the Grossed-up Value is equivalent to the
A.R.E. income taxes.
ViYe da dy YY 5 (b) Se VA call - esac! YA

tale «lay
+ Dsl dell + Gad Bal = dy a eo! ball
Ayal RoW! Bul ped bul eo = del A,
Deed Ly a SA 5] syd Jal oe Gils G9 BB dee Jaws ol 1G
cde dase OU Jaw 8 Gp od chy ol Sow) de Loy At CSL Glad
1 SSull ig te
208
eg pa) DIL! SEMI pope cd oa de> Jee = thea Lal
595d abbey Oy SIM FSV y IY! Cpal sled cay

de pall June x Sad! Jol

Sn_ pea
dy peall Jase - \
EAE Se be pall Jakes ye pe ee
EL SalI LL OLLI! JI soul JUL ays
crand 8 pec od Sa eo Jae by Yoo Ve Sal Jol of ee sil 13)
Goliad Uacndl Lai NS! OZ 8.) BU

~~ SEX GYp
.£-) 2
rahe ley
ee, .. paall JSall
saw Heal Leal +
Av iy pad eo Jol =
va Jk: Jat pei salle -

oe Ves ee 1 pall pad dey Jylill Joo =
YQ YoY de dy VY OS (b) Se VA sal - Gee sal

THEREFORE:

Taxable Income = Provisional Income + Grossed-up Value

and

Grossed-up Value = A.R.E. income tax + Taxable Income

If the “A.R.E. income tax rate”, which means the effective or composite
tax rate due to the various A.R.E. taxes levied on income or profits, is
constant and not dependent on the level of income, then:

Grossed-up Value = A.R.E. income tax rate x Taxable Income

Combining the first and last equations above

Provisional income x Tax Rate

Grossed-up Value =

1 - Tax Rate

where the tax rate is expressed as a decimal.
The above computations are illustrated by the following numerical example.
Assuming that the Provisional Income is $10 and the A.R.E. Income Tax
rate is forty percent (40%), then the Grossed-up Value is equal to:

$10 x 0.4

1-0.4

Therefore:

=$ 6.67

Provisional income

$10.00
+  Grossed-up Value 6.67
= Taxable Income $16.67
- A.R.E. Income Taxes at 40% 6.67

= CONTRACTOR’s Income after taxes $ 10.00
YoY. deddy VY 5 (b) SEA sal - dpe dlia dl VE.
“yf ga
Revell! als yale aS af a yal Sal
dead cee. Brosh Selah eee dake oll ASW! JILL
Ge ad ole LM EE e GLESL MY, (LSWT")
Al le ABW ods GIB! Gin ELEY ye (1) (s) WI LW Eb
\ ee Dyed die Lids gS gl le gb) GIG alo cul
GUY) Saget Gi gluly sag bill Atlall Gilelyayl -9
2B) My Soli poled ache Sil chee Se Glee ck AS acl AS pt) » 9s
AWE CLL WS BS ol gle eb Jel 5h!
ch GANAS A SAU) pL oly US le bey SSN CLL
Spy gales) Bilge (dle le Ly US y gerd de 35 LSI aT ely LS!
dey Gad GLE! Mie Gawaiy eee Sol” Hla} bob plu! as
igstall sig agli! Jlec) Las yay
GH ssl eed ce Deel tsetse. roglas Spal 5 aan line aie Jp Lal Tay
ALO) RUG Sad Hoa I) de poll yell OLLes vl aad as
ibs, cual) Wb et Med Lyabll Ld oS

gape ay Sy oles! Lgobe Gil sty Jyplitl Aad al Zp. ene des

Cadet olen ly Jylill a gt US tery petal ade Agi ge Cle (V+) pte
Bde spe mt de lel gd ole (0) aad JS paplsll GUIKS gy99

yaks] ASI
Se GU Clee tis BU ae LSU hoble Wie My Ss
to sitcevenss jE lege Mie aed Eb Gud, asl ae ps tls

dey 3!
Vey YoY. ddd VY OS (b) Se V8 sal - Ree ul

ANNEX “F”
DEVELOPMENT LEASE ABANDONMENT
COST RECOVERY MECHANISM

Reference to Concession Agreement ------------------- Area issued by
Law No. ... of ........ (“Agreement”), and to the Notice of Commercial
Discovery of well ............. sent to EGAS on 0.0... according to

article III(d)(ii) of the Agreement, the parties under the Agreement hereby
agreed the mechanism for recovering the abandonment cost, which shall
be attached to “ww... Development Lease”.

1. Abandonment Financial Procedures and Costs Funding:

The Joint Venture Company will open a bank account in a bank
approved by EGAS and CONTRACTOR, for the purpose of managing
the abandonment fund, such bank account currency shall be in U.S.
Dollars.

The bank account shall be opened upon a notice by the CONTRACTOR.
The Joint Venture Company may appoint another bank during the
Development Lease Perioduponapproval of EGAS and CONTRACTOR.
The terms for administration of the “........... abandonment fund” shall
be set by EGAS, the account shall be dedicated for the sole purpose of
the implementation of the Development lease abandonment.
CONTRACTOR shall commence paying contributions to the ...........
abandonment fund in the Calendar quarter in which a percentage of fifty
percent (50%) of Petroleum reserves has been recovered.

The reference for the abandonment fund estimate shall be in accordance
to the wo. plan of Development, and shall be revised by the
CONTRACTOR and agreed by EGAS after ten (10) years from the
Development Lease signature. Afterwards, CONTRACTOR and EGAS
shall perform a periodical update of the abandonment cost every five (5)
years or upon any significant change in the estimated cost.

The reference for the Petroleum reserves shall be as identified in the
precoeh A Gas Sales Agreement, in consistency with the Development
Lease, and shall be updated in accordance to the .. . Gas Sales
Agreement amendments, if any.

ViYe de dy WY 5 (b) Se VA call - asad! ver

spgeilll St gal Calli stata) -¥

HWA ge Le ball IU gee ASW go LL! Sal DEY pre ae
Bread) yo ley Aged Ey poe oped Bye eereccerees ps Sheol Glee
Expl AG Gad Cerday chee Gl deg pall
rOladlual| -*

Sle Glee os Jud pi he ee ey WS Ble ge BL pall 8
AGI Dolan) Ub aylacel wiry (5) flee oes pls

er lexle/N=3

oly gall ees peti Sel Glo Slee Gill Laslull ee = 5

alles
spall JLsV hae SG slat °
eo be om CSR LW Gal Saal LL olbLe = 0 *
Sel ay aes neh Jel (obo )obe 45 gat Gil eid! Gd
a. 7. Ded tie as gy GU Lael
Redd LW ge by eee dyad ake ge gall Jy dl lets go °
roth Spel Glee God id Glee
Redd Gy DUG Bae teres pe Jil CLL LS es *
Gold dye gis)
ropgbaill Jlasj Lat -¢

RASLLM Solis pelea! eet cece dead the I pe Ole ed LS
eb Ralycplealy J9lll Healy cg al glad AICS pa pl obee Yl 3 pis
Bred gal, LSU ghsll Jel das, ne. Dyed abel bed gl cL
beeeteseettseeetees 7

Ver YoY. eddy VY OS (b) Se V8 sal - Le ul

2. Abandonment Fund Cost Recovery:
Without prejudice to Article VII of the Agreement, all monies paid by
CONTRACTOR in the account of ......... abandonment fund shall
be recovered as Development Expenditures starting in the Tax Year in
which such contribution is incurred and paid.
3. The Contributions:
At the tenth (10") day of the beginning of each Calendar quarter,
CONTRACTOR shall pay, in the account of ............. abandonment
fund an amount of fund (X) calculated according to the following
formula:
X = {(A/B) x (C)} -Y
Where:
* X = The amount of contribution to be transferred to the account of
a abandonment fund in respect of the relevant Calendar quarter.
+ A= the latest estimated cost of abandonment operations.
¢ B = the estimated Petroleum reserves remaining to be recovered
from the end of the Calendar quarter in which the abandonment
fund account(s) was opened until the Calendar quarter in which the
Bio Development Lease will expire.

* C= the cumulative Production of Petroleum from ...... Development

Lease starting from the end of the Calendar quarter in which the
abandonment fund account was opened.
* Y = the abandonment fund bank balance at the end of the previous
Calendar quarter.
4. The Implementation of the Abandonment:
Five years before the expiration of the ........ Development Lease,
EGAS and CONTRACTOR shall meet to discuss, considering the last
abandonment costs estimate performed by the CONTRACTOR and
EGAS and the foreseen production potentials of the ........ Development
Lease the implementation operations of the abandonment of ..........
existing wells and facilities.
Vi¥e de dy VY 5 (Lb) Se VA sul - asad vee

hye ode Ugsll ALU sae I id eee, de ge (WY sl iS UL 5
(ode pty Lou ) veeeeeeees
skal Lf gle Les Lylisns popbsll Lar ool le lealy Jplall gin - i
SEMEL peaks ol AS ptll ASN DE yo pagal! Joel das
sl he ate pagbel Jlyal ge lel ail! plas! WG 5 Sy! UL Ly °
BGAN ND oy ANSE 4S GA Ly Jar dies LSY LUE
ASW pe ALI) BLU ES GI)
LSI lal le Mantes gb JIyel 3 deolull Jlel gl UL Ga, °
papal Sleek « Gail aay Lhe paged LSS ye lel CAS Ye ded
bpd! ge I JEW (esa!) Jol ell old ny GU! Ill ob
ESI SEW at cate AS ae, Lol] We Sates lily ghd Jl bel
wpelee! J) IL Jo Bye diel
cog LHS pre bul Oy 5 ob IE be! Sle ke YE -o
ESy BUG Gl eee leY eg Slgol Japs Uae OL
ob) GNSS ASG deepal Jolly olen! part Jistey  Ule dicen
SS ape MUG As al AICI GW Way CY) ys) ae 5 gl
eg JIeed Ole
oli agi) ose. gd Seed ge AST dad cll gb HIG Gl gly *
Vige Ube BLS pty of cece wi pl Cle 3 Gal oy
“Gal
oh adap hog ee Bo pegs pt Uapeee olen! pS Las &
Jolall Le all

(egg!)

Veo YoY. eddy VY OS (b) Se V8 sal - Le sul

i) Incase the production from ......... field expected to cease before
or on the expiration date of the ........... Development Lease (as
may be extended):

A. CONTRACTOR and EGAS shall agree on the details of the
abandonment implementation and shall consult together on
whether to assign the abandonment implementation operations
to the Joint Venture Company or to evaluate other options.

¢ In case actual abandonment costs are higher than the
abandonment fund including matured banking interest,
CONTRACTOR shall bear the difference in costs, and shall
recover such difference in costs in accordance with Article VII
of the Agreement.

* Incase the total contributions in the abandonment fund including
any matured banking interest thereon is higher than the actual
abandonment cost following completion of all abandonment
operations, then the excess shall revert to recover the carry
forward situation (in any) for the CONTRACTOR resulting
from the actual funding of the abandonment fund, then any
excess amount including any matured banking interest shall be

fully transferred to EGAS.
B. Notwithstanding the aforementioned, in case EGAS decides not
to abandon the facilities, then the ....... abandonment fund shall

belong to EGAS including any accrued banking interest thereon,
then EGAS and CONTRACTOR shall meet for final revision
to the expected abandonment cost, by the time the production
ceases, to compare such expected costs with the monies already
exists in the account of ......... abandonment fund (if any).

¢ Ifthe expected abandonment cost is higher than the .........
abandonment fund, then the CONTRACTOR shall pay the
difference in the account of ......... abandonment fund or
submit to EGAS a financial security with such difference.

* Then EGAS shall be responsible for the abandonment of ......
field with no responsibility or liability on CONTRACTOR.

ViYe de dy VY 5 (Lb) Se VA call - esa dl YEN

Doe Gsl te daly. Se oe ee CE oF pee! on 15) CY
(LSU iis ote gy Ge) eee cee deat ade «Gl ey pL
Bas LS IU Gl Gace HRY occ pts Jel Glee Jae (i
sAghe
Dee gal o9d eee dim paehi Jlecl Lis ge Ue plu! oS (Oo
Solid he all I
Jol Gis (G) uolL! sl Wi, ddl Ge WL! Jol bs UG Ca (Yr
alan] Gl gle Les Lyle, aged Lis Jeol (V2 gh gl ke bel
pak of (of ep OLD edt ol aS 2th aS NN oI papal Sled as
Lad WITLI ey SG gh de eb oll! ba lb Glos Jotul
(deg 9) cee oot Sel Sle U5 Jel ado gL oy Gall bee
bell Gab aie LeSyell phall GIG,
SoU bre! day Upeke GY pte Mi J ode Cort Gabe gt pl LUE I -0

213" Gell Nhe ABW ode Go pai we then Glee 8

VEV YoY. ddd VY OS (b) Se V8 sal - Le ul

ii) If EGAS decided that the production from ......... field will be
continued by any entity other than CONTRACTOR after the
expiration of the Development Lease (as may be extended in
accordance to the Agreement):

a) the account of .......... abandonment fund shall belong to
EGAS including any accrued banking interest thereon;

b) EGAS shall be responsible for the implementation of the
abandonment operations of ...... field with no responsibility or
liability on CONTRACTOR.

iii) In case CONTRACTOR voluntary relinquish the Area in
accordance with Article V (b), CONTRACTOR and EGAS shall
agree either (i) on the details of the abandonment implementation
and shall consult together on whether to assign the abandonment

implementation operations to the Joint Venture Company or to
evaluate other options or (ii) that CONTRACTOR submits a
financial security which covers the abandonment liabilities, such
financial security shall be in an amount representing the difference
between what has been paid in the ........... abandonment fund
account (if any) and the expected abandonment costs at the date of
relinquishment.
5. Any other points which are not covered by this document shall be agreed
upon by EGAS and CONTRACTOR in a manner consistent with the
provisions of the Agreement and this Annex “F”’.

For:

seeeeeee ety (Signature)

By: Mr.

es A (Title) oo. teens
For:

SEO (Signature)

By: Mr.

(Title) .
ViVe de dy YY 5 (b) Se VA sual - esa dl YEA

Hepreeehl ILM Rea dy pall aS Ul

Ksradl by AI Jo edl ais
S BW BW WHA + fetal
Ved VAY. dy VY OS (b) Se V8 sal - Leu

For: the Egyptian Natural Gas Holding Company (EGAS)
(Signature)

H.E

Minister of Petroleum and Mineral Resources
DATE: ooseeseeeeteseeeetesteeeeeeee
Yo.

Fo JB AI

YY 3 (Lb) So Y4 oad -

Yo¥. de ddy

") 25" Gola)
dee iil) jhiell eettbil Lag Suis ad

YY (3 (b) 9X2 V4 cal - he sul

Yo¥. de ddy

Yo\

vag pay

yaasoq.
Ud9}89 44,

WALSAS GSD ANITAdId SVD TVNOLLVN AHL AO dV
«I-D» XANNV
YoY

Ayo J 3 d1

YY 3 (Lb) So Y4 oad -

Yo¥. de ddy

"yes! gala)
.CAUESLall g plat) be ghd Asad Ay

Fo JB AI

YY (3 (Lb) Ss VA sal

Yo¥. de ddy

Yor

SRIOMLAN ANITAdId ALVSNAGNOD GNV AGN) AML AO dV
«t-D» XANNV

YoY. eddy VY 3 (Lb) So VA sal - Lee ind

Fry risy sae T FEA

You

(PTSD Sakae
Fo JB AI

YY (3 (Lb) Ss VA sal

Yo¥. de ddy

Yoo

SMOMLAN ANITAdId Dd TAO dV

«ED»

XAUNNV

SOMA. aN SaNIImara Sar

